 

Exhibit 10.4

 

AMENDED AND RESTATED LOAN AGREEMENT
between

 

EYP REALTY, LLC, a Delaware limited liability company,
as Borrower

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

Landesbank Baden-Württemberg, New York Branch,
as Documentation Agent

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.12, as Lenders

 

Entered into as of March 29, 2018

 

WFB LOAN NO. 1010723

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1. DEFINITIONS 1       1.1 DEFINED TERMS 1 1.2 SCHEDULES
AND EXHIBITS INCORPORATED 21 1.3 PRINCIPLES OF CONSTRUCTION 22       ARTICLE 2.
LOAN 22       2.1 LOAN 22 2.2 LOAN FEES 22 2.3 LOAN DOCUMENTS 22 2.4 EFFECTIVE
DATE 23 2.5 MATURITY DATE 23 2.6 INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES
23 2.7 PAYMENTS 26 2.8 FULL REPAYMENT AND RECONVEYANCE 27 2.9 LENDERS’
ACCOUNTING 27 2.10 DEFAULTING LENDERS 28 2.11 TAXES; FOREIGN LENDERS 29 2.12
ADDITIONAL COSTS; CAPITAL ADEQUACY 33 2.13 COMPENSATION 35 2.14 TREATMENT OF
AFFECTED LOANS 35 2.15 PRO RATA TREATMENT 36 2.16 SHARING OF PAYMENTS 36      
ARTICLE 3. DISBURSEMENT 36       3.1 CONDITIONS PRECEDENT 36 3.2 ACCOUNT, PLEDGE
AND ASSIGNMENT 39 3.3 FUNDS TRANSFER DISBURSEMENTS 39       ARTICLE 4.
AFFIRMATIVE COVENANTS 40       4.1 PRESERVATION OF EXISTENCE AND SIMILAR MATTERS
40 4.2 COMPLIANCE WITH APPLICABLE LAW 40 4.3 MAINTENANCE OF PROPERTY 40 4.4
PAYMENT OF TAXES AND CLAIMS 40 4.5 INSPECTIONS 41 4.6 USE OF PROCEEDS 41 4.7
MATERIAL CONTRACTS 41 4.8 DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS 41 4.9
THE IMPROVEMENTS 45       ARTICLE 5. INSURANCE 46       5.1 REQUIRED INSURANCE
46 5.2 GENERAL INSURANCE REQUIREMENTS 48       ARTICLE 6. REPRESENTATIONS AND
WARRANTIES 50       6.1 AUTHORITY/ENFORCEABILITY 50 6.2 BINDING OBLIGATIONS 50

 

 i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       6.3 FORMATION AND ORGANIZATIONAL DOCUMENTS 50 6.4 NO VIOLATION 51
6.5 COMPLIANCE WITH LAWS 51 6.6 LITIGATION 51 6.7 FINANCIAL CONDITION 51 6.8 NO
MATERIAL ADVERSE CHANGE 51 6.9 SURVEY 52 6.10 ACCURACY 52 6.11 TAX LIABILITY 52
6.12 TITLE TO ASSETS; NO LIENS 52 6.13 MANAGEMENT AGREEMENT 52 6.14 UTILITIES 52
6.15 FEDERAL RESERVE REGULATIONS 52 6.16 LEASES 52 6.17 BUSINESS LOAN 53 6.18
PHYSICAL CONDITION 53 6.19 FLOOD ZONE 53 6.20 CONDEMNATION 53 6.21 NOT A FOREIGN
PERSON 53 6.22 SEPARATE LOTS 53 6.23 AMERICANS WITH DISABILITIES ACT COMPLIANCE
53 6.24 ERISA 53 6.25 INVESTMENT COMPANY ACT 54 6.26 OFAC 54 6.27 SOLVENCY 54
6.28 ASSESSMENTS 54 6.29 USE OF PROPERTY 54 6.30 NO OTHER OBLIGATIONS 54 6.31
REA Representations 55 6.32 Co-Ownership Agreement Representations. 55 6.33
Mezzanine Loan. 55 6.34 AFFILIATE DEBT 55 6.35 LABOR 55 6.36 ANTI-CORRUPTION
LAWS AND SANCTIONS. 56       ARTICLE 7. HAZARDOUS MATERIALS 56       7.1 SPECIAL
REPRESENTATIONS AND WARRANTIES 56 7.2 HAZARDOUS MATERIALS COVENANTS 57 7.3
INSPECTION BY ADMINISTRATIVE AGENT 57 7.4 HAZARDOUS MATERIALS INDEMNITY 57 7.5
LEGAL EFFECT 58 7.6 ENVIRONMENTAL IMPAIRMENT 58       ARTICLE 8. CASH MANAGEMENT
58       8.1 ESTABLISHMENT OF PROPERTY ACCOUNT 58 8.2 DEPOSITS INTO PROPERTY
ACCOUNT 59 8.3 ACCOUNT NAME 59 8.4 ELIGIBLE ACCOUNTS 59 8.5 DISBURSEMENTS FROM
THE PROPERTY ACCOUNT 59 8.6 SWEEP ACCOUNT 61

 

 ii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       8.7 SOLE DOMINION AND CONTROL 61 8.8 SECURITY INTEREST 61 8.9
RIGHTS ON DEFAULT 61 8.10 FINANCING STATEMENT; FURTHER ASSURANCES 61 8.11
BORROWER’S OBLIGATION NOT AFFECTED 62 8.12 DEPOSIT ACCOUNTS 62 8.13 Additional
Provisions Relating to AccountS 62       ARTICLE 9. ADDITIONAL COVENANTS OF
BORROWER 63       9.1 EXPENSES 63 9.2 ERISA COMPLIANCE 63 9.3 LEASING 64 9.4
APPROVAL OF LEASES 66 9.5 OFAC 67 9.6 FURTHER ASSURANCES 67 9.7 ASSIGNMENT 68
9.8 MANAGEMENT AGREEMENT 68 9.9 COMPLIANCE WITH APPLICABLE LAW 68 9.10 SPECIAL
COVENANTS; SINGLE PURPOSE ENTITY 68 9.11 SECURITY DEPOSITS AND DRAWS UNDER
TENANT LETTER OF CREDIT 71 9.12 PAYMENT OF PROPERTY TAXES, ETC 73 9.13 DSCR 73
9.14 COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS. 74 9.15 ESCROW FUND 74
9.16 INTEREST RATE PROTECTION AGREEMENTS 75 9.17 GUARANTOR COVENANTS 76 9.18
RESTRICTED PAYMENTS 77 9.19 Mezzanine loan documents 77 9.20 REA Covenants 77
9.21 Co-Ownership Agreement Covenants. 77       ARTICLE 10. REPORTING COVENANTS
79       10.1 FINANCIAL INFORMATION 79 10.2 BOOKS AND RECORDS 81 10.3
INTENTIONALLY DELETED 81 10.4 INTENTIONALLY DELETED 81 10.5 INTENTIONALLY
DELETED 81 10.6 KNOWLEDGE OF DEFAULT; ETC 81 10.7 LITIGATION, ARBITRATION OR
GOVERNMENT INVESTIGATION 81 10.8 ENVIRONMENTAL NOTICES 81       ARTICLE 11.
DEFAULTS AND REMEDIES 82       11.1 DEFAULT 82 11.2 ACCELERATION UPON DEFAULT;
REMEDIES 85 11.3 DISBURSEMENTS TO THIRD PARTIES 87 11.4 COSTS OF ENFORCEMENT;
REPAYMENT OF FUNDS ADVANCED 87 11.5 RIGHTS CUMULATIVE, NO WAIVER 87 11.6
PROVISIONS REGARDING LETTERS OF CREDIT 87

 

 iii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS 88
      12.1 APPOINTMENT AND AUTHORIZATION 88 12.2 WELLS FARGO AS A LENDER 89 12.3
COLLATERAL MATTERS; PROTECTIVE ADVANCES 89 12.4 POST-FORECLOSURE PLANS 91 12.5
APPROVALS OF LENDERS 91 12.6 NOTICE OF EVENTS OF DEFAULT 91 12.7 ADMINISTRATIVE
AGENT’S RELIANCE 92 12.8 INDEMNIFICATION OF ADMINISTRATIVE AGENT 92 12.9 LENDER
CREDIT DECISION, ETC 93 12.10 SUCCESSOR ADMINISTRATIVE AGENT 93 12.11
WITHHOLDING TAX 94 12.12 TITLED AGENTS 94 12.13 LENDER ACTION 95 12.14 SETOFF 95
      ARTICLE 13. MISCELLANEOUS PROVISIONS 95       13.1 INDEMNITY 95 13.2 FORM
OF DOCUMENTS 95 13.3 NO THIRD PARTIES BENEFITED 95 13.4 NOTICES 96 13.5
ATTORNEY-IN-FACT 96 13.6 ACTIONS 96 13.7 RELATIONSHIP OF PARTIES 96 13.8 DELAY
OUTSIDE LENDER’S CONTROL 96 13.9 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT 97
13.10 IMMEDIATELY AVAILABLE FUNDS 97 13.11 AMENDMENTS AND WAIVERS 97 13.12
SUCCESSORS AND ASSIGNS 98 13.13 STAMP, INTANGIBLE AND RECORDING TAXES 102 13.14
LENDER’S DISCRETION 102 13.15 ADMINISTRATIVE AGENT 102 13.16 TAX SERVICE 103
13.17 WAIVER OF RIGHT TO TRIAL BY JURY 103 13.18 SEVERABILITY 103 13.19 TIME 103
13.20 HEADINGS 103 13.21 GOVERNING LAW 104 13.22 USA PATRIOT ACT NOTICE;
COMPLIANCE 104 13.23 ELECTRONIC DOCUMENT DELIVERIES 105 13.24 INTEGRATION;
INTERPRETATION 105 13.25 JOINT AND SEVERAL LIABILITY 106 13.26 COUNTERPARTS 106
13.27 LIMITED RECOURSE 106 13.28 REMEDIES OF BORROWER 106 13.29 CONFLICTS 106
13.30 CONSTRUCTION OF DOCUMENTS 106 13.31 AMENDMENT AND RESTATEMENT 106

 

 iv 

 

 

EXHIBITS AND SCHEDULES  

SCHEDULE I – PRO RATA SHARES

SCHEDULE II – EXISTING LEASES/RENT ROLL

SCHEDULE III – LITIGATION DISCLOSURE

SCHEDULE IV – ENVIRONMENTAL REPORTS

SCHEDULE V – REAs

 

EXHIBIT A – DESCRIPTION OF PROPERTY

EXHIBIT B – DOCUMENTS

EXHIBIT C – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT D – LIBOR NOTICE

EXHIBIT E – DISBURSEMENT INSTRUCTION AGREEMENT

EXHIBIT F – TENANT DIRECTION LETTER

EXHIBIT G – ORGANIZATIONAL CHART

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT I-1 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-2 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-3 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-4 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT J - FORM OF APPROVED SUB-REA AMENDMENT

 

 v 

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) dated as of March 29,
2018, by and among EYP REALTY, LLC, a Delaware limited liability company, as
Borrower (“Borrower”), each of the financial institutions initially a signatory
hereto together with their assignees under Section 13.12 (“Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as contractual representative of the Lenders
to the extent and in the manner provided in Article 12 (in such capacity, the
“Administrative Agent”), Wells Fargo Securities LLC, as Sole Lead Arranger and
Sole Bookrunner, and Landesbank Baden-Württemberg, New York Branch, as
Documentation Agent.

 

RECITALS

 

A.On November 27, 2013 (the “Original Closing Date”), Borrower, Administrative
Agent and each of the financial institutions signatory thereto entered into that
certain Loan Agreement (as amended prior to the date hereof, the “Original Loan
Agreement”), pursuant to which Lenders made a mortgage loan to Borrower on the
terms and conditions set forth therein.

 

B.Borrower owns the real property (together with the improvements now or
hereafter existing thereon, collectively, the “Property”) commonly known as 725
South Figueroa Street, Los Angeles, California, and more particularly described
in Exhibit A hereto.

 

C.Borrower has requested that Lenders and Administrative Agent modify the terms
of the Original Loan Agreement and Lenders and Administrative Agent are willing
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree that the Original Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1          DEFINED TERMS. The following capitalized terms generally used in
this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.

 

“Acceptable Issuer” – shall have the meaning set forth in the definition of
Letter of Credit.

 

“Acceptable Counterparty” – shall have the meaning set forth in Section 9.16(a).

 

“Account Collateral” – means: (i) the Property Account, the Sweep Account, the
Security Deposit Account and all Cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such accounts from
time to time; (ii) all interest, dividends, Cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iii) to the extent not covered
by clauses (i) and (ii) above, all “proceeds” (as defined under the UCC as in
effect in the jurisdiction in which any of such accounts is located) of any or
all of the foregoing.

 

“ADA” shall have the meaning given to such term in Section 6.23.

 

“Additional Costs” has the meaning given that term in Section 2.12(b).

 

 

 

 

“Administrative Agent” or “Agent” means Wells Fargo Bank, National Association,
or any successor Administrative Agent appointed pursuant to Section 12.10.

 

“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any general partner
or managing member in such partnership or limited liability company,
respectively, (b) any other Person which is directly or indirectly controlled
by, controls or is under common control with such Person or one or more of the
Persons referred to in the preceding clause (a), and (c) any other Person who is
a senior executive officer, director or trustee of such Person or any Person
referred to in the preceding clauses (a) and (b); provided, however, in no event
shall the Administrative Agent, the Lenders or any of their Affiliates be an
Affiliate of Borrower.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Alteration Threshold” shall mean $7,500,000.00.

 

“Alternate Rate” is a rate of interest per annum equal to three percent (3%) in
excess of the applicable Effective Rate in effect from time to time.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures and leasing costs, for the Property prepared by the Borrower for
the applicable fiscal year or other period.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; (c) any
anti-bribery or anti-corruption laws, regulations or ordinances in the European
Union; and (d) any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which Borrower or any member of the Borrowing
Group is located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws, regulations or ordinances in
(i) the European Union or (ii) any jurisdiction in which Borrower or any member
of the Borrowing Group is located or doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators and shall include,
as to any entity, the charter and by-laws, partnership agreement or other
organizational or governing documents of such entity, and any law, rule or
regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such entity
or any of its property or to which such entity or any of its property is
subject, including without limitation, applicable securities laws, any
certificate of occupancy and any zoning ordinance, building, environmental or
land use requirement or Permit or occupational safety or health law, rule or
regulation applicable to the Property.

 

“Applicable LIBOR Rate” means the rate of interest, equal to the sum of: (a) one
and sixty-five one hundredths percent (1.65%) plus (b) LIBOR.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under FIRREA, and determining both the “as
is” market value of the Property as between a willing buyer and a willing seller
and the “stabilized value” of the Property.

 

 2 

 

 

“Approved Annual Budget” shall have the meaning given in Section 10.1(e).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignee” shall have the meaning given in Section 13.12(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit C.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAM” Brookfield Asset Management Inc., a Canada corporation.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330) as
now or hereafter amended or recodified.

 

“Base Rate” means (a) the sum of: (i) the LIBOR Market Index Rate and (ii) 1.65%
or (b) if for any reason the LIBOR Market Index Rate is unavailable (for the
avoidance of doubt, other than due to the occurrence of the circumstances which
permit the implementation of the Replacement Rate hereunder and the
implementation of such Replacement Rate), the sum of: (i) the Federal Funds Rate
and (ii) the Federal Funds Rate Spread. For purposes of determining the Base
Rate, the Base Rate shall be reset daily based upon changes in the LIBOR Market
Index Rate or the Federal Funds Rate, as applicable.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Border Zone Property” - means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et
seq., or any regulation adopted in accordance therewith.

 

“Borrower” shall have the meaning given in the preamble hereto and shall include
the Borrower’s successors and permitted assigns.

 

“Borrower Related Parties” shall have the meaning given to such term in
Section 13.27.

 

“Borrowing Group” means, individually and collectively: (a) Borrower, (b) any
Affiliate or subsidiary of Borrower including, without limitation, any Affiliate
or subsidiary that owns any collateral securing any part of the Loan, any
Guaranty or any Loan Document, (c) any Guarantor and (d) any officer, director
or employee of any of the foregoing.

 

 3 

 

 

“BPO” means Brookfield Office Properties, Inc. (f/k/a Brookfield Properties
Corporation), a Canadian corporation.

 

“BPY” means Brookfield Property Partners L.P., a Bermuda limited partnership.

 

“Business Day” means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in New York, New York are
authorized or required to close and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a London Banking Day.

 

“Calculated Debt Service” means, as of the applicable date of determination, the
sum of (x) the greatest of: (a) the amount of interest and principal actually
paid on account of the Loan during the preceding three (3) months, annualized,
(b) the amount obtained by multiplying the outstanding principal balance of the
Loan by a debt constant based on the return on the then current 10-year U.S.
Treasury Bond plus 1.65%, or (c) the amount obtained by multiplying the
outstanding principal balance of the Loan by a debt constant of 6.0% plus (y)
Mezzanine Calculated Debt Service.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
(excluding Leases) that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation determined in accordance with GAAP.

 

“Casualty” shall have the meaning given to such term in Section 4.8(a).

 

“Casualty Threshold” means $7,500,000.00.

 

“Change of Control” means any event (whether by management changes in Borrower
or the Guarantor or in any direct or indirect owner thereof, contractual
agreement or otherwise) which results in neither BPO, BAM nor BPY having Control
over Borrower, excluding however any such event that results from a Mezzanine
Loan Enforcement Action.

 

“Co-Ownership Agreement” means that certain Amended and Restated Lot 4
Co-Ownership Agreement, dated as of September 10, 2014, by and among Borrower,
BOP FigAt7th LLC, Maguire Properties – 777 Tower, LLC, and Maguire Properties –
755 S. Figueroa, LLC, together with all amendments, restatements, memoranda or
other modifications thereof made pursuant to the terms of the Loan Documents.

 

“Collateral” means the Property, Improvements and any personal property or other
collateral with respect to which a Lien or security interest is granted to
Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.

 

“Commitment” means, as to each Lender, the amount for such Lender set forth on
Schedule I.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

 4 

 

 

“Control” (and the correlative terms “controlled by” and “controlling”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise (notwithstanding that other Persons may have the right to participate
in or veto significant management decisions).

 

“Creditor’s Rights Laws” means with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Deed of Trust” means that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the Original Closing
Date, by Borrower to Chicago Title Company, as trustee for the benefit of
Administrative Agent, as beneficiary for the benefit of the lenders, as amended
by that certain Modification of Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, dated as of September 10, 2014, as further amended
by that certain Second Modification of Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing of even date herewith, as hereafter
further amended, supplemented, replaced or modified.

 

“Default” shall have the meaning given to such term in Section 11.1.

 

“Defaulting Lender” shall have the meaning given to such term in Section 2.10.

 

“Derivatives Termination Value” means, in respect of any one or more Interest
Rate Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Interest Rate Protection Agreement has been terminated or
closed out, the termination amount or value determined in accordance therewith,
and (b) for any date prior to the date such Interest Rate Protection Agreement
has been terminated or closed out, the then-current mark-to-market value for
such Interest Rate Protection Agreement, determined based upon one or more
mid-market quotations or estimates provided by any recognized dealer in
derivatives contracts (which may include the any Lender, or any Affiliate
thereof).

 

“Designated Account” shall have the meaning given to such term in Section 8.5.

 

“Designated Account Balance” shall have the meaning given to such term in
Section 10.1(d).

 

“Disbursement Instruction Agreement” means a form substantially in the form of
Exhibit E to be delivered to the Administrative Agent pursuant to Section 3.3,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“DSCR” shall mean, for any date of determination, the ratio of (i) NOI, divided
by (ii) Calculated Debt Service.

 

“DSCR Certificate” shall mean a certificate from an officer of Borrower setting
forth in reasonable detail (including as to each such separate item of Gross
Operating Income and Operating Expenses) the calculation of DSCR for the
applicable fiscal quarter and any calculations related thereto.

 

 5 

 

 

“DSCR Collateral Amount” shall mean, as of any date of calculation, the amount
of any cash deposit, Sweep Guaranty or Letter of Credit that has been delivered
by Borrower and is then held by Administrative Agent, for the benefit of the
Lenders, as collateral for the Loan pursuant to Section 9.13.

 

“DSCR Event” means any time that the DSCR (calculated at the end of the
immediately preceding quarter) is less than the Minimum DSCR.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning provided in Section 2.4.

 

“Effective Rate” shall have the meaning given in Section 2.6(e).

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or State authority. An Eligible
Account will not be evidenced by a certificate of deposit, passbook or other
instrument.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default exists, Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
Borrower’s Affiliates or Subsidiaries or Mezzanine Lender (unless Mezzanine
Lender purchases the Loan pursuant to and in accordance with the Intercreditor
Agreement) or any of Mezzanine Lender’s Affiliates or Subsidiaries.

 

“Eligible Institution” means (i) Wells Fargo or (ii) a depository institution or
trust company, insured by the Federal Deposit Insurance Corporation, (a) the
short term unsecured debt obligations or commercial paper of which are rated at
least A-1 by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in
which funds are held for thirty (30) days or less, or (b) the long term
unsecured debt obligations of which are rated at least “A+” by Fitch and S&P and
“Aa3” by Moody’s in the case of accounts in which funds are held for more than
thirty (30) days.

 

 6 

 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Environmental Reports” means the environmental reports described on Schedule IV
attached hereto.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, any successor statute and any applicable regulations or
guidelines promulgated thereunder.

 

“ERISA Affiliate” means any entity that is considered a single employer with
Borrower or is required to be aggregated with Borrower, pursuant to Section 414
of the Internal Revenue Code or Section 4001(b) of ERISA.

 

“Escrow Fund” shall have the meaning given to such term in Section 9.15.

 

“Escrow Fund Deficiency Amount” shall have the meaning given to such term in
Section 9.15.

 

“Excess Cash Flow” shall have the meaning given to such term in Section 8.5(b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.11(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

 7 

 

 

“Executive Order” shall have the meaning given to such term in the definition of
“Prohibited Person.”

 

“Existing Leases” means the Leases set forth on Schedule II attached hereto.

 

“Extended Triggering Event Termination” shall mean a Triggering Event
Termination shall have occurred, there shall be no Default or other outstanding
Triggering Events with respect to which a Triggering Event Termination shall not
have occurred and the DSCR has remained at a level above the applicable Minimum
DSCR for either (i) the calendar quarter immediately following the calendar
quarter which gave rise to such Triggering Event Termination or (ii) two (2)
consecutive calendar quarters at any time following the occurrence of such
Triggering Event Termination.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
however, that if the Federal Funds Rate determined as provided above would be
less than one quarter of one percent (0.25%), then the Federal Funds Rate shall
be deemed to be one quarter of one percent (0.25%).

 

“Federal Funds Rate Spread” means, in connection with any use of the Federal
Funds Rate for the Base Rate, the greater of (i) the difference (expressed as
the number of basis points) obtained by subtracting (x) the Federal Funds Rate,
determined as of the date for which LIBOR was last available from (y) the per
annum interest rate payable hereunder in respect of a LIBOR Loan, in each case
determined as of the date for which LIBOR was last available, and (ii) zero.

 

“Fees” shall have the meaning given to such term in Section 2.2.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

 8 

 

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Gross Operating Income” shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to the Borrower, income,
proceeds of business interruption insurance, interest and other monies directly
or indirectly received by or on behalf of or credited to Borrower from any
Person with respect to Borrower’s ownership, use, development, operation,
leasing, franchising, marketing or licensing of the Property and Improvements,
including, without limitation, from parking operations.  With respect to all
financial reporting, Gross Operating Income shall be computed in accordance with
GAAP or International Financial Reporting Standards but without taking into
account straight-lining of rents, and, additionally, there shall be added to
Gross Operating Income in the calculation of the same the amount of rent that
would be payable under any Lease that includes “free rent” concessions to the
tenant for the period immediately after the commencement of the term of such
Lease as if the tenant had instead paid the full amount of rent during such free
rent period.

 

“Guarantor” means Brookfield DTLA Holdings LLC, and any other Person which, in
any manner, is or becomes obligated to Lenders under any guaranty now or
hereafter executed with respect to the Loan (collectively or severally as the
context thereof may suggest or require).

 

“Guaranty” means each of (i) the Limited Guaranty referred to in the list of
“Loan Documents” on Exhibit B hereto and (ii) to the extent delivered, the Sweep
Guaranty.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances”, “related substances”, “industrial solid wastes” or
“pollutants”; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any radioactive materials; (d)
asbestos in any form; (e) toxic mold and (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Hazardous Materials Claims” shall have the meaning given to such term in
Section 7.1(c).

 

“Hazardous Materials Laws” shall have the meaning given to such term in
Section 7.1(b).

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by the Borrower and the Guarantor in favor of the
Administrative Agent and the Lenders.

 

“Improvements” shall have the meaning given to such term in the Deed of Trust.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

 9 

 

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, executed by Administrative Agent, on behalf of Lenders, and
Mezzanine Lender.

 

“Interest Period” shall mean (a) for the initial interest period hereunder, the
period commencing on the Effective Date and ending on April 1, 2018, and (b) for
each interest period thereafter, the period commencing on the first (1st) day of
a calendar month and continuing to, but not including, the first (1st) day of
the next calendar month; provided, that (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day.

 

“Interest Period Commencement Date” means the date upon which an Interest Period
commences.

 

“Interest Rate Protection Agreement” means any rate swap entered into between
Borrower and an Acceptable Counterparty, including, without limitation, the Swap
Contract.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade” means a rating of at least BBB- by S&P or its equivalent by
Fitch and/or Moody’s.

 

“Lease” means any agreement for the leasing, subleasing, licensing or other
occupancy of any portion of the Property.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders.”

 

“Letter of Credit” means a transferable, irrevocable, unconditional, standby
letter of credit in form and substance reasonably satisfactory to Administrative
Agent, issued or confirmed by a financial institution with a long term debt
obligation rating of “A-” or better as assigned by S&P (or a comparable long
term debt obligation rating from another Rating Agency) and otherwise
satisfactory to Administrative Agent (the “Acceptable Issuer”). The Letter of
Credit shall be payable upon presentation of a sight draft only to the order of
Administrative Agent for the benefit of the Lenders. The Letter of Credit shall
have an initial expiration date of not less than one (1) year and shall be
automatically renewed for successive twelve (12) month periods (unless such
Letter of Credit provides that the Acceptable Issuer may elect not to renew the
Letter of Credit upon written notice to the beneficiary at least thirty (30)
days prior to its expiration date) and provide for multiple draws. The Letter of
Credit shall be transferable by Administrative Agent and its successors and
assigns at a New York City bank.

 

“LIBO Rate Period” means the period commencing on the first (1st) Business Day
of a calendar month and continuing to, but not including, the first (1st)
Business Day of the next calendar month; provided, however, that no LIBO Rate
Period shall extent beyond the Maturity Date.

 

“LIBOR” is, subject to the implementation of a Replacement Rate, the rate of
interest per annum determined by Administrative Agent on the basis of the rate
for United States dollar deposits for delivery on the first (1st) day of each
LIBO Rate Period, for a period approximately equal to such LIBO Rate Period, as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
first day of the LIBO Rate Period (or if not so published, then as determined by
Administrative Agent from another recognized source or interbank quotation);
provided, however, that if LIBOR determined as provided above would be less than
one quarter of one percent (0.25%), then LIBOR shall be deemed to be one quarter
of one percent (0.25%).  

 

 10 

 

 

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 12:00 p.m. Eastern time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.

 

“LIBOR Notice” is a written notice in the form shown on Exhibit D hereto which
requests a LIBOR Loan bearing interest at LIBOR for a particular Interest
Period.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge, lien
(statutory or other, including a mechanic’s, materialmen’s, landlord’s or
similar lien) or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income, rents
or profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment or performance of any
indebtedness or other obligation in priority to the payment of the general,
unsecured creditors of such Person; (c) the filing of any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“Loan” means the loan that Lenders agree to make and Borrower agrees to borrow
pursuant to the terms and conditions of this Agreement in the original principal
amount of TWO HUNDRED THIRTY MILLION AND NO/100 DOLLARS ($230,000,000).

 

“Loan Account” shall have the meaning given to such term in Section 2.9.

 

“Loan Documents” means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

 

“Loan Party” means the Borrower, Mezzanine Borrower, Guarantor, and any other
person or entity that is an Affiliate of the Borrower that is obligated under
the Loan Documents, Mezzanine Loan Documents or Other Related Documents.

 

“LTV” means the percentage obtained by dividing (a) the maximum principal
balance of the Loan and the Mezzanine Loan by (b) the value of the Property
based on an Appraisal dated not more than ninety (90) days prior to the
Effective Date (which shall be the “as is” market value for the Property).

 

“Major Lease” means any office Lease in excess of 100,000 net rentable square
feet.

 

“Manager” means Brookfield Properties Management (CA) Inc., a Delaware
corporation.

 

“Management Agreement” shall have the meaning given to such term in
Section 6.13.

 

 11 

 

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower, (b) the ability of the Borrower or
Guarantor to perform their respective obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Leases, REAs that are expressly described on Schedule V attached
hereto and the Co-Ownership Agreement), whether written or oral, to which
Borrower is a party or is bound (including recorded encumbrances upon Borrower’s
Property), as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

 

“Maturity Date” means November 27, 2020.

 

“Mezzanine Borrower” means EYP Mezzanine, LLC, a Delaware limited liability
company.

 

“Mezzanine Calculated Debt Service” means “Calculated Debt Service,” as defined
in the Mezzanine Loan Agreement.

 

“Mezzanine Lender” means RVP Mezz Debt 1 LLC, a Delaware limited liability
company, its successors and assigns.

 

“Mezzanine Loan” means the loan in the original principal amount of Thirty-Five
Million Dollars $35,000,000 made by Mezzanine Lender to Mezzanine Borrower,
which loan is secured or to be secured by a pledge of Mezzanine Borrower’s
ownership interest in Borrower pursuant to the terms of the Mezzanine Loan
Documents (as defined below).

 

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement dated of
even date herewith, between Mezzanine Borrower, as borrower, and Mezzanine
Lender, as lender.

 

“Mezzanine Loan Documents” means those documents executed in connection with the
Mezzanine Loan.

 

“Mezzanine Loan Enforcement Action” means the exercise by Mezzanine Lender of
its rights and/or remedies under the Mezzanine Loan Documents.

 

“Mezzanine Loan Liens” means the Liens in favor of the holder of the Mezzanine
Loan created pursuant to the Mezzanine Loan Documents.

 

“Minimum DSCR” means the DSCR at the last day of each fiscal quarter of the
Borrower that is at least 1.00x.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Proceeds” shall have the meaning set forth in Section 4.8.

 

“Net Worth” means, for any Person, on any date of determination, an amount equal
to the excess of the aggregate total assets of such Person at such time less the
total aggregate liabilities of such Person at such time, determined in
accordance with GAAP, International Financial Reporting Standards or other
accounting methods reasonably approved by Administrative Agent. For purposes of
Section 9.17(a), GAAP with adjustments to reflect properties at fair value will
be deemed acceptable.

 

 12 

 

 

“NOI” means, as of any date of calculation, an amount obtained by subtracting
(a) Operating Expenses during the trailing 6-month period, annualized, from (b)
Gross Operating Income during the trailing 6-month period, annualized, excluding
any payments received under any Interest Rate Protection Agreement.
Notwithstanding the foregoing, Agent shall, in Agent’s reasonable discretion,
adjust (x) the Gross Operating Income to the extent the same does not reflect
normalized results (e.g., Agent may exclude non-recurring income, including,
without limitation, any termination fees), and (y) Operating Expenses, to
reflect any expenses, such as Taxes and insurance, which are paid unevenly
throughout the year.

 

For purposes of calculating NOI, Gross Operating Income shall be adjusted to
exclude income from any Lease with a tenant (i) who is more than 60 days
delinquent in (a) its base rental obligations under its Lease or (b) other
material monetary payments to Borrower under its Lease (except to the extent
such obligations are subject to a bona fide, unresolved dispute by the tenant),
(ii) whose Lease has expired on or prior to, or will expire within thirty (30)
days after, the date of calculation, and has not been renewed (provided,
however, if a replacement Lease has been entered into by Borrower and a
replacement tenant in accordance with this Agreement for all or any portion of
the space covered by the expiring Lease, then the annualized rent for such
replacement lease shall be included), (iii) who has filed a petition for relief
under the Bankruptcy Code, or under any other present or future state or federal
law regarding bankruptcy, reorganization or other debtor relief law which has
not been dismissed or discharged; (iv) who has filed any pleading (or filed an
answer in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law) which admitted the petition’s material allegations regarding its
insolvency (unless the applicable proceeding has been dismissed or discharged);
(v) who has delivered a general assignment for the benefit of its creditors
(unless the applicable proceeding has been dismissed or discharged); (vi) who
has applied for (or an appointment occurred of), a receiver, trustee, custodian
or liquidator of it or a substantial portion of its property (unless the
applicable proceeding has been dismissed or discharged); or (vii) who has failed
to effect a full dismissal of any involuntary petition under the Bankruptcy Code
or under any other debtor relief law that was filed against it and 60 days have
passed since such filing.

 

“Non-Pro Rata Advance” shall mean a Protective Advance with respect to which
fewer than all Lenders have funded their respective Pro Rata Shares in breach of
their obligations under this Agreement.

 

“Note” or “Notes” means each Promissory Note, collectively in the principal
amount of the Loan, executed by Borrower and payable to a Lender, together with
such other replacement notes as may be issued from time to time pursuant to
Section 13.12, as hereafter amended, supplemented, replaced or modified.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations and covenants of Borrower owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

 13 

 

 

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP or International Financial Reporting Standards, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation or duplication, the following expenses: (i) Taxes and assessments
imposed upon the Property and Improvements; (ii) bond assessments; (iii)
insurance premiums for casualty insurance (including, without limitation,
earthquake, windstorm and terrorism coverage) and liability insurance carried in
connection with the Property and Improvements, provided, however, if any,
insurance is maintained as part of a blanket policy covering the Property and
Improvements and other properties, the insurance premium included in this
subparagraph shall be the premium fairly allocable to the Property and
Improvements; and (iv) operating expenses incurred by Borrower for the
management, operation, cleaning, leasing, maintenance and repair of the Property
and Improvements (including, without limitation, management fees equal to the
greater of (x) two and a half percent (2.5%) of Gross Operating Income from
operations of the Property and (y) actual management fees paid and any payments
required to be made under or pursuant to the Co-Ownership Agreement or any REA).
Operating Expenses shall not include any interest or principal payments on the
Loan or the Mezzanine Loan, other amounts payable to Administrative Agent or
Lenders under the Loan Documents or the Mezzanine Loan Documents (other than
repayments by Borrower to the Administrative Agent and Lenders of Protective
Advances made by the Administrative Agent or the Lenders in respect of Operating
Expenses), amounts paid or reserved for lease-up costs or capital expenditures,
any allowance for depreciation, extraordinary non-recurring expenses, income and
franchise Taxes of Borrower, amortization and other non-cash expenditures, bank
charges, corporate overhead costs allocated or charged to the Property, or audit
and other fees incurred in connection with the requirements set forth in the
Loan Documents or Mezzanine Loan Documents, or national or regional marketing
expenses allocated to the Property (but not direct marketing expenses solely
attributable to the Property), or bad debt expenses not incurred during the
trailing six month period as of the applicable date of determination.

 

“Operating Statement” shall have the meaning given to such term in Section 10.5.

 

“Optional Minimum DSCR Prepayment” shall have the meaning given to such term in
Section 9.13(a).

 

“Organizational Documents” means (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and (iii) with respect to a limited liability company, such Person’s
certificate of formation and limited liability company agreement.

 

“Original Closing Date” shall have the meaning given to such term in Recital A.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Related Documents” means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

 14 

 

 

“Patriot Act” shall have the meaning ascribed to such term in Section 6.26.

 

“Payment Date” shall have the meaning ascribed to such term in Section 2.6(a).

 

“Participant” shall have the meaning given to such term in Section 13.12.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under Applicable Law.

 

“Permitted Easement” means easements and other similar encumbrances (or
amendments thereto) (i) approved by Administrative Agent or (ii) entered into by
Borrower in the ordinary course of business for use, access, water and sewer
lines, telephones and telegraph lines, electric lines or other utilities or for
other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the use, operation or value of the Property
or otherwise have a Material Adverse Effect; provided that in no event shall a
Permitted Easement be deemed to include an “easement of light and air” or a
transfer of any air or development rights or, unless otherwise approved by the
Administrative Agent in its reasonable discretion, parking rights.

 

“Permitted Investments” means any one or more of the following “cash,” “cash
items,” or “government securities” within the meaning of Section 856(c)(4)(A) of
the Internal Revenue Code: (i) direct obligations of United States of America,
or any agency thereof, or obligations fully guaranteed as to payment of
principal and interest by the United States of America, or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts with or certificates of deposit which are (a)
fully FDIC-insured issued by any bank or trust company organized under the laws
of the United States of America or any state thereof and short term unsecured
certificates of deposits and time deposits which are rated A 1 or better by
Standard & Poor’s Corporation or P 1 or better by Moody’s Investors Service,
Inc., in each case maturing not more than 90 days from the date of acquisition
thereof, and (b) in the case of certificates of deposit, are negotiable and have
a ready secondary market in which such investment can be disposed of; and (iii)
money market funds that are subject to regulation under the Investment Company
Act of 1940, 15 U.S.C. 80a-1 et seq., and comply with the requirements of Rule
2a-7 thereof.

 

“Permitted Liens” means:

 

(a)Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
delinquent or which are contested in accordance with Section 4.4 of this
Agreement;

 

(b)All matters of record shown on the Title Policy as exceptions to Lenders’
coverage thereunder;

 

(c)Customary equipment leases or financing with respect to equipment permitted
pursuant to Section 9.10(e);

 

(d)Liens in favor of Administrative Agent, for the benefit of Lenders, under the
Deed of Trust or any other Loan Document;

 

 15 

 

 

(e)Leases of the Improvements existing as of the date hereof or entered into in
accordance with the terms hereof;

 

(f)Non-disturbance agreements with tenants or subtenants (i) entered into as of
the date hereof, (ii) required to be entered into under a Lease in effect on the
date hereof (or hereafter approved by Administrative Agent), and (iii) entered
into by Borrower (A) where if the sublease being non-disturbed became a direct
lease with Borrower, such lease would not be a lease requiring the consent of
the Administrative Agent or the Lenders, (B) where Administrative Agent has
consented in writing to Borrower entering into such non-disturbance or (C) where
Administrative Agent has entered into a non-disturbance agreement with respect
to the sublease in question;

 

(h)Permitted Easements;

 

(i)Liens approved by the Requisite Lenders; and

 

(j)the Mezzanine Loan Liens.

 

“Permitted Transfer” means (i) transfers of direct or indirect equity interests
in the Borrower, provided that (a) BPO, BAM and/or BPY shall at all times
Control Borrower, (b) BPO, BAM and/or BPY shall at all times following such
transfer own, directly or indirectly, at least twenty-five percent (25%) of the
membership interests in Borrower, (c) BPO, BAM and/or BPY and/or one or more
Qualified Institutional Investors shall at all times following such transfer
own, directly or indirectly, at least fifty-one percent (51%) of the membership
interests in Borrower, (d) Guarantor shall at all times own, directly or
indirectly, twenty-five (25)% of the membership interests of Borrower, and (e)
for each proposed transferee under this clause (i) that, together with its
Affiliates, will hold, directly or indirectly, ten percent (10%) or more of the
direct or indirect equity interests in the Guarantor, such transferee shall have
satisfied each Lender’s reasonable and customary Patriot Act requirements; (ii)
transfers of (A) direct or indirect ownership interests in BPO, BAM and BPY and
(B) ownership interests held by (x) the Series A Preferred Shareholders in
Brookfield DTLA Fund Office Trust, Inc. or (y) the accommodation shareholders of
any real estate investment trust in Borrower’s organizational structure; (iii)
Transfers of ownership interests in Borrower to the Mezzanine Lender, and the
granting of Mezzanine Loan Liens, in accordance with and subject to the
provisions of the Mezzanine Loan Documents; and (iv) a Mezzanine Loan
Enforcement Action.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Potential Default” means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

 

“Prepayment Date” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Previous Loan Documents” means all of those certain Loan Documents as defined
in that certain Loan Agreement, dated January 28, 2004 (as the same has been
amended, assigned and supplemented prior to the date hereof), by and between
Borrower and Eurohypo AG, a New York Branch (“Previous Lender”), entered into in
connection with that certain mortgage loan from Previous Lender to Borrower in
the original principal amount of $120,000,000.00.

 

 16 

 

 

“Prohibited Person” shall mean any Person:

 

(a)          listed in the Annex to, or otherwise a target of, the Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b)          that is owned or controlled by, or acting for or on behalf of, any
Person that is listed in the Annex to, or is otherwise a target of, the
Executive Order;

 

(c)          with whom Administrative Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering law, including the Executive Order;

 

(d)          that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other replacement official publication of such list; or

 

(e)          who is an Affiliate of a Person listed above.

 

“Property” shall have the meaning given to such term in Recital B.

 

“Property Account” shall have the meaning given to such term in Section 8.1(a).

 

“Property Account Agreement” shall have the meaning given to such term in
Section 8.1(a).

 

“Property Account Bank” means Wells Fargo, or another Eligible Institution
acceptable to Administrative Agent.

 

“Property Condition Report” means the Property Condition Report by EBI
Consulting prepared for Wells Fargo Bank, dated January 26, 2018, Project Number
1118000294, RETECHS Number WF-LA-17-105726-0001-05C.

 

“Property Taxes” shall have the meaning given to such term in Section 9.12.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder.

 

“Protective Advance” means all sums expended as determined by the Administrative
Agent: (a) to protect the validity, enforceability, perfection or priority of
the liens in any of the Collateral and the instruments evidencing the
Obligations; (b) during the continuance of a Default, to prevent the value of
any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value); or (c) during the continuance of a Default, to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken.

 

“Qualified Institutional Investor” means any one of the following Persons:

 

(i) a pension fund, pension trust or pension account or sovereign wealth fund
that (a) has total real estate assets of at least $1 Billion and (b) is managed
by a Person who controls at least $1 Billion of real estate equity assets; or

 

 17 

 

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets and (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

(v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who (i) owns directly or indirectly
or operates at least eight (8) properties of a type, quality and size similar to
the Property, totaling in the aggregate no less than 2 million square feet of
gross leasable space (exclusive of the Property), (ii) has a Net Worth, as of a
date no more than six (6) months prior to the date of such transfer, of at least
$500 Million and (iii) immediately prior to such transfer, has real estate
equity investments of at least $1 Billion.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Administrative Agent in writing.

 

“REA” shall mean, individually and/or collectively (as the context may require),
each material reciprocal easement, covenant, condition and restriction agreement
or similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule V attached hereto and any future material
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the US or foreign regulatory authorities shall, in each
case, regardless of the date enacted, adopted, issued or implemented shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented.

 

 18 

 

 

“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Lenders shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (b) at all times when two or more Lenders are party to this Agreement, the
term “Requisite Lenders” shall in no event mean less than two Lenders that are
not Affiliates of each other.

 

“Restoration” shall have the meaning given to such term in Section 4.8.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock or other Equity Interest of Borrower now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any indebtedness (other than
the Loan or with respect to trade payables to unaffiliated third parties
incurred in the ordinary course of operating the Property); and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Borrower or any of its
Subsidiaries now or hereafter outstanding. For the avoidance of doubt, in no
event shall the payment of an Operating Expense be deemed a Restricted Payment.
For the purposes of clarity, the term “Restricted Payment” does not include any
payments to Mezzanine Lender pursuant to the Mezzanine Loan Agreement that are
permitted hereunder or any other disbursements that are expressly permitted by
this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, the
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes and anti-terrorism laws administered or enforced from time to time by:
(a) the United States of America, including those administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce, or through any existing or
future Executive Order, (b) the United Nations Security Council, (c) the
European Union, (d) the United Kingdom, (e) Canada, or (f) any other government
authorities with jurisdiction over any Person within the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Security Deposit Account” shall have the meaning given to such term in
Section 9.11(a).

 

“Severed Loan Documents” shall have the meaning given to such term in
Section 11.2(f).

 

“Significant Lease” means any office Lease in excess of 50,000 net rentable
square feet that is not a Major Lease.

 

“Sponsor” shall mean Brookfield Property Partners L.P. (or any successor thereto
by merger, consolidation or amalgamation or a purchaser, assignee or transferee
of all or substantially all of its assets) and/or Brookfield Asset Management
Inc. (or any successor thereto by merger, consolidation or amalgamation or a
purchaser, assignee or transferee of all or substantially all of its assets).

 

 19 

 

 

“Sponsor BFP Subsidiary” means a Subsidiary of Sponsor that owns a direct or
indirect interest in Borrower.

 

“Spread Maintenance Premium” shall mean an amount equal to the amount that would
have been payable if the amount so prepaid had accrued interest at one and
sixty-five one hundredths percent (1.65%) per annum, calculated from the
Prepayment Date through the first Payment Date that would have occurred
following the twelve (12) month anniversary of the Effective Date.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Survey” means that certain ALTA/ACSM Land Title Survey made by PSOMAS, dated
June 20, 1986, last revised March [27], 2018, project number 1EYP010100.

 

“Swap Contract” means a separate Interest Rate Protection Agreement, in form and
substance acceptable to Administrative Agent, dated as of December 3, 2013,
together with all documents and agreements relating thereto, including any ISDA
Master Agreement, Schedule and/or Confirmation, together with all modifications,
extensions, renewals and replacements thereof.

 

“Sweep Account” means an account with and controlled by Administrative Agent for
the benefit of the Lenders into which all Excess Cash Flow shall be transferred
in accordance with Section 8.5(b).

 

“Sweep Guaranty” means a principal repayment guaranty from Guarantor in an
amount equal to the Optional Minimum DSCR Prepayment, in form and substance
acceptable to Administrative Agent.

 

“Sweep Guaranty Termination Event” means (i) any breach of the covenant set
forth in Section 9.17(b) of this Agreement or (ii) the occurrence of a default
described in Section 11.1(o)(a) of this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

 

“Tenant Letter of Credit” means any letter of credit provided to Borrower, as
landlord, by a tenant under a Lease as security for, or payment of, any tenant
obligations under such Lease.

 

“Termination Payment” shall have the meaning given to such term in
Section 9.3(d).

 

“Termination Payment Escrow” shall have the meaning given to such term in
Section 9.3(d).

 

“Titled Agent” shall have the meaning given to such term in Section 12.12.

 

 20 

 

 

“Title Policy” means ALTA Lender’s Policy of Title Insurance as issued by
Chicago Title Insurance Company to Administrative Agent for the benefit of the
Lenders, Policy No. CA FBSC IMP 72307 1 13 00016971, as endorsed pursuant to
that certain Special Loan Date-Down Endorsement.

 

“Transfer” shall have the meaning given to such term in Section 9.7.

 

“Triggering Event” means (i) the occurrence of a DSCR Event and notice from the
Administrative Agent to the Borrower and Property Account Bank that the same has
occurred and is continuing; provided, that no such notice shall be required if
Borrower shall have notified Administrative Agent in writing of the existence of
such Triggering Event, or (ii) the occurrence of a Sweep Guaranty Termination
Event.

 

“Triggering Event Termination” shall mean, provided that there shall be no
Default, with respect to a Triggering Event, such time as the DSCR has been
restored to a level above the Minimum DSCR for at least one calendar quarter
following the occurrence of a Triggering Event; provided, that the requirement
for a calendar quarter of DSCR above the applicable Minimum DSCR pursuant to
this clause shall not apply if (A) the amount of cash or Letter of Credit or
Sweep Guaranty delivered to Administrative Agent as security for the Loan
following the related DSCR Event in accordance with Section 9.13(b) hereof or
(B) permitted partial prepayment of principal made by Borrower following the
related DSCR Event, in each case, increases the DSCR to above the applicable
Minimum DSCR for the calendar quarter preceding the date of the delivery of such
security or making of such prepayment (for such purposes determined as if the
amount of the Loan had been reduced by the amount of such security or prepayment
at the beginning of such quarter period, in which event the Triggering Event
Termination shall be deemed to have occurred immediately upon the delivery of
such security or the making of such prepayment).

 

“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2007.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
by merger or consolidation.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          SCHEDULES AND EXHIBITS INCORPORATED. Schedules I, II, III, IV, and
V and Exhibits A, B, C, D E, F, G, H, I-1, I-2, I-3 and I-4 all attached hereto,
are hereby incorporated into this Agreement.

 

 21 

 

 

1.3          PRINCIPLES OF CONSTRUCTION. Unless otherwise indicated, all
accounting terms, ratios and measurements shall be interpreted or determined in
accordance with GAAP or International Financial Reporting Standards, as in
effect on the Effective Date; provided that, if at any time any change in GAAP
or International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Administrative Agent shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or International Financial Reporting Standards (subject to the approval of
the Requisite Lenders); provided further that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP or
International Financial Reporting Standards prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or International Financial Reporting Standards. References
in this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto, (b)
shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of Borrower or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means an Affiliate of Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Eastern time. The use of the
phrases “a Default exists”, “upon and during the continuance of a Default” or
similar phrases in the Loan Documents shall mean that a Default shall continue
to exist until Borrower has cured all Defaults existing at such time, which
Defaults shall include, without limitation, failure by Borrower to pay the
entire unpaid principal amount of the Loan and all other amounts payable under
the Loan Documents following an acceleration of the Loan as provided herein.

 

ARTICLE 2. LOAN

 

2.1          LOAN. By and subject to the terms of this Agreement, the Lenders
agree to lend to the Borrower, and the Borrower agrees to borrow from Lenders,
the principal sum of TWO HUNDRED THIRTY MILLION AND NO/100 DOLLARS
($230,000,000.00), said sum to be evidenced by the Notes. The Notes shall be
secured, in part, by the Deed of Trust encumbering certain real property and
improvements as described therein. No amounts repaid with respect to the Loan
may be re-borrowed.

 

2.2          LOAN FEES. The Borrower shall pay to Administrative Agent, on the
Effective Date, a loan fee as set forth in separate letter agreements between
Borrower and Administrative Agent and Administrative Agent and Lenders.

 

2.3          LOAN DOCUMENTS. The Borrower shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

 

 22 

 

 

2.4          EFFECTIVE DATE. The “Effective Date” of delivery and transfer to
Administrative Agent of the security under the Loan Documents and of the
Borrower’s, Administrative Agent’s and Lenders’ obligations under the Loan
Documents shall be the date as of which this Agreement is executed, set forth on
page 1 hereof.

 

2.5          MATURITY DATE. All sums due and owing under this Agreement and the
other Loan Documents shall be repaid in full on or before the Maturity Date. All
payments due to Administrative Agent and Lenders under this Agreement, whether
at the Maturity Date or otherwise, shall be paid in Dollars in immediately
available funds.

 

2.6          INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES.

 

(a)          Payments. Borrower shall make the following payments of interest
and principal to Administrative Agent on behalf of the Lenders in the manner
provided for in Section 2.7:

 

(i)          Interest accrued on the outstanding principal balance of the Loan
shall be due and payable in arrears, in the manner provided in Section 2.7, on
the first day of each month (each, a “Payment Date”) commencing with the first
payment due on April 1, 2018.

 

(ii)         Intentionally omitted.

 

(iii)        On the Maturity Date, the Borrower shall pay to the Administrative
Agent on behalf of the Lenders the entire outstanding principal amount of the
Loan, all accrued interest thereon, and all other sums payable to the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents.

 

(b)          Default Interest. Notwithstanding the rates of interest specified
in Sections 2.6(e) and the payment dates specified in Section 2.6(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.

 

(c)          Late Fee. Borrower acknowledges that late payment to Administrative
Agent will cause Administrative Agent and Lenders to incur costs not
contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date or on any
accelerated date of payment thereof, including as a result of the exercise of
any remedies by Administrative Agent or Lenders after a Default), unless waived
by Administrative Agent, a late charge of four cents ($.04) for each dollar of
any such principal payment, interest or other charge due hereon and which is not
paid within fifteen (15) days (i) after such payment is due in the case of
regularly scheduled payments of interest or (ii) after Borrower’s receipt of
notice from Administrative Agent, shall be charged by Administrative Agent (for
the benefit of Lenders) and paid by Borrower for the purpose of defraying the
expense incident to handling such delinquent payment. Borrower, Lenders and
Administrative Agent agree that this late charge represents a reasonable sum
considering all of the circumstances existing on the date hereof and represents
a fair and reasonable estimate of the costs that Administrative Agent and
Lenders will incur by reason of late payment. Borrower, Lenders and
Administrative Agent further agree that proof of actual damages would be costly
and inconvenient. Acceptance of any late charge shall not constitute a waiver of
the default with respect to the overdue installment, and shall not prevent
Administrative Agent or any Lender from exercising any of the other rights
available hereunder or any other Loan Document. Such late charge shall be paid
without prejudice to any other rights of Administrative Agent or any other
Lender.

 

 23 

 

 

(d)          Computation of Interest. Interest shall be computed on the basis of
the actual number of days elapsed in the period during which interest or fees
accrue and a year of three hundred sixty (360) days on the principal balance of
the Loan outstanding from time to time. In computing interest on the Loan, the
date of the making of a disbursement of the Loan shall be included and the date
of payment shall be excluded. Notwithstanding any provision in this Section 2.6,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

 

(e)          Effective Rate. The “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date, be one or more
of the following:

 

(i)          Provided no Default exists:

 

(A)         For those portions of the principal balance of the Loan which are
LIBOR Loans, the Effective Rate for the Interest Period thereof shall be the
Applicable LIBOR Rate for the Interest Period selected by Borrower with respect
to each LIBOR Loan and set in accordance with the provisions hereof.

 

(B)         If (i) LIBOR becomes unavailable, reasonably unascertainable,
illegal, or fails to adequately reflect the cost of making LIBOR Loans (and such
circumstances are unlikely to be temporary), (ii) LIBOR is no longer a widely
recognized benchmark rate for newly originated loans in the US syndicated loan
market, or (iii) a governmental authority with jurisdiction has specified a date
after which LIBOR shall no longer be used for determining rates in the US
syndicated loan market, then Administrative Agent may (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), which
Replacement Rate shall become effective five (5) Business Days after delivery to
the Lenders of an amendment hereto providing for such Replacement Rate unless
Requisite Lenders object to such Replacement Rate. If any of the conditions in
clauses (i) through (iii) of this subsection (B) exist, and either: (a)
Administrative Agent has proposed a Replacement Rate that has been objected to
by Requisite Lenders, or (b) Administrative Agent has not yet proposed a
Replacement Rate; then upon written notice sent by Administrative Agent to
Borrower and Lenders, LIBOR shall be replaced with an interest rate equal to the
sum of: (a) the Federal Funds Rate plus (b) the Federal Funds Rate Spread,
without the need for consent from Borrower or the Lenders, or a written
amendment to the Loan Documents.

 

(C)         For those portions of the principal balance of the Loan that shall
constitute a Base Rate Loan, the Effective Rate shall be the Base Rate.

 

(ii)         During such time as a Default exists; or from and after the date on
which all sums owing under the Notes become due and payable by acceleration or
otherwise; or from and after the Maturity Date, then at the option of Requisite
Lenders in each case, the interest rate applicable to the then outstanding
principal balance of the Loan shall be the Alternate Rate.

 

 24 

 

 

(f)          Selection of LIBOR. Provided no Default exists, Borrower, at its
option and upon satisfaction of the conditions set forth herein, may request the
Applicable LIBOR Rate as the Effective Rate for calculating interest on a
portion or portions of the unpaid principal balance and for the period selected
in accordance with and subject to the following procedures and conditions,
provided, however, that Borrower may not have in effect at any one time more
than four (4) LIBOR Loans:

 

(i)          Borrower shall deliver to Wells Fargo Bank, National Association,
600 South 4th Street, Minneapolis, MN 55415, Attention: Thomas Noonan (Loan No.
1010723), or such other addresses as Administrative Agent shall designate, an
original or facsimile LIBOR Notice no later than 12:00 P.M. (Eastern time), and
not less than three (3) nor more than five (5) Business Days prior to the
proposed Interest Period for each LIBOR Loan. Any LIBOR Notice pursuant to this
subsection (i) is irrevocable.

 

Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Jason Kirschner, G. Mark Brown and Edward Beisner as Borrower’s
duly authorized agents, or such additional or replacement authorized agents as
the Borrower shall designate in writing to Administrative Agent. Borrower’s
telephonic notices, requests and acceptances shall be directed to such officers
of Administrative Agent as Administrative Agent may from time to time designate.

 

(ii)         Borrower may, with a timely and complying LIBOR Notice, elect to
continue a LIBOR Loan at the end of the Interest Period applicable thereto,
provided, however, that the aggregate amount of the advance being converted into
or continued as a LIBOR Loan shall comply with the definition thereof as to
Dollar amount. The continuation of a LIBOR Loan shall occur on the last Business
Day of the Interest Period relating to such LIBOR Loan. Each LIBOR Notice shall
specify (A) the amount of the LIBOR Loan, (B) the Interest Period and (C) the
Interest Period Commencement Date.

 

(iii)        Upon receipt of a LIBOR Notice in the proper form requesting a
LIBOR Loan advance under subsections (i) and (ii) above, Administrative Agent
shall determine the Applicable LIBOR Rate applicable to the Interest Period for
such LIBOR Loan three (3) Business Days prior to the beginning of such Interest
Period. Each determination by Administrative Agent of the Applicable LIBOR Rate
shall be conclusive and binding upon the parties hereto in the absence of
manifest error. Administrative Agent shall deliver to Borrower and each Lender
(by facsimile) an acknowledgment of receipt and confirmation of the LIBOR Notice
and the Applicable LIBOR Rate; provided, however, that failure to provide such
acknowledgment of receipt and confirmation of the LIBOR Notice to Borrower or
any Lender shall not affect the validity of such rate.

 

(iv)        Borrower may not select a LIBOR Loan for an Interest Period that
extends past the Maturity Date.

 

(v)         After the occurrence and during the continuance of any Default, no
portion of the Loan shall be made or continued as, or converted into, a LIBOR
Loan.

 

(g)          Purchase, Sale and Matching of Funds. Calculation of all amounts
payable to a Lender under this Article with respect to a LIBOR Loan shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

 25 

 

 

2.7          PAYMENTS.

 

(a)          Manner and Time of Payment. All payments of principal, interest and
fees hereunder payable to Administrative Agent or the Lenders shall be made
without condition or reservation of right and free of set-off or counterclaim,
in Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 2:00 P.M. (Eastern
time) on the date due; and funds received by Administrative Agent after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.

 

(b)          Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

(c)          Voluntary Prepayment.

 

(i)          Borrower shall be entitled to repay the outstanding principal
amount of the Loan in whole or in part at any time subject to satisfaction of
the following conditions precedent: (a) Borrower shall provide Administrative
Agent written notice of the date of the prepayment and such notice shall have
been received by Administrative Agent not later than 4:00 p.m. (Eastern time) at
least three (3) Business Days prior to the date of such prepayment (the
“Prepayment Date”; and, the date three (3) Business Days prior to the Prepayment
Date being referred to as the “Prepayment Notice Cut Off Time”), provided,
however, that such notice may be revoked at any time prior to the date of
prepayment specified in such notice; if such notice is revoked after the
Prepayment Notice Cut Off Time or Borrower otherwise fails to make the
prepayment in the amount and on the date specified in a notice that has not been
revoked, then Borrower shall pay to Administrative Agent, for the account of the
Lenders, promptly upon demand any amount due under Section 2.13 that would have
been payable if the amount set forth in such notice had been prepaid on the date
specified in such notice and, without limitation to the foregoing,
Administrative Agent shall have the right to convert any such amount specified
in any such notice which is a LIBOR Loan to a Base Rate Loan until such time as
Borrower shall have selected the applicable rate for such portion of the Loan;
(b) Borrower, at the time of such prepayment, shall have paid to Administrative
Agent, for the account of the Lenders, the Spread Maintenance Premium (if
applicable; provided, that, no Spread Maintenance Premium or any other penalty
or premium shall be due and payable in connection with a mandatory prepayment in
connection with a condemnation or casualty at the Property) and any amount due
under Section 2.13 incurred by the Lenders in connection with such prepayment;
and (c) if an Interest Rate Protection Agreement is then in place, Borrower, at
the time of such prepayment, shall have paid any and all early termination fees
and other amounts due in connection with such prepayment to the applicable
counterparty (collectively, “IRPA Termination Fees”).

 

(d)          Prepayment of the Mezzanine Loan. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, in no event
shall Borrower permit Mezzanine Borrower or any other Person to prepay (which
shall include, without limitation, any prepayment in connection with any
acceleration of the Mezzanine Loan) the Mezzanine Loan in whole or in part
without the prior written approval of Administrative Agent and all the Lenders,
unless the Loan is contemporaneously prepaid in full in accordance with Section
2.7(c).

 

 26 

 

 

2.8          FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing and
outstanding under the Loan Documents, Administrative Agent shall promptly issue
a full satisfaction of the lien of the Deed of Trust and all of the Loan
Documents shall terminate and Borrower shall have no further obligations or
liabilities thereunder, except any such obligations or liabilities which by
their express terms survive repayment in full of the Loan and the termination of
the Loan Documents. The Administrative Agent shall, at Borrower’s expense,
execute all instruments of termination, notices and other documents reasonably
requested by Borrower to evidence the same and to put third parties on notice
thereof. Any Collateral then held by Administrative Agent shall promptly be
delivered to the Borrower. Upon the written request and at the sole cost and
expense of Borrower, the Administrative Agent shall cooperate with Borrower to
effect an assignment of the Notes and the Deed of Trust in connection with the
repayment in full of the Loan (in lieu of satisfaction) in the following manner:
(i) the Lenders shall assign the Note (or an affidavit of lost Note, with
respect to any Lender whose Note shall have been lost, stolen, misplaced or
destroyed) and the Deed of Trust, each without recourse, covenant or warranty of
any nature, express or implied, to such new lender designated by Borrower; (ii)
any such assignment shall be conditioned on the following: (a) payment by
Borrower of the reasonable third-party costs and expenses of the Administrative
Agent and the Lenders incurred in connection therewith (including attorneys’
fees and expenses for the preparation, delivery and performance of such an
assignment); (b) such an assignment is not then prohibited by any federal, state
or local law, rule, regulation or order or by any Governmental Authority; and
(c) Borrower shall provide such other opinions, documents, items and information
which a prudent lender would require to effectuate such assignment; and (iii)
Borrower shall be responsible for all mortgage recording Taxes, recording fees
and other similar charges payable in connection with any such assignment. The
assignment of the Notes and the Deed of Trust to the new lender shall be
accomplished by an escrow closing conducted through an escrow agent satisfactory
to Administrative Agent (it being understood that a nationally recognized title
company is satisfactory to the Administrative Agent) and pursuant to an escrow
agreement in form and substance reasonably satisfactory to Administrative Agent.
Provided each Lender shall have been provided reasonable advance prior notice
from Administrative Agent, each Lender shall provide its respective Note (or a
lost Note affidavit, as provided above) to Administrative Agent, in escrow and
with appropriate endorsements, for the purpose of effectuating the foregoing
assignment. Administrative Agent shall have no liability to Borrower or any
other Person for any Lender’s failure to deliver its Note (or lost Note
affidavit), and the failure to deliver such Note or affidavit, or Assignment of
the Note and Deed of Trust as contemplated hereby, shall not affect or limit
Borrower’s obligations under this Agreement or create any right, offset, defense
or counterclaim for the benefit of Borrower or any Guarantor with respect to the
payment or performance of such obligations.

 

2.9          LENDERS’ ACCOUNTING. In addition to its requirements under Section
13.12(c), Administrative Agent, on behalf of itself, the Lenders and the
Borrower, shall maintain a loan account (the “Loan Account”) on its books in
which shall be recorded (a) the names and addresses and the Pro Rata Shares of
the commitment of each of the Lenders, and principal amount of the Loan owing to
each Lender from time to time, and (b) all repayments of principal and payments
of accrued interest, as well as payments of fees required to be paid pursuant to
this Agreement. All entries in the Loan Account shall be deemed final, binding
and conclusive in all respects as to all matters reflected therein (absent
manifest error). All entries in the Loan Account shall be made in accordance
with Administrative Agent’s customary accounting practices as in effect from
time to time. Monthly or at such other interval as is customary with
Administrative Agent’s practice, Administrative Agent will render a statement of
the Loan Account to Borrower and will deliver a copy thereof to each Lender.
Each such statement shall be deemed final, binding and conclusive upon Borrower
in all respects as to all matters reflected therein (absent manifest error).

 

 27 

 

 

2.10         DEFAULTING LENDERS.

 

(a)          If for any reason any Lender (a “Defaulting Lender”) shall fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of three (3) Business Days after notice from the
Administrative Agent, then, in addition to the rights and remedies that may be
available to the Administrative Agent or the Borrower under this Agreement or
Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loan, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of Requisite Lenders, shall be suspended during the
pendency of such failure or refusal. Notwithstanding the foregoing, a Defaulting
Lender must consent to any increase to its Commitment, except in connection with
any protective advance. If for any reason a Lender fails to make timely payment
to the Administrative Agent of any amount required to be paid to the
Administrative Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Administrative
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Administrative Agent shall be entitled (i) to collect interest
from such Defaulting Lender on such delinquent payment for the period from the
date on which the payment was due until the date on which the payment is made at
the Federal Funds Rate, (ii) to withhold or set off and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s interest in the Loans shall not be paid to such Defaulting Lender and
shall be held uninvested by the Administrative Agent and either applied against
the purchase price of such interest under the following subsection (b) or paid
to such Defaulting Lender upon the Defaulting Lender’s curing of its default.

 

(b)          Purchase or Cancellation of Defaulting Lender’s Loans. Any Lender
who is not a Defaulting Lender shall have the right, but not the obligation, in
its sole discretion, to acquire by assignment all of a Defaulting Lender’s
interest in the Loan owing under this Agreement. Any Lender desiring to exercise
such right shall give written notice thereof to the Administrative Agent and the
Borrower no sooner than two (2) Business Days and not later than five (5)
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s interest in the Loan owing under
this Agreement in proportion to the Commitments of the Lenders exercising such
right. If after such fifth Business Day, the Lenders have not elected to acquire
all of the Defaulting Lender’s interest in the Loan, then the Borrower may
(provided no Default exists), by giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its interest in the Loan to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.12 for the
purchase price provided for below. Upon any such assignment, the Defaulting
Lender’s interest in the Loan and its rights hereunder (but not its liability in
respect thereof or under the Loan Documents to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption Agreement
and, notwithstanding Section 13.12, shall pay to the Administrative Agent an
assignment fee in the amount of $10,000. The purchase price for the interest of
a Defaulting Lender in the Loan shall be equal to (i) the amount of the
principal balance of such Defaulting Lender’s interest in the Loan outstanding
and owed by the Borrower to such Defaulting Lender, plus (ii) accrued and unpaid
interest (without giving effect to the Alternate Rate, if applicable at such
time), less (iii) any amounts owing by such Defaulting Lender to the
Administrative Agent or any other Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Administrative Agent shall apply against such
purchase price any amounts retained by the Administrative Agent pursuant to the
last sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive any amount owed to it by the Borrower under the
Loan Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Administrative Agent from or
on behalf of the Borrower. There shall be no recourse against any Lender or the
Administrative Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loan.

 

 28 

 

 

(c)          Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Lender has funded its Pro Rata Share of a Protective
Advance or prior Loan disbursements which was previously a Non-Pro Rata Advance,
or all other Lenders have received payment in full (whether by repayment or
prepayment) of the amounts due in respect of such Non-Pro Rata Advance, all of
the indebtedness and obligations owing to such Defaulting Lender hereunder shall
be subordinated in right of payment, as provided in the following sentence, to
the prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares (recalculated for purposes hereof to
exclude the Defaulting Lender’s Pro Rata Share), until all Senior Loans have
been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower under this Agreement. The
provisions of this Section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrower as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. In addition, the Defaulting Lender shall
indemnify, defend and hold harmless Administrative Agent and each of the other
Lenders from and against any and all liabilities and costs, plus interest
thereon at the Alternate Rate, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

 

2.11         TAXES; FOREIGN LENDERS.

 

(a)          FATCA. For purposes of this Section, the term “Applicable Law”
includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

 29 

 

 

(d)          Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing:

 

 30 

 

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)        executed originals of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 31 

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          Survival. Each party’s obligations under this Section 2.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

 32 

 

 

2.12         ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)          Capital Adequacy. If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitment or its making or maintaining its respective portion of the Loan or
participation (as applicable) below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) calendar days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s respective interest
in the Loan. This Section 2.12(a) shall not apply to Taxes which shall be
governed by Section 2.12(b).

 

(b)          Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) subjects any Recipient to any
Taxes under this Agreement or any of the other Loan Documents in respect of any
of such portions of the Loan or its Commitments (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on portions of the Loan is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by, such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)          Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or continue, or to
convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 2.14 shall apply).

 

 33 

 

 

(d)          Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Effective Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder; provided further, that Borrower shall not
be responsible for any such compensation incurred more than 180 days prior to
the date that such Lender, such Participant or Administrative Agent notifies the
Borrower of the event giving rise to such increased costs. The Administrative
Agent, each Lender and each Participant, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change and of the amount(s) payable pursuant to
this Section 2.12 shall be conclusive and binding for all purposes, absent
manifest error. Borrower’s obligations under Sections 2.12(a) and 2.12(b) shall
survive repayment of the Loan and termination of the Loan Documents.

 

(e)          Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period, subject to Section 2.6(e)(i)(B) hereof:

 

(i)          the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or

 

(ii)         the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
continue LIBOR Loans or convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such LIBOR Loan or convert such LIBOR Loan into a Base Rate Loan.

 

(f)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or continue, or to convert any Base Rate Loans
into, LIBOR Loans shall be suspended, until such time as such Lender may again
make and maintain its LIBOR Loans (in which case the provisions of Section 2.14
shall be applicable).

 

(g)          Change in Branch Office. Each Lender will use reasonable efforts
(consistent with legal and regulatory restrictions and internal policies of such
Lender) to avoid or reduce any increased or additional costs payable by the
Borrower under Sections 2.11 and 2.12, including, if requested by the Borrower,
a transfer or assignment of such Lender’s interest in the Loan to a branch,
office or Affiliate of such Lender in another jurisdiction, or a redesignation
of its lending office with respect to such LIBOR Loans, provided that the
transfer or assignment or redesignation (A) would not result in any additional
costs, expenses or risk to such Lender that are not reimbursed by Borrower and
(B) would not be disadvantageous in any respect to a Lender as determined by
such Lender in its good faith discretion.

 

 34 

 

 

2.13         COMPENSATION. The Borrower shall pay to the Administrative Agent
for the account of each Lender, upon the request of the Administrative Agent,
such amount or amounts as Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or conversion of a LIBOR Loan made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such LIBOR Loan; or

 

(b)          Not in limitation of the foregoing, such compensation shall
include, without limitation; in the case of a LIBOR Loan, an amount equal to the
then present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or converted or the date on which the Borrower failed
to borrow, convert into or continue such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date. Determinations by a Lender
of the amount payable pursuant to this Section 2.13 shall be conclusive and
binding for all purposes, absent manifest error. Borrower’s obligations under
Sections 2.12(a) and 2.12(b) shall survive repayment of the Loan and termination
of the Loan Documents.

 

2.14         TREATMENT OF AFFECTED LOANS.

 

(a)          If the obligation of any Lender to make LIBOR Loans or to continue,
or to convert Base Rate Loans into, LIBOR Loans shall be suspended then such
Lender’s LIBOR Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, such
earlier date specified herein and, unless and until such Lender gives notice as
provided below that the circumstances that gave rise to such conversion no
longer exist);

 

(b)          to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(c)          all interest in the Loan that would otherwise be made or continued
by such Lender as LIBOR Loans shall be made or continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be converted
into LIBOR Loans shall remain as Base Rate Loans.

 

(d)          If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances that gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when LIBOR Loans made by other Lenders are outstanding, then such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all interests in the Loan held
by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts and Interest Periods) in accordance with their respective
Commitments.

 

 35 

 

 

2.15         PRO RATA TREATMENT. Except to the extent otherwise provided herein:
(a) each borrowing from Lenders under Section 2.1 shall be made from the Lenders
according to their Pro Rata Shares; (b) each payment or prepayment of principal
of Loan by the Borrower shall be made for the account of the Lenders in
accordance with their Pro Rata Shares; (c) each payment of interest on Loan by
the Borrower shall be made for the account of the Lenders in accordance with
their Pro Rata Shares; and (d) the conversion and continuation of Loan (other
than conversions provided for by Section 2.14) shall be made among the Lenders
according to their Pro Rata Shares. Any payment or prepayment of principal or
interest made during the existence of a Default shall be made for the account of
the Lenders in accordance with the order set forth in Section 11.2.

 

2.16         SHARING OF PAYMENTS. If a Lender shall obtain payment of any
principal of, or interest on, the Loan under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.15 or Section 11.2, such
Lender shall promptly purchase from such other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the LIBOR Loans
made by the other Lenders or other Obligations owed to such other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 2.15 or Section 11.2, as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loan or other Obligations owed to such
other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with the respect to such participation as fully as if such Lender
were a direct holder of an interest in the Loan in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

ARTICLE 3. DISBURSEMENT

 

3.1          CONDITIONS PRECEDENT. As conditions precedent to the making of the
Loan, each of the following conditions shall be satisfied prior to the execution
and delivery of this Agreement and the closing of the Loan (provided that the
execution and delivery of this Agreement by Administrative Agent and Lenders
shall mean that each of such conditions are deemed satisfied as of such date):

 

(a)          Administrative Agent shall have received and approved documentation
regarding Borrower’s and Guarantor’s capital structure, any other documents or
agreements of any kind reasonably requested by Administrative Agent concerning
the financial condition of Borrower or Guarantor (in the form previously
delivered to Administrative Agent), and Administrative Agent shall have approved
the current financial condition of Borrower and Guarantor.

 

(b)          Administrative Agent shall have received and approved, from
Borrower, and Guarantor copies certified as true and complete of the following
documents from the applicable governmental authority: (i) the articles or
certificate of incorporation, certificate of partnership, or certificate of
limited liability company, as applicable; and (ii) good standing certificates or
certificates of existence from the jurisdictions in which each such Person is
organized and/or qualified to do business dated not more than thirty (30) days
prior to the Effective Date. Administrative Agent shall have received and
approved true and complete copies of the by-laws, partnership agreement or
operating agreement, as applicable, of Borrower, and Guarantor, certified as of
the Effective Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary, general partner, manager or other authorized representative
reasonably acceptable to Administrative Agent, of such Person.

 

 36 

 

 

(c)          The Borrower shall have executed and delivered to Administrative
Agent or shall have caused to be executed and delivered to Administrative Agent
all Loan Documents and Other Related Documents, which Loan Documents and Other
Related Documents shall be in form and substance satisfactory to Administrative
Agent and Administrative Agent shall have received and approved all other
documents, instructions, policies, and forms of evidence or other materials
requested by Administrative Agent under the terms of this Agreement or any of
the other Loan Documents, including without limitation, policies (or
certificates satisfactory to Administrative Agent) of insurance as may be
required by Administrative Agent pursuant to this Agreement.

 

(d)          Administrative Agent shall have received and approved a current
survey of the Property and prepared by a licensed surveyor acceptable to
Administrative Agent and title insurer who shall certify such survey to
Administrative Agent, Lenders and the title insurer.

 

(e)          Administrative Agent shall have received and approved UCC, tax and
judgment lien searches on the Property, Collateral, the Borrower and Guarantor,
as requested by Administrative Agent, showing no liens or violations, dated not
more than thirty (30) days prior to the Effective Date.

 

(f)          Administrative Agent shall have received the Title Policy, which
shall be in form and substance and with endorsements acceptable to
Administrative Agent and which shall, among other things, insure the first
priority lien of the Deed of Trust, subject only to such exceptions as
Administrative Agent shall have approved in its sole and absolute discretion,
and address such other matters as Administrative Agent may require.

 

(g)          Administrative Agent shall have received and approved the
Borrower’s standard form of lease, if any, to be used in connection with the
Property.

 

(h)          Administrative Agent’s internal loan committee shall have given
final internal credit and underwriting approval for the Loan.

 

(i)           Administrative Agent shall have received an Appraisal confirming
to the satisfaction of Administrative Agent that the LTV does not exceed seventy
percent (70%).

 

(j)           Administrative Agent shall have received a copy of the
resolutions, in form and substance satisfactory to Administrative Agent, of the
Borrower and Guarantor, authorizing the execution, delivery and performance of
the Loan Documents and Other Related Documents to which such Person is a party
and the transactions contemplated thereby, certified as of the Effective Date by
the Secretary or an Assistant Secretary, general partner, manager or other
authorized representative reasonably acceptable to Administrative Agent, as
applicable, which certificates shall be in form and substance satisfactory to
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

 

(k)          No litigation or other proceeding shall be filed, pending or
threatened in writing against the Property, Borrower or Guarantor which are
reasonably likely to have a Material Adverse Effect.

 

 37 

 

 

(l)          No law, rule, regulation or court or administrative decision is
reasonably likely to have a Material Adverse Effect.

 

(m)         Administrative Agent shall be satisfied that no material adverse
change has occurred to Borrower, Guarantor or the Property, including without
limitation that there has not occurred: (i) a material decline in the financial
condition of Borrower or any Guarantor; (ii) the downgrading of Borrower’s or
any Guarantor’s credit rating; (iii) a materially adverse change in the physical
condition of the Property; or (iv) a change in market conditions which could
affect the value and/or leasing of the Property.

 

(n)          Administrative Agent shall have reviewed and approved the
Management Agreement.

 

(o)          Administrative Agent shall have received payment for all fees,
costs and expenses required to be paid by Borrower under this Agreement.

 

(p)          Administrative Agent shall have received environmental reports and
property condition report for the Improvements satisfactory to it in its sole
discretion.

 

(q)          The Borrower shall have delivered to Administrative Agent all
opinions from counsel as Administrative Agent may reasonably require, including,
without limitation, due execution and authority opinions and enforceability
opinions, in form and substance satisfactory to Administrative Agent.

 

(r)          The Borrower shall have delivered all insurance certificates with
respect to the policies required hereunder.

 

(s)          Administrative Agent shall have received and approved all Existing
Leases affecting the Property as of the date hereof and Borrower shall have
delivered to Administrative Agent a certified copy of the rent roll for the
Property.

 

(t)          Administrative Agent shall have received an executed estoppel
certificate from Ernst & Young U.S. LLP, in form and substance satisfactory to
Administrative Agent.

 

(u)          Administrative Agent shall have received a chart showing the
organizational structure of the Borrower and Guarantor that is certified by
Borrower to be true and correct and that is reasonably acceptable to
Administrative Agent.

 

(v)         Administrative Agent shall have received evidence that the Property
complies with applicable zoning and land use laws (which evidence may include,
if requested by Administrative Agent, a third party zoning report).

 

(w)         All Property Taxes then due and payable shall have been paid.

 

(x)          All Liens, other than Permitted Liens, upon the Collateral shall
have been discharged (regardless of whether insured by the Title Policy
delivered to Administrative Agent).

 

(y)          Intentionally omitted.

 

(z)          The Borrower and the Guarantor shall have satisfied Administrative
Agent’s Patriot Act requirements.

 

 38 

 

 

(aa)        Administrative Agent shall have received an operating statement of
the Borrower for the year ending December 31, 2017, and the quarter ending
September 30, 2017.

 

(bb)       Administrative Agent shall have received copies of all Material
Contracts.

 

(cc)       Administrative Agent shall be satisfied that the DSCR shall be equal
to or greater than 1.25x.

 

(dd)       Administrative Agent shall have received any other documentation or
information that it shall have reasonably requested.

 

Unless set forth in writing to the contrary in a separate instrument delivered
to Borrower prior to closing, the making of its Loans by a Lender shall
constitute a confirmation by such Lender to the Administrative Agent and the
other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent set forth in Section 3.1.

 

3.2          ACCOUNT, PLEDGE AND ASSIGNMENT. As additional security for
Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Administrative Agent for the benefit of the Lenders, all
monies at any time deposited in its Property Account, Security Deposit Account,
or any other escrow or account that may, from time to time, be required to be
maintained pursuant to this Agreement, and the including all interest earned,
all certificates, instruments and securities, if any, from time to time. It is
hereby acknowledged, that any monies invested, if applicable, shall be invested
solely in Permitted Investments. All disbursements shall be held by the Borrower
solely for the purpose for which the funds have been disbursed. The Lenders have
no obligation to monitor or determine Borrower’s use or application of the
disbursements. Any monies delivered to Borrower from such accounts may be
retained, applied and distributed by Borrower free of the lien of the Loan
Documents.

 

3.3          FUNDS TRANSFER DISBURSEMENTS. The Borrower hereby authorizes
Administrative Agent to disburse the proceeds of the Loan made by Lenders or any
of their Affiliates pursuant to the Loan Documents as requested by an authorized
representative of Borrower to any of the accounts designated in the Disbursement
Instruction Agreement. Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower
further agrees and acknowledges that Administrative Agent may rely solely on any
bank routing number or identifying bank account number or name provided by
Borrower to effect a wire of funds transfer even if the information provided by
Borrower identifies a different bank or account holder than named by Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after Administrative Agent’s confirmation to Borrower of such transfer.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Administrative Agent
may delay or refuse to accept a funds transfer request if the transfer would:
(a) violate the terms of this authorization, (b) require use of a bank
unacceptable to Administrative Agent or any Lender or prohibited by government
authority; (c) cause Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (d) otherwise
cause Administrative Agent or any Lender to violate any applicable law or
regulation. Neither Administrative Agent nor any Lender shall be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or (b)
Administrative Agent or any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.

 

 39 

 

 

ARTICLE 4. AFFIRMATIVE COVENANTS

 

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, unless the Requisite Lenders
shall otherwise consent, Borrower hereby covenants and agrees with the Lenders
that:

 

4.1          PRESERVATION OF EXISTENCE AND SIMILAR MATTERS. Borrower shall, and
shall cause Guarantor to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

4.2          COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall cause
Guarantor to, comply with Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 

4.3          MAINTENANCE OF PROPERTY. In addition to the requirements of any of
the other Loan Documents, Borrower shall (a) protect and preserve the Property
and Collateral and maintain such Property and Collateral in good repair, working
order and condition, ordinary wear and tear excepted, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to the Property, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

 

4.4          PAYMENT OF TAXES AND CLAIMS. Borrower shall pay and discharge prior
to delinquency (a) all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or International Financial Reporting Standards, provided,
further, however, that, in the event of any Taxes or claims that become a Lien
on the Property, Borrower shall only be permitted to not pay such tax or claim
if, and so long as, (a) Borrower shall have notified Administrative Agent of
same within ten (10) days of obtaining actual knowledge of such Lien; (b)
Borrower shall diligently and in good faith contest the same by appropriate
legal proceedings which shall operate to prevent the foreclosure or collection
of the same and the sale of the Property or any party thereof, to satisfy the
same; (c) upon request of Administrative Agent, Borrower shall have furnished to
Administrative Agent a cash deposit, or a Letter of Credit, in the amount of
such Taxes or other claims, plus a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith,
to assure payment of the matters under contest and to prevent any sale or
forfeiture of the Property or any part hereof; (d) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or other claims so
determined, together with all costs, interest and penalties which may be payable
in connection therewith; (e) the failure to pay the Taxes or other claims does
not constitute a default under any other deed of trust, mortgage or security
interest covering or affecting any part of the Property; and (f) notwithstanding
the foregoing, Borrower shall immediately upon request of Administrative Agent
pay (and if Borrower shall fail so to do, Administrative Agent may, but shall
not be required to, pay or cause to be discharged or bonded against) any such
Taxes or other claims notwithstanding such contest, if in the reasonable opinion
of Administrative Agent, the Property or any part thereof or interest therein
may be in danger of being sold, forfeited, foreclosed, terminated, canceled or
lost. Administrative Agent may pay over any cash deposit or the proceeds of any
Letter of Credit to the claimant entitled thereto at any time when, in the
judgment of Administrative Agent, the entitlement of such claimant is
established.

 

 40 

 

 

4.5          INSPECTIONS. Borrower will, and will cause Guarantor to, keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities, including, with respect to the Borrower, the disbursement and use of
proceeds of the Loan. Borrower will, and will cause Guarantor to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
its respective Property, subject to the right of tenants, to examine and make
copies of or abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in Borrower’s presence
if a Default does not then exist), all at such reasonable times during business
hours and as often as may reasonably be requested and so long as no Default
exists, with reasonable prior notice. Borrower shall be obligated to reimburse
the Administrative Agent for its costs and expenses incurred in connection with
the exercise of its rights under this Section only if such exercise occurs while
a Default exists.

 

4.6          USE OF PROCEEDS. Borrower will use the proceeds of the Loan to pay
off existing mortgage financing secured by the Property and as otherwise not
prohibited by this Agreement. The Borrower shall not, and shall not permit
Guarantor, to use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

4.7          MATERIAL CONTRACTS. Borrower shall duly and punctually perform and
comply with any and all material representations, warranties, covenants and
agreements expressed as binding upon Borrower under any Material Contract in
which Borrower is a party or is bound. The Borrower shall not do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

 

4.8          DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

(a)          If the Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Administrative Agent, where the cost to repair and restore is in
excess of the Casualty Threshold, and shall as soon as reasonably practicable
commence and thereafter prosecute with reasonable diligence the completion of
the restoration of the Property as nearly as possible to the condition the
Property was in immediately prior to such Casualty with such alterations thereto
as may be required by law (the “Restoration”). Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance.
Administrative Agent may participate in any settlement discussions with any
insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Casualty Threshold and Borrower shall deliver to
Administrative Agent all instruments required by Administrative Agent to permit
such participation.

 

 41 

 

 

(b)          Borrower shall promptly give Administrative Agent notice upon
becoming aware of the same, of the actual or threatened commencement of any
proceeding for the condemnation of the Property (a “Condemnation”) and shall
deliver to Administrative Agent copies of any and all papers served in
connection with such proceedings. Administrative Agent may participate in any
such proceedings, and Borrower shall from time to time deliver to Administrative
Agent all instruments requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute, as would then be customary and
commercially reasonable, any such proceedings, and shall consult with
Administrative Agent, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Loan at the
time and in the manner provided for its payment hereunder and the Loan shall not
be reduced until any award shall have been actually received and, to the extent
permitted, applied by Administrative Agent, after the deduction of expenses of
collection, to the reduction or discharge of the Loan. If any portion of the
Property is taken by a condemning authority, Borrower shall as soon as
reasonably practicable commence and thereafter prosecute with reasonable
diligence the Restoration of the remaining portion of the Improvements (or cause
the same to be done) to a complete, self-contained architectural unit in good
condition and repair that is, to the extent possible with such exercise of
reasonable diligence, as nearly as possible to the condition the Property was in
immediately prior to such Casualty with such alterations thereto as may be
required by law.

 

(c)          The following provisions shall apply in connection with the
Restoration of the Property:

 

(i)          If the Net Proceeds shall be less than the Casualty Threshold, the
Net Proceeds may be retained by Borrower and, if received by Administrative
Agent and Administrative Agent is not prohibited from doing so under the terms
of any Permitted Lien, will be disbursed by Administrative Agent to Borrower
upon receipt, and Borrower shall first hold and apply such Net Proceeds (less
any expenses of collection) to the Restoration in accordance with whichever of
paragraph (a) or (b) above is applicable thereto.

 

(ii)         If the Net Proceeds are equal to or greater than the Casualty
Threshold, provided no Default exists, the Administrative Agent shall, at its
sole discretion (subject to the Borrower’s rights under 4.8(c)(iii)), make the
Net Proceeds available for the Restoration in accordance with the provisions of
this Section 4.8. The term “Net Proceeds” for purposes of this Section 4.8 shall
mean: (i) the net amount of all insurance proceeds received by Administrative
Agent as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

 

(iii)        The Net Proceeds shall be made available to the Borrower for
Restoration provided that each of the following conditions are met:

 

 42 

 

 

(A)         No Default shall have occurred and be continuing;

 

(B)         (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

 

(C)         The Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(D)         the Administrative Agent shall be satisfied that the Restoration
will be completed on or before the earlier of (1) the Maturity Date, (2) such
time as may be required under all Applicable Law in order to repair and restore
the Property to the condition it was in immediately prior to such Casualty or to
as nearly as possible the condition it was in immediately prior to such
Condemnation, as applicable, or (3) the expiration of any business interruption
insurance coverage (unless Borrower has deposited with the Administrative Agent
sufficient funds (such amount to be determined by the Administrative Agent in
its sole discretion) to hold and apply in the same manner as business
interruption insurance until the Restoration is completed (any such cash deposit
hereby pledged to Administrative Agent as additional collateral for the
Obligations and may be applied to the payment thereof anytime during the
continuance of a Default in such order of priority as the Administrative Agent
may elect);

 

(E)         the Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
legal requirements;

 

(F)         the Restoration shall be done and completed by the Borrower in an
expeditious and diligent fashion and in compliance with all applicable legal
requirements;

 

(G)         the Administrative Agent shall be satisfied that any operating
deficits, including all scheduled payments of principal and interest under the
Loan, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 5, if applicable, or (3) other funds of Borrower;

 

(I)         such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property;

 

(J)         Borrower shall deliver, or cause to be delivered, to Administrative
Agent a signed detailed budget approved in writing by Borrower’s architect or
engineer stating the entire cost of completing the Restoration, which budget
shall be acceptable to Administrative Agent;

 

(K)         the Net Proceeds together with any cash or cash equivalents
deposited by the Borrower with the Administrative Agent are sufficient in
Administrative Agent’s discretion to cover the cost of the Restoration;

 

(L)         the Management Agreement with respect to the Property in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall (1) remain in full force and effect during the Restoration
and shall not otherwise terminate as a result of the Casualty or Condemnation or
the Restoration or (2) if terminated, shall have been replaced with a
replacement Management Agreement with a Manager acceptable to the Administrative
Agent, prior to the opening or reopening of the Property or any portion thereof
for business with the public;

 

 43 

 

 

(M)         the Administrative Agent shall be satisfied in its reasonable
discretion that following the completion of the Restoration, the DSCR shall be
equal to or greater than the Minimum DSCR upon completion or the Administrative
Agent shall be satisfied in its reasonable discretion that following completion
of the Restoration, the NOI shall be equal to, or greater than, the NOI
immediately prior to the Casualty or Condemnation;

 

(iv)        The Net Proceeds shall be held by Administrative Agent in an
interest-bearing account and invested solely in Permitted Investments and, until
disbursed in accordance with the provisions of this Section 4.8, shall
constitute additional security for the Loan. The Net Proceeds shall be disbursed
by Administrative Agent to, or as directed by, the Borrower from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Administrative Agent that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exists no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Administrative Agent and discharged of
record or in the alternative fully insured to the satisfaction of Administrative
Agent by the title company issuing the applicable Title Policy. When the cost to
complete Restoration is less than the Casualty Threshold, all remaining Net
Proceeds shall be disbursed to the Borrower.

 

(v)         In the event the total cost of Restoration is equal to or greater
than the Casualty Threshold, all plans and specifications required in connection
with the Restoration, shall be subject to prior review and acceptance in all
respects by Administrative Agent and by an independent consulting engineer
selected by Administrative Agent (the “Casualty Consultant”). Administrative
Agent shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
In the event the total cost of the Restoration exceeds $20,000,000, the identity
of the contractors, material subcontractors and materialmen engaged in the
Restoration as well as the contracts under which they have been engaged, shall
be subject to prior review and acceptance by Administrative Agent and the
Casualty Consultant. Unless otherwise approved by Administrative Agent each such
contract shall require retainage of ten percent (10%) of the costs actually
incurred until substantial completion of the related contractor’s work. All
costs and expenses incurred by Administrative Agent in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

 

(vi)        In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to the
amount required to be held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration pursuant to their respective contracts.
The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Administrative Agent that the Restoration has been completed in
accordance with the provisions of this Section 4.8(vi) and that all approvals
necessary for the reoccupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Administrative Agent receives
evidence satisfactory to Administrative Agent that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Administrative Agent will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Administrative Agent that the contractor, subcontractor
or materialman has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of the contractor’s, subcontractor’s
or materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Administrative Agent or by the title company issuing the Title Policy for the
Property, and Administrative Agent receives an endorsement to such Title Policy
insuring the continued priority of the Lien of the applicable Deed of Trust and
evidence of payment of any premium payable for such endorsement. If required by
Administrative Agent, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

 44 

 

 

(vii)       Administrative Agent shall not be obligated to make disbursements of
the Net Proceeds more frequently than once every calendar month.

 

(viii)      If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Administrative Agent in consultation
with the Casualty Consultant, if any, be sufficient to pay in full the balance
of the costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Administrative Agent before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Administrative Agent shall be held by Administrative
Agent and shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 4.8(c) shall
constitute additional security for the Loan and other obligations under the Loan
Documents.

 

(ix)         The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 4.8(c), and
the receipt by Administrative Agent of evidence satisfactory to Administrative
Agent that all costs incurred in connection with the Restoration have been paid
in full, shall be remitted by Administrative Agent to Borrower, provided no
Default shall have occurred and shall be continuing under the Loan, this
Agreement or any of the other Loan Documents.

 

(d)          All Net Proceeds not required (i) to be made available for the
Restoration in accordance with either Section 4.8 (a) or (b) (due to the fact
that Borrower has not satisfied one or more of the provisions of such Sections)
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
4.8(c) may be retained and applied by Administrative Agent toward the payment of
the Loan whether or not then due and payable in such order, priority and
proportions as Administrative Agent in its sole discretion shall deem proper,
or, at the discretion of Administrative Agent, the same may be paid, either in
whole or in part, to Borrower for such purposes as Administrative Agent shall
approve, in its discretion.

 

4.9          THE IMPROVEMENTS. Borrower covenants: (a) not to remove or demolish
the Property or Collateral or any part thereof, not to alter, restore or add to
the Property or Collateral and not to initiate or acquiesce in any change in any
zoning or other land classification which affects the Property without
Administrative Agent’s prior written consent or as provided hereunder except for
(i) tenant improvement work provided for in any Lease and (ii) any alteration of
the Property, the cost of which in the aggregate does not exceed the Alteration
Threshold and is not reasonably expected to have a Material Adverse Effect; (b)
to complete or restore promptly and in good and workmanlike manner the Property
and Collateral, or any part thereof which may be damaged or destroyed, without
regard to whether the Administrative Agent elects to require that insurance
proceeds be used to reduce the Loan as provided in Section 4.8; (c) to comply
with all covenants, conditions, restrictions and equitable servitudes, whether
public or private, of every kind and character which affect the Property or
Collateral and pertain to acts committed or conditions existing thereon,
including, without limitation, any work, alteration, improvement or demolition
mandated by such laws, covenants or requirements unless such failure to comply
is not reasonably expected to have a Material Adverse Effect; and (d) not to
commit or permit waste of the Property or Collateral.

 

 45 

 

 

ARTICLE 5. INSURANCE

 

5.1          REQUIRED INSURANCE. At all times during this Agreement except as
expressly provided to the contrary, while any obligation of Borrower under any
Loan Document remains outstanding:

 

(a)          All-Risk/Special Causes of Loss Insurance. Borrower shall maintain,
or cause to be maintained, property insurance covering (i) 100% of the insurable
replacement cost value of the Improvements (excluding costs of footings,
foundations, excavations and underground utilities); and (ii) 100% of the
insurable replacement cost value of all tenant improvements and betterments that
any agreement requires the Borrower to insure against all risks of loss
customarily covered by so-called “All-Risk” or Special Causes of Loss policies
as generally available in the insurance market at the closing date. Any All-Risk
or special causes of loss insurance policy shall contain an agreed amount
endorsement or a coinsurance waiver endorsement and a replacement cost value
endorsement without reduction for depreciation. The policies shall cover at
least the following perils: building collapse, fire, flood, tsunami, back-up of
sewers and drains, water damage, windstorm, earthquake, earth movement, impact
of vehicles and aircraft, lightning, malicious mischief, and vandalism
(earthquake and earth movement may have sub-limits and deductibles as are
acceptable to Administrative Agent and Named Windstorm and flood may have
sub-limits and deductibles as are reasonable and commercially available (in each
case, even if higher than the deductible set forth in the next sentence)). The
property deductible shall not exceed $500,000 per claim or other such amount
accepted and approved by the Administrative Agent. Such insurance policy shall
name Borrower as an Insured or Additional Insured for its benefit and the
benefit of the Lenders and shall also include Administrative Agent as mortgagee
lender loss payee for its benefit and the benefit of the Lenders under a
non-contributing standard mortgagee clause or equivalent endorsement reasonably
satisfactory to Administrative Agent for real property.

 

(b)          Flood Insurance. If any of the Improvements are located in an area
designated as “flood prone” or a “special flood hazard area” under the
regulations for the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, and if not otherwise insured under coverage required in
Section 5.1(a) above, Borrower shall maintain at least the maximum coverage for
the Property available under the federal flood insurance plan. Administrative
Agent may require additional flood insurance coverage, including business income
or rents (if any). Regardless of the flood zone, the minimum amount of coverage
required by this subsection for loss caused by floods shall not be less than
$20,000,000 or such other amount as is acceptable to Administrative Agent.

 

(c)          Boiler and Machinery Insurance. Borrower shall maintain, or cause
to be maintained, comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment located within or used in connection with
the operation of the Property against physical damage, business income and rent
loss (if applicable), extra expense, and expediting expense. Boiler and
Machinery Insurance shall be provided on a replacement cost value basis, to a
minimum limit of 100% of the replacement cost of the Improvements (excluding
costs of footings, foundations, excavations and underground utilities).

 

 46 

 

 

(d)          Business Income and Rent Loss Insurance. As an extension to its
All-Risk Insurance, Earthquake Insurance, Flood Insurance and Boiler and
Machinery Insurance, Borrower shall maintain, or cause to be maintained,
business income and rent loss insurance on an “actual loss sustained” basis.
Borrower shall maintain Business Income and Rent Loss Insurance equal to at
least twelve (12) months of Borrower’s actual or projected Gross Operating
Income, including percentage rent, escalations, and all other recurring sums
payable by tenants under leases or otherwise derived from Borrower’s operation
of the Property and Improvements. In addition, Business Income and Rent Loss
Insurance shall be endorsed to include an extended period of indemnity of three
hundred sixty five (365) days. Such insurance policy shall include
Administrative Agent as Lender Loss Payee for its benefit and the benefit of the
Lenders as respects business income/loss of rents (if any).

 

(e)          Building Law and Ordinance Coverage. Borrower shall maintain, or
cause to be maintained, building law and ordinance coverage insurance covering
the loss of the undamaged portion of the Improvements and additional expense of
demolition and increased cost of construction, including, without limitation,
increased costs that arise from any changes in laws, statutes, rules,
regulations or codes that would be covered by a standard ISO Property Form with
respect to such restoration, in an amount as is reasonably acceptable to the
Administrative Agent.

 

(f)          Earthquake Insurance. If the Improvements are located in Alaska,
California, Pacific Northwest, New Madrid zone, or any other designated,
high-hazard earthquake zone, Borrower shall maintain earthquake insurance on the
Improvements, including loss of income or rents in a minimum amount at least
equal to the percent damage estimate of total insurable values for the property
based on results of the PML Study indicating the expected loss from an event in
a 500 year return period, if placed on a stand-alone basis, or for the regional
portfolio, if multiple locations are insured. The seismic study shall be
completed by a firm satisfactory to Administrative Agent. Such insurance shall
have deductibles satisfactory to Administrative Agent, but not more than 5% of
the location insurable Values.

 

(g)          Borrower’s Liability Insurance. Borrower shall maintain, or cause
to be maintained, the following insurance for personal injury, bodily injury,
death, accident and property damage: (i) commercial general liability insurance;
(ii) owned (if any), hired, and non-owned automobile liability insurance; (iii)
statutory workers’ compensation and employer’s liability insurance as required
by law, and (iv) umbrella or excess liability insurance. Liability insurance
shall be written on the so-called “occurrence” form and shall provide coverage
of at least $50,000,000 per occurrence and $50,000,000 in the annual aggregate,
per location, or, if any liability insurance also covers other locations with a
shared aggregate limit, then the minimum Liability Insurance shall be increased
to $75,000,000. Liability Insurance under clauses 5.1(f)(i) and (iv) above shall
include coverage for liability arising from premises and operations, elevators,
escalators, independent contractors, contractual liability (including, without
limitation, any liability assumed under any leases (except for any exception
thereto in the standard ISO Form)), and products and completed operations. All
Liability Insurance, except workers’ compensation, employer’s liability and
automobile, shall include Administrative Agent as an “Additional Insured” for
its benefit and the benefit of the Lenders by an endorsement reasonably
satisfactory to Administrative Agent. Administrative Agent acknowledges that the
form of endorsement delivered by Borrower and agreed to by the Administrative
Agent on or prior to the Effective Date is acceptable. Such insurance shall be
primary and any other insurance maintained by the additional insured which
Lender is not insured under shall be excess only and not contributing with this
insurance.

 

 47 

 

 

(h)          Terrorism (Certified and Non-Certified). Borrower shall maintain,
or cause to be maintained, at all times, terrorism insurance for Certified Acts
of Terrorism (as such terms are defined in TRIPRA for so long as TRIPRA remains
in effect) in an amount equal to the full replacement cost of the respective
Improvements (plus twelve months of business interruption coverage and including
a 365-day extended period of indemnity). Borrower shall also maintain, or cause
to be maintained, at all times, Certified Acts of Terrorism coverage on the
general liability and umbrella liability policies for the full limits required
for the Loan with no sub limits applying. Notwithstanding anything to the
contrary contained herein and with respect to insurance required to be
maintained by Borrower pursuant to this Section 5.1(h) hereof, Liberty IC
Casualty LLC (“Liberty”) shall be an acceptable insurer of perils of terrorism
and acts of terrorism so long as (i) the policy issued by Liberty has (a) no
aggregate limit and (b) a deductible of no greater than that as calculated
pursuant to TRIPRA, (ii) other than the deductible, the portion of such
insurance which is not reinsured by TRIPRA, is reinsured by an insurance carrier
rated no less than “A:X” by AM Best or “A” as by Standard and Poor’s, (iii)
TRIPRA or a similar federal statute is in effect and provides that the federal
government must reinsure that portion of any terrorism insurance claim above (a)
the applicable deductible payable by Liberty and (b) those amounts which are
reinsured pursuant to clause (ii) above, (iv) Liberty is not the subject of a
bankruptcy or similar insolvency proceeding and (v) no Governmental Authority
issues any statement, finding or decree that insurers of perils of terrorism
similar to Liberty (i.e., captive insurers arranged similar to Liberty) do not
qualify for the payment or benefits of TRIPRA. In the event that Liberty is
providing insurance coverage (A) to other properties immediately adjacent to the
Property, and/or (B) to other properties owned by a Person(s) who is not an
Affiliate of Borrower, and such insurance is not subject to the same reinsurance
and other requirements of this Section 5.1(h), then the Administrative Agent may
reasonably re-evaluate the limits and deductibles of the insurance required to
be provided by Liberty hereunder and Borrower shall provide insurance coverage
consistent with such reasonably re-evaluated limits and deductibles promptly
following Administrative Agent’s written request therefore. In the event any of
the foregoing conditions are not satisfied, Liberty shall not be deemed an
acceptable insurer of terrorism losses. In the event that TRIPRA should cease to
be in effect at any time, and not be replaced by similar legislation, Borrower’s
obligations under this Section 5.1(h) shall be limited to an obligation to use
commercially reasonable efforts to obtain the coverage described in this Section
5.1(h), and, in such event, (i) the amount of the terrorism insurance coverage
to be obtained shall be the lesser of (A) the amount described in the first
sentence of this Section 5.1(h) or (B) the principal balance of the Loan then
outstanding, and (ii) Borrower shall not be required to spend on terrorism
insurance coverage more than two (2) times the amount of the then-current
All-Risk premium for the Property (including the applicable terrorism insurance
charge). If at any time the Administrative Agent notifies the Borrower that it
desires to purchase additional terrorism insurance for the improvements (at the
sole cost and expense of the Administrative Agent and/or the Lenders), the
Borrower shall cooperate with the Administrative Agent and use commercially
reasonable efforts to assist Administrative Agent in obtaining such insurance
policy (including, without limitation, being listed as the named insured under
any such additional policy); provided, however, such additional terrorism
insurance shall not affect the obligations of any underlying existing insurance
policy.

 

(i)          Other Insurance. Borrower shall maintain such other types and
amounts of insurance for the Improvements and its operations as Administrative
Agent shall from time to time reasonably require, consistent with insurance
commonly maintained for comparable properties.

 

5.2          GENERAL INSURANCE REQUIREMENTS.

 

(a)          Documentation. Borrower shall cause Administrative Agent to be
included as “Lender Loss Payee” and “Mortgagee” for its benefit and the benefit
of the Lenders on a standard noncontributory mortgagee endorsement or its
equivalent, in either case reasonably satisfactory to Administrative Agent, for
all property damage insurance. Borrower shall cause Administrative Agent to be
included as “Additional Insured” for its benefit and the benefit of the Lenders,
or as otherwise required, on all liability insurance policies provided by
Borrower and Borrower’s contractors (except with respect to workers’
compensation, employer’s liability and automobile liability). Borrower shall
provide such additional evidence of Administrative Agent’s interest under any
required insurance as Administrative Agent or Lender shall reasonably require
from time to time (but in no event shall a copy of the insurance policy be
required to be given to the Administrative Agent).

 

 48 

 

 

(b)          Policy Requirements. Borrower shall obtain all required insurance,
or cause all required insurance to be obtained, from insurers authorized to do
business in the state where the Property and Improvements are located with an
“A-:X” or better financial strength rating by AM Best (except as provided
otherwise with respect to Liberty in Section 5.1(g) above, Administrative Agent
may in its discretion permit Borrower to maintain required insurance policies
with insurance companies which do not meet the foregoing requirements (an
“otherwise rated insurer”), provided Borrower obtains a so-called “cut-through”
endorsement (that is, an endorsement which permits recovery against the provider
of such endorsement) with respect to any otherwise rated insurer from an
insurance company which meets the claims paying ability ratings required above.
Administrative Agent may (but have no obligation to), at its sole discretion,
accept insurers that do not meet the minimum requirements stated herein.
Required insurance shall contain such provisions as Administrative Agent
reasonably deems necessary or desirable to protect its interest, including
endorsements stating that neither Borrower, Administrative Agent nor any other
party shall be deemed a coinsurer. Borrower shall pay the insurance premiums, or
cause all insurance premiums to be paid, for all required insurance when due and
payable. Borrower shall not finance or permit the refinancing of insurance
premiums under any arrangement that could (if any premium loan payment is not
made) result in the premature cancellation of any required insurance. Borrower
shall deliver to Administrative Agent, promptly after request therefor,
certificates of insurance evidencing all required insurance. Before any policy
expires (time being of the essence), the Borrower shall deliver evidence of
renewal in compliance with the Loan Documents. If at any time Administrative
Agent has not timely received satisfactory written evidence that Borrower
maintains or has caused to be maintained all required insurance, then without
limiting Administrative Agent’s rights or remedies hereunder or under any of the
other Loan Documents, if such evidence is not delivered to Administrative Agent
within three (3) Business Days after notice of such failure to timely deliver
such required evidence of insurance, Administrative Agent may (but shall have
absolutely no obligation to) obtain such insurance and pay the premium therefor,
and the Borrower shall, on demand, reimburse Administrative Agent, for all
expenses incurred in connection therewith. Such amounts shall bear interest at
the Alternate Rate from the date such cost or expense was incurred through the
date of payment to Administrative Agent; any such amounts together with interest
thereon calculated at the Alternate Rate shall be deemed to constitute a portion
of the indebtedness owing to Lenders hereunder and be secured by the liens,
claims and security interests provided to Administrative Agent under the Loan
Documents and shall be immediately due and payable upon demand by Administrative
Agent.

 

(c)          Blanket Coverage. Any required insurance may be provided under a
blanket policy or policies covering any the Property and Improvements and other
property and assets not part of the Property, provided that any such blanket
policy otherwise complies with the requirements hereunder.

 

(d)          Protection of Lenders’ Interest. To the extent commercially
obtainable, in each insurance policy (or an endorsement thereto), the carrier
shall: (a) agree not to cancel or terminate such policy without giving
Administrative Agent thirty (30) days’ prior written notice (ten (10) days’
notice for nonpayment of premium); (b) waive any right to claim any premiums and
commissions against Administrative Agent or any Lender, provided that the policy
need not waive the requirement that the premium be paid in order for a claim to
be paid to the insured; and (c) allow Administrative Agent or any Lender to pay
premiums to continue such policy upon notice of cancellation for nonpayment.
Every property insurance policy shall provide that as to Administrative Agent’s
interest, such policy shall remain valid and shall insure Administrative Agent
regardless of any: (1) named insured’s act, failure to act, negligence, or
violation of warranties, declarations, or conditions; (2) occupancy or use of
the Improvements for purposes more hazardous than those permitted; or (3)
Administrative Agent’s or any Lender’s exercise of any of their respective
rights or remedies hereunder or under any of the Loan Documents. Administrative
Agent reserves the right for them or their designated representative to review
full and complete copies of Borrower’s insurance policies required hereunder.
Such policy review to take place at a location of mutual consent within seven
(7) days of Administrative Agent’s written request. It is agreed that such
request shall take place only in the event of a direct damage claim to one of
the locations that are the subject of this agreement, or a significant third
party claim resulting from the operations at one of the locations that is the
subject of this agreement.

 

 49 

 

 

(e)          No Separate Insurance. Borrower may not carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
required insurance. The Borrower may, however, carry insurance for the
Improvements, in addition to required insurance, but only if such additional
insurance: (a) does not violate or entitle the carrier to assert any defense or
disclaim any primary coverage under any required insurance; (b) mutually
benefits Borrower and Administrative Agent, as their interests may appear; and
(c) otherwise complies with this agreement.

 

(f)          Intentionally Omitted.

 

(g)          Transfers. In the event of foreclosure of the Deed of Trust or
other transfer of title to any Collateral in extinguishment in whole or in part
of the indebtedness owing to Lenders, and regardless of whether Administrative
Agent shall have sought a deficiency judgment with respect thereto, all right,
title and interest of Borrower in and to the policies of required insurance that
are not blanket policies then in force concerning the Collateral, the Property
or the Improvements and all proceeds payable thereunder shall thereupon vest in
the purchaser at such foreclosure or Administrative Agent or other transferee in
the event of such other transfer of title.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Administrative Agent and each Lender as of the
Effective Date that:

 

6.1          AUTHORITY/ENFORCEABILITY. Borrower is a limited liability company
duly organized, validly existing and in good standing in the jurisdiction in
which it is organized. Borrower is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its respective Property, its businesses and operations. Borrower
has the limited liability company power and authority to enter into each of the
Loan Documents being entered into on the date hereof to which it is a party and
to perform its obligations thereunder. Borrower is in compliance with all
Applicable Law applicable to its organization, existence and transaction of
business, other than Applicable Law, the noncompliance with which, would not
reasonably be expected to have a Material Adverse Effect and has all necessary
rights and powers to own and operate the Property and Improvements as
contemplated by the Loan Documents.

 

6.2          BINDING OBLIGATIONS. Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitutes the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

6.3          FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to
Administrative Agent all formation and organizational documents of Borrower and
of Guarantor, and all such formation and organizational documents remain in full
force and effect and have not been amended or modified since they were delivered
to Administrative Agent. The Borrower shall immediately provide Administrative
Agent with copies of any amendments or modifications of the formation or
organizational documents. Attached hereto as Exhibit G is a true and correct
organizational chart of Borrower.

 

 50 

 

 

6.4          NO VIOLATION. The execution, delivery, and performance under the
Loan Documents by Borrower does not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any Applicable
Law applicable to the Borrower, the Property and Improvements or any other
statute, law, regulation or ordinance or any order or ruling of any court or
Governmental Authority; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which the Borrower is or the Property and Improvements are
bound or regulated; or (d) violate any statute, law, regulation or ordinance, or
any order of any court or Governmental Authority.

 

6.5          COMPLIANCE WITH LAWS. Borrower has, and at all times shall have
obtained, all material permits, licenses, exemptions, and approvals necessary to
occupy and operate the Property and Improvements, and shall maintain compliance
in all material respects with all Applicable Law applicable to the Property and
Improvements and all other applicable statutes, laws, regulations and ordinances
necessary for the transaction of its business. The Property is a legal parcel
lawfully created in full compliance with all subdivision laws and ordinances or
is exempt therefrom.

 

6.6          LITIGATION. Except as disclosed on Schedule III attached hereto,
there are no uninsured claims, actions, suits, or proceedings pending, or to
Borrower’s knowledge threatened, against Borrower or Guarantor or affecting the
Collateral, the Property or Improvements that is reasonably likely to have a
Material Adverse Effect.

 

6.7          FINANCIAL CONDITION. All financial statements and information
heretofore delivered to Administrative Agent by the Borrower, including, without
limitation, information relating to the financial condition of the Borrower, the
Property, the Improvements, the partners, joint venturers or members of
Borrower, and/or Guarantor, fairly and accurately represent the financial
condition of the subject thereof as of the date thereof and have been prepared
(except as noted therein) in accordance with GAAP consistently applied. Borrower
acknowledges and agrees that Administrative Agent and Lenders may request and
obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports. Notwithstanding the use of
generally accepted accounting principles, the calculation of liabilities shall
NOT include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. The value of Borrower’s personal property does not
exceed 15% of the value of all of its assets.

 

6.8          NO MATERIAL ADVERSE CHANGE. To the best of the Borrower’s
knowledge, there has been no material adverse change in the financial condition
of Borrower and/or Guarantor since the dates of the latest financial statements
furnished to Administrative Agent and, except as otherwise disclosed to
Administrative Agent in writing, Borrower has not entered into any material
transaction which is not disclosed in such financial statements. Borrower is not
party to any agreement or instrument or subject to any restriction affecting
Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise, that is reasonably likely to
have a Material Adverse Effect. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any Material Contract.

 

 51 

 

 

6.9          SURVEY. To the knowledge of Borrower, there are no encroachments of
the Property onto any other property, except as revealed in the Survey.

 

6.10         ACCURACY. All reports, documents, instruments, information and
forms of evidence in each case prepared by Borrower and delivered to
Administrative Agent concerning the Loan or the Property are in all material
respects accurate, correct and sufficiently complete to give Administrative
Agent and Lenders true and accurate knowledge of their subject matter as of the
date provided to Administrative Agent.

 

6.11         TAX LIABILITY. Borrower has filed all required federal, state,
county and municipal tax returns and, to Borrower’s best knowledge, has paid all
taxes and assessments owed and payable, and Borrower has no knowledge of any
basis for any additional payment with respect to any such taxes and assessments.
Without limitation to the foregoing, all transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under Applicable Law currently in effect in connection with the
transfer of the Property to the Borrower have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under Applicable Law currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Deed of Trust, have been paid.

 

6.12         TITLE TO ASSETS; NO LIENS. Borrower has good and indefeasible title
to its respective Property, free and clear of all liens and encumbrances except
Permitted Liens.

 

6.13         MANAGEMENT AGREEMENT. Borrower is not a party or subject to any
management agreement with respect to the Property, except for the Management and
Leasing Agreement, dated as of October 15, 2013, between Brookfield Properties
Management (CA), Inc., as “Property Manager,” and Borrower, as “Owner” (the
“Management Agreement”).

 

6.14         UTILITIES. All utility services, including, without limitation,
gas, water, sewage, electrical and telephone, necessary for the use and
operation of the Property and Improvements are available at or within the
boundaries of the Property.

 

6.15         FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
shall be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement or the other Loan Documents.

 

6.16         LEASES. (a) The rent roll attached hereto as Schedule II is true,
correct and complete in all material respects; (b) Borrower has delivered to
Administrative Agent true and correct copies of all of its Existing Leases; (c)
all Existing Leases are in full force and effect, unmodified except as disclosed
to Administrative Agent, and are, in all material respects, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, and to Borrower’s
knowledge, except as may be set forth in the Rent Roll or tenant estoppel
certificates, no material breach or default, or event which would constitute a
material breach or default after notice or the passage of time, or both, exists
under any Existing Leases on the part of any party; (d) to Borrower’s knowledge,
except as may be set forth in the Rent Roll, the tenant estoppel certificates or
the Leases, no rent or other payment under any Existing Lease has been paid by
any tenant for more than one (1) month in advance of the due date thereof; and
(e) except as may be set forth in the Rent Roll or tenant estoppel certificates,
none of the landlord’s, nor to Borrower’s knowledge, tenant’s, interests under
any of the Existing Leases has been transferred or assigned.

 

 52 

 

 

6.17         BUSINESS LOAN. The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of Borrower and
none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

6.18         PHYSICAL CONDITION. Except as disclosed in the Property Condition
Report, to Borrower’s best knowledge, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components thereon or used in
connection therewith, are in good condition, order and repair in all material
respects; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Property is free from material damage caused by fire or other casualty.
Except as disclosed in the Property Condition Report, all liquid and solid waste
disposal, septic and sewer systems located on the Property are in a good and
safe condition and repair and in material compliance with Applicable Law.

 

6.19         FLOOD ZONE. None of the Improvements on the Property are located in
an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards or, if so located, the flood insurance required
pursuant to Section 5.1(b) is in full force and effect.

 

6.20         CONDEMNATION. No condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s knowledge, is threatened or contemplated
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.

 

6.21         NOT A FOREIGN PERSON. The Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Internal Revenue Code.

 

6.22         SEPARATE LOTS. The Property, other than any easement areas
benefitting the Property, is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property. For the avoidance of doubt, pursuant
to the Co-Ownership Agreement, Borrower is responsible for 28.25% of the real
estate taxes with respect to Parcel 2 (as set forth on Exhibit A).

 

6.23         AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements are
maintained in compliance in all material respects with all of the requirements
of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336,
104 Stat. 327, 42 U.S.C. § 12101, et. seq., as may be amended from time to time
(the “ADA”).

 

6.24         ERISA. Neither the Borrower nor any of its ERISA Affiliates
maintains or has any obligation or liability, contingent or otherwise, with
respect to any “employee benefit plan,” as defined in Section 3(3) of ERISA,
that is subject to Section 302 or Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

 53 

 

 

(a)          None of: (i) the assets of the Borrower; or (ii) the assets of
Guarantor are, pursuant to any provision of ERISA or the Internal Revenue Code,
considered for any purpose of ERISA or Section 4975 of the Internal Revenue Code
to be, directly or indirectly, the assets of any Plan (“plan assets”). Assuming
that, except for the funds that a Lender may be considered to receive from
Borrower, no part of the Loan funds are plan assets prior to the disbursement of
such funds to the Borrower, and assuming that Lender’s interest in the Loan is
not a plan asset, neither the execution or delivery of this Agreement or of any
of the other Loan Documents by the Borrower or Guarantor, nor the performance by
Borrower or Guarantor of their obligations under this Agreement or under any of
the other Loan Documents, nor any transaction contemplated under this Agreement
or under any of the other Loan Documents, nor the exercise by Administrative
Agent and Lenders of any of their rights or remedies under this Agreement or
under any of the other Loan Documents is or will be a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.

 

6.25         INVESTMENT COMPANY ACT. The Borrower is not: (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

6.26         OFAC. The Borrower represents and warrants that none of the
Borrower, Guarantor or any of their respective Affiliates is a Prohibited
Person, and the Borrower, Guarantor and their respective Affiliates are in full
compliance with all applicable orders, rules, regulations and recommendations of
The Office of Foreign Assets Control of the U.S. Department of the Treasury.
Each Loan Party is in compliance, in all material respects, with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

 

6.27         SOLVENCY. The Borrower: (a) has not entered into the transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor; and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
indebtedness and liabilities as they mature.

 

6.28         ASSESSMENTS. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

6.29         USE OF PROPERTY. The Property is used exclusively for office
purposes and other appurtenant and related uses, including parking and retail.

 

6.30         NO OTHER OBLIGATIONS. Borrower has no contingent or actual
obligations not related to the Property.

 

 54 

 

 

6.31         REA Representations. With respect to each REA, if any, Borrower
hereby represents that (a) to Borrower’s knowledge, each REA is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein), (b) there are no material
defaults under any REA by any party thereto beyond any applicable notice and
cure period, (c) all material sums due and payable under each REA have been paid
in full and (d) to Borrower’s knowledge, no party to any REA has commenced any
action or given or received any written notice for the purpose of terminating
any REA.

 

6.32         Co-Ownership Agreement Representations. Borrower is a party to the
Co-Ownership Agreement and the Co-Ownership Agreement is in full force and
effect and has not been amended or modified and Borrower has not assigned its
interest thereunder (except as may have occurred pursuant to the Loan
Documents). Borrower is in compliance in all material respects under the
Co-Ownership Agreement. No other party to the Co-Ownership Agreement is in
default, where the same would have a Material Adverse Effect (or would do so
after the giving of the requisite notice thereunder). Borrower has no knowledge
of any notice of termination or default given with respect to the Co-Ownership
Agreement. There are no set offs, claims, counterclaims or defenses being
asserted or capable of being asserted after giving the requisite notice, if any,
required under the Co-Ownership Agreement where the same would have a Material
Adverse Effect, or otherwise known by Borrower for the enforcement of the
obligations under the Co-Ownership Agreement. All common charges, shared
expenses and other sums due under the Co-Ownership Agreement have been paid to
the extent they are payable to the date hereof. Borrower enjoys the quiet and
peaceful possession of the Property granted by the Co-Ownership Agreement
subject to and in accordance with the Co-Ownership Agreement.

 

6.33         Mezzanine Loan. The Mezzanine Loan has been fully advanced. The
outstanding principal balance of the Mezzanine Loan is $35,000,000.00. No
breach, violation or Default (as defined in the Mezzanine Loan Agreement) has
occurred under the Mezzanine Loan Documents which remains uncured or unwaived
and no circumstance, event or condition has occurred or exists which, with the
giving of notice and/or the expiration of the applicable period would constitute
a Default (as defined in the Mezzanine Loan Agreement) under the Mezzanine Loan
Documents. Each and every representation and warranty of Mezzanine Borrower
and/or any guarantor or indemnitor under any of the Mezzanine Loan Documents,
made to Mezzanine Lender contained in any one or more of the Mezzanine Loan
Documents is true, correct, complete and accurate in all material respects as of
the date hereof.

 

6.34         AFFILIATE DEBT. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Borrower hereby represents and warrants
that, as of the Effective Date, any and all debt for borrowed money that
Borrower owes to any Affiliate is fully subordinated to the Loan and has a term
of at least five (5) years.

 

6.35         LABOR. To the best of Borrower’s knowledge, no organized work
stoppage or labor strike is pending or threatened by employees and other
laborers at the Property. Borrower (i) is not involved in or threatened with any
labor dispute, grievance or litigation relating to labor matters involving any
employees and other laborers at the Property, which could reasonably be expected
to have a Material Adverse Effect, including, without limitation, violation of
any federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) has not engaged in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act and (iii) is not a party
to, or bound by, any collective bargaining agreement or union contract with
respect to employees and other laborers at the Property that will be binding on
the Property upon a transfer of ownership (an “Organized Labor Agreement”) and
no such agreement or contract is currently being negotiated by Borrower or any
of its Affiliates.

 

 55 

 

 

6.36         ANTI-CORRUPTION LAWS AND SANCTIONS. Neither (i) Borrower, Sponsor
or any Sponsor BFP Subsidiary nor (ii) to Borrower’s knowledge, any Person
within the Borrowing Group not listed in (i) above is: (a) a Sanctioned Person;
or (b) controlled by or acting on behalf of a Sanctioned Person. Borrower,
Sponsor and each Sponsor BFP Subsidiary and, to Borrower’s knowledge, any other
Person within the Borrowing Group (a) is in compliance with all Anti-Corruption
Laws and Anti-Money Laundering Laws and (b) has not received notice from or made
a voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws. The provisions in
this Section shall prevail and control over any contrary provisions in this
Agreement or in any related documents. In entering into the Loan Documents to
which it is a party, each Loan Party is acting solely for its own account and no
natural person owns, directly or indirectly, more than twenty-five percent (25%)
of a beneficial interest or voting interest in Borrower.

 

ARTICLE 7. HAZARDOUS MATERIALS

 

7.1          SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting
the other representations and warranties set forth in this Agreement, and after
reasonable investigation and inquiry, the Borrower hereby specially represents
and warrants to the best of its knowledge as of the date of this Agreement as
follows:

 

(a)          Hazardous Materials. Except as set forth in those certain reports
listed on Schedule IV attached hereto, the Property and Improvements are not and
have not been a site for the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, transportation or presence of
any Hazardous Materials under the Hazardous Materials Laws, as described below,
and/or other applicable environmental laws, ordinances and regulations.
“Hazardous Materials” shall not include commercially reasonable amounts of such
materials used or stored in the ordinary course of ownership, operation,
maintenance and use of the Property which are used and stored in accordance with
all applicable environmental laws, ordinances and regulations.

 

(b)          Hazardous Materials Laws. Except as set forth in those certain
reports listed on Schedule IV attached hereto, the Property and Improvements are
in compliance in all material respects with all laws, ordinances and regulations
relating to Hazardous Materials (“Hazardous Materials Laws”), including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the
Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C.
Section 300f et seq.; and all comparable state and local laws, laws of other
jurisdictions or orders and regulations.

 

(c)          Border Zone Property. The Property has not been designated as
Border Zone Property under the provisions of California Health and Safety Code,
Sections 25220 et seq. and there has been no occurrence or condition on any real
property adjoining or in the vicinity of the Property that is reasonably
expected to cause the Property or any part thereof to be designated as Border
Zone Property.

 

(d)          Hazardous Materials Claims. There are no written claims or actions
(“Hazardous Materials Claims”) pending or threatened against Borrower, the
Property or Improvements by any Governmental Authority, governmental agency or
by any other person or entity relating to Hazardous Materials or pursuant to the
Hazardous Materials Laws.

 

 56 

 

 

7.2          HAZARDOUS MATERIALS COVENANTS. The Borrower agrees as follows:

 

(a)          No Hazardous Activities. The Borrower shall not cause or permit the
Property or Improvements to be used as a site for the use, generation,
manufacture, storage, treatment, release, discharge, disposal, transportation or
presence of any Hazardous Materials.

 

(b)          Compliance. The Borrower shall comply and the Borrower shall use
commercially reasonable efforts to cause all other Persons to comply in all
material respects with all Hazardous Materials Laws relating to the Property and
Improvements.

 

(c)          Notices. The Borrower shall immediately notify Administrative Agent
in writing of: (i) the discovery of any Hazardous Materials on, under or about
the Property and Improvements; (ii) any knowledge by Borrower that the Property
and Improvements do not comply with any Hazardous Materials Laws; (iii) any
Hazardous Materials Claims.

 

(d)          Remedial Action. In response to the presence of any Hazardous
Materials on, under or about the Property or Improvements, the Borrower shall
immediately take, at Borrower’s sole expense, all remedial action required by
any Hazardous Materials Laws (or the applicable Governmental Authority
exercising jurisdiction thereover) or any judgment, consent decree, settlement
or compromise in respect to any Hazardous Materials Claims.

 

7.3          INSPECTION BY ADMINISTRATIVE AGENT. Upon reasonable prior notice to
Borrower, Administrative Agent, its employees and agents, may from time to time
(whether before or after the commencement of a nonjudicial or judicial
foreclosure proceeding) enter and inspect the Property and Improvements for the
purpose of determining the existence, location, nature and magnitude of any past
or present release or threatened release of any Hazardous Materials into, onto,
beneath or from the Property and Improvements.

 

7.4          HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS IN
EACH SUCH PARTY’S CAPACITY AS SUCH FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
(INCLUDING IN EACH CASE LOSSES FOR DIMINUTION IN VALUE, BUT NOT OTHER
CONSEQUENTIAL DAMAGES AND EXCLUDING LOSSES INCURRED AS A RESULT OF LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ANY HAZARDOUS MATERIALS FIRST
INTRODUCED TO A PROPERTY AFTER THE DATE LENDER, ITS DESIGNEE or AGENT acQuires
possession of the propertY, it being acknowledgeD and agreed By BORROWER that a
receiver or custodian appointed BY A COURT SHALL under no circumstances be
considered to be an agent of lender) WHICH ADMINISTRATIVE AGENT AND/OR ANY
LENDER ACTUALLY INCURS AS A DIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER, UPON
DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE
THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL
RECONVEYANCE OF THE DEED OF TRUST.

 

 57 

 

 

7.5          LEGAL EFFECT. Borrower and Administrative Agent agree that: (i)
this Article is intended as Administrative Agent’s written request for
information (and Borrower’s response) concerning the environmental condition of
the real property security as required by California Code of Civil Procedure
§726.5; and (ii) each provision in this Section (together with any indemnity
applicable to a breach of any such provision) with respect to the environmental
condition of the real property security is intended by Administrative Agent and
Borrower to be an “environmental provision” for purposes of California Code of
Civil Procedure §736. The term of the indemnity provided for herein will
commence on the date hereof. Without in any way limiting the above, it is
expressly understood that Borrower’s duty to indemnify the applicable
indemnitees hereunder shall survive: (1) any judicial or non-judicial
foreclosure under the Security Instrument, or transfer of the Property in lieu
thereof; (2) the cancellation of the Note and the release, satisfaction or
reconveyance or partial release, satisfaction or reconveyance of the Security
Instrument; and (3) the satisfaction of all of Borrower’s obligations under the
Loan Documents.

 

7.6          ENVIRONMENTAL IMPAIRMENT. If any portion of the Property is
determined to be “environmentally impaired” (as “environmentally impaired” is
defined in California Code of Civil Procedure Section 726.5(e)(3)) or to be an
“affected parcel” (as “affected parcel” is defined in California Code of Civil
Procedure Section 726.5(e)(1)), then, without otherwise limiting or in any way
affecting Administrative Agent’s or the trustee’s rights and remedies under the
Security Instrument, Administrative Agent may elect to exercise its right under
California Code of Civil Procedure Section 726.5(a) to (1) waive its lien on
such environmentally impaired or affected parcel or portion of the Property and
(2) exercise (i) the rights and remedies of an unsecured creditor, including
reduction of its claim against Borrower to judgment, and (ii) any other rights
and remedies permitted by law. For purposes of determining Administrative
Agent’s right to proceed as an unsecured creditor under California Code of Civil
Procedure Section 726.5(a), Borrower shall be deemed to have willfully permitted
or acquiesced in a release or threatened release of hazardous materials, within
the meaning of California Code of Civil Procedure Section 726.5(d)(1), if the
release or threatened release of hazardous materials was knowingly or
negligently caused or contributed to by any lessee, occupant or user of any
portion of the Property and Borrower knew or should have known of the activity
by such lessee, occupant or user which caused or contributed to the release or
threatened release. All costs and expenses, including, without limitation,
attorneys’ fees, incurred by Administrative Agent or any Lender in connection
with any action commenced under this Section, including any action required by
California Code of Civil Procedure Section 726.5(b) to determine the degree to
which the Property is environmentally impaired, plus interest thereon at the
default rate of interest set forth in the Note until paid, shall be added to the
obligations secured by the Security Instrument and shall be due and payable to
Lender upon its demand made at any time following the conclusion of such action.

 

ARTICLE 8. CASH MANAGEMENT

 

8.1          ESTABLISHMENT OF PROPERTY ACCOUNT. Borrower (i) has established,
and hereby covenants to maintain, an account (the “Property Account”) with
Property Account Bank into which Borrower shall deposit, or cause to be
deposited, all its Gross Operating Income and forfeited Security Deposits and
(ii) has executed an agreement with Administrative Agent and the Property
Account Bank providing for the control of each such Property Account by
Administrative Agent for the benefit of the Lenders in form and substance
reasonably acceptable to Administrative Agent (the “Property Account
Agreement”).

 

 58 

 

 

8.2          DEPOSITS INTO PROPERTY ACCOUNT.

 

(a)          Borrower represents, warrants and covenants that (i) Borrower
shall, or shall cause Manager to, immediately deposit all its respective cash
constituting Gross Operating Income and all other moneys paid to or received by
Borrower (including, without limitation, all amounts received by Borrower as
agent for, or at the direction of, any Borrower Affiliate, which amounts
Borrower hereby expressly agrees shall be collateral for the Loan) with respect
to the use, ownership or operation of the Property into the Property Account,
(ii) other than the Property Account, there shall be no other accounts
maintained by Borrower or any other Person into which revenues from the use,
ownership and operation of the Property is deposited, and (iii) neither the
Borrower nor any other Person shall open any other such account with respect to
the deposit of such revenue. Until deposited into the Property Account, any
Gross Operating Income and all other moneys paid to or received by Borrower with
respect to the use, ownership or operation of the Property shall be deemed to be
Collateral and shall be held in trust by it for the benefit, and as the
property, of the Lenders and shall not be commingled with any other funds or
property of Borrower.

 

(b)          Borrower shall deliver a notice in the form of Exhibit F attached
hereto (the “Tenant Direction Letter”) directly to each new tenant at the
Property simultaneously with the execution of each such new tenant’s Lease.
Borrower’s instruction to deliver all payments due under each tenant’s Lease as
directed in the Tenant Direction Letters shall be irrevocable (until the Loan
and all other amounts owed to Lenders and Administrative Agent under the Loan
Documents are paid in full), except by written direction of Administrative
Agent.

 

8.3          ACCOUNT NAME. The Property Account shall be in the name of EYP
Realty, LLC.

 

8.4          ELIGIBLE ACCOUNTS. Unless otherwise approved by Administrative
Agent, the Property Account shall at all times be maintained as an Eligible
Account.

 

8.5          DISBURSEMENTS FROM THE PROPERTY ACCOUNT.

 

(a)          Prior to the occurrence of a Triggering Event (or after the receipt
of notice from Administrative Agent that a Triggering Event Termination has
occurred), all funds shall be disbursed by Property Account Bank on each
Business Day to an account to be designated in writing by Borrower to the
Property Account Bank or as otherwise designated by Borrower to the Property
Account Bank from time to time (the “Designated Account”); provided, that if (i)
no Triggering Event shall exist and (ii) Mezzanine Lender has notified
Administrative Agent in writing that an Event of Default exists (under and as
defined in the Mezzanine Loan Agreement), then, until Mezzanine Lender notifies
Administrative Agent that such Event of Default (under and as defined in the
Mezzanine Loan Agreement) has been cured, then all amounts shall be disbursed by
Property Account Bank on each Business Day to Mezzanine Lender for application
in accordance with the Mezzanine Loan Agreement. At the Borrower’s request,
Administrative Agent agrees to promptly deliver notice to the Property Account
Bank and Borrower that a Triggering Event Termination has occurred, upon
Administrative Agent having received such information as would allow it to
determine the same.

 

 59 

 

 

(b)          Following the occurrence of a Triggering Event, (x) Borrower shall
not be entitled to withdraw or receive a transfer of funds in the Property
Account, (y) Administrative Agent shall be the sole Person authorized to
withdraw or transfer funds in the Property Account, and (z) Administrative Agent
shall apply all funds on deposit in the Property Account on each Payment Date in
the following order of priority: (i) fees and expenses due to the Administrative
Agent, (ii) amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances, (iii) to pay interest, principal and other sums due on
such date with respect to the Loan, including payments required to be paid
pursuant to Section 2.6(a) and Section 9.15(a); (iv) any payments due to a
counterparty under any Interest Rate Protection Agreement; (v) to pay Property
Account Bank for fees and expenses incurred in connection with this Agreement
and the Property Account established hereunder; (vi) to pay monthly Operating
Expenses pursuant to the applicable Approved Annual Budget, less any amounts
disbursed under Section 8.5(d) below for such monthly costs and expenses; (vii)
provided that no Default shall then exist, to Mezzanine Lender, in an amount
equal to pay currently due, regularly scheduled payments of interest under the
Mezzanine Loan (it being understood and agreed that Administrative Agent shall
not be required to release any funds to Mezzanine Lender for the payment of
principal or other fees or expenses due under the Mezzanine Loan during the
existence of a Trigger Period); (viii) to pay monthly leasing and capital
expenditure costs of the Property pursuant to the applicable Approved Annual
Budget, less any amounts disbursed under Section 8.5(d) below for such monthly
costs and expenses; and (ix) the balance (“Excess Cash Flow”), if any, shall be
deposited into the Sweep Account.

 

(c)          Within ten (10) Business Days after the occurrence of a Triggering
Event described in clause (ii) of the definition of Triggering Event, Borrower
shall deposit into the Sweep Account an amount equal to the amount of Excess
Cash Flow that otherwise would have been deposited into the Sweep Account if a
Triggering Event had existed during the period commencing on the date the Sweep
Guaranty was delivered and ending on the date of the Sweep Guaranty Termination
Event, as such amount is reasonably determined by Administrative Agent. Within
five (5) Business Days after a Sweep Guaranty Termination Event, Borrower shall
provide Lender with its good faith calculation of such amount, with reasonable
backup, for Administrative Agent’s approval.

 

(d)          In addition to the application of funds set forth in Section
8.5(b), following the occurrence of a Triggering Event, the Administrative Agent
shall make a disbursement to the Borrower on the first day of each month, in an
amount up to the lesser of (A) the positive difference, if any, of (1) the
amount of funds in the Property Account at such time less (2) the amount
necessary to pay the items listed in clauses (i), (ii), (iii), (iv), (v) and
(vii) of Section 8.5(b) on the next succeeding Payment Date and (B) Operating
Expenses and leasing and capital expenditure costs of the Property set forth in
the Approved Annual Budget for such month. If Borrower receives any amounts
under this subsection (d) in excess of the amount of Operating Expenses and
leasing and capital expenditure costs of the Property actually incurred by
Borrower during the applicable month, Borrower shall not apply any portion of
such excess towards anything other than amounts described in clauses (i)-(viii)
of Section 8.5(b) above.

 

Notwithstanding anything contained herein, for purposes of this Section 8.5,
Operating Expenses shall not include (i) management fees that exceed the lesser
of (x) actual management fees owed or paid and (y) three percent (3%) of Gross
Operating Income from operations of the Property; or (ii) any payments to
Borrower Affiliates, excluding management fees payable to Manager under the
Management Agreement.

 

 60 

 

 

8.6          SWEEP ACCOUNT. Prior to a Extended Triggering Event Termination,
all sums deposited in the Sweep Account shall remain on deposit therein as
additional security for the payment of the Loan and payment and performance of
all of Borrower’s obligations under the Loan Documents. Notwithstanding the
foregoing, (i) so long as no Default shall exist, (a) Administrative Agent shall
not unreasonably withhold its consent to Borrower’s written request for a
disbursement of funds from the Sweep Account to (x) fund any Escrow Fund
Deficiency Amount, (y) pay expenses that exceed the amount budgeted therefor in
the Approved Annual Budget, and (z) pay unanticipated expenditures necessary to
preserve or protect the Property and (b) within five (5) Business Days’ of
Borrower’s written request, Administrative Agent shall disburse funds to pay all
or any portion of any Optional Minimum DSCR Prepayment and (ii) upon the
occurrence of an Extended Triggering Event Termination, Administrative Agent
shall (or shall instruct Property Account Bank to) disburse all sums accumulated
in the Sweep Account, and in any other reserves established under Section 8.5
hereof, to the Designated Account.

 

8.7          SOLE DOMINION AND CONTROL. Borrower acknowledges and agrees that
the Property Account is subject to the sole dominion, control and discretion of
Administrative Agent for the benefit of Lenders, its authorized agents or
designees, including Property Account Bank, subject to the terms hereof; and
Borrower shall have no right of withdrawal with respect to Property Account
except with the prior written consent of Administrative Agent or as otherwise
provided herein.

 

8.8          SECURITY INTEREST. Borrower hereby grants to Administrative Agent
for the benefit of the Lenders a first priority security interest in the
Property Account and the Account Collateral as additional security for the Loan.
Borrower shall not change its name, identity or jurisdiction of organization
without, in each case, giving Administrative Agent thirty (30) days prior
written notice.

 

8.9          RIGHTS ON DEFAULT. Notwithstanding anything to the contrary in this
Article 8, but subject to Section 8.13(c), upon the occurrence of a Default,
Administrative Agent shall promptly notify Property Account Bank and in writing
of such Default and, without notice from Property Account Bank or Administrative
Agent, while such Default shall continue (a) the Borrower shall have no further
right in respect of (including, without limitation, the right to receive a
transfer from) the Property Account and (b) Administrative Agent shall have all
rights and remedies with respect to the Property Account and the Sweep Account
and the amounts on deposit therein and the Account Collateral as described in
this Agreement and in the Deed of Trust, in addition to all of the rights and
remedies available to a secured party under the UCC, and, notwithstanding
anything to the contrary contained in this Agreement or in the Deed of Trust,
Administrative Agent may apply the amounts of such Property Account or the Sweep
Account as Administrative Agent determines in its sole discretion including, but
not limited to, payment of the principal and all other sums that may be payable
with respect to the Loan. If a Default is no longer continuing, Administrative
Agent shall rescind such notice provided above under this Section 8.9 and the
Borrower shall not be subject to the obligations set forth in this Section 8.9.

 

8.10         FINANCING STATEMENT; FURTHER ASSURANCES. Borrower hereby authorizes
Administrative Agent to file, and upon Administrative Agent’s request, shall
execute and deliver to Administrative Agent for filing, a financing statement or
statements under the UCC in connection with the Property Account and the Account
Collateral with respect thereto in the form required to properly perfect
Lenders’ security interest therein. The Borrower agrees that at any time and
from time to time, at the expense of Borrower, Borrower will promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary or desirable, or that Administrative Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Property Account Bank or
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Property Account or Account Collateral.

 

 61 

 

 

8.11         BORROWER’S OBLIGATION NOT AFFECTED. The insufficiency of funds on
deposit in the Property Account shall not absolve Borrower of the obligation to
make any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

8.12         DEPOSIT ACCOUNTS. Borrower represents and warrants to
Administrative Agent and each Lender as of the Effective Date and continuing
thereafter that:

 

(a)          This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Property Account and upon establishment thereof, the
Sweep Account, in favor of Administrative Agent for the benefit of the Lenders,
which security interests are prior to all other Liens and are enforceable as
such against creditors of and purchasers from Borrower;

 

(b)          Borrower and Administrative Agent agree that each Property Account
and upon establishment thereof, the Sweep Account, is and shall be maintained
(i) as a “deposit account” (as such term is defined in Section 9-102(a)(29) of
the UCC), (ii) in such a manner that Administrative Agent for the benefit of the
Lenders shall have control (within the meaning of Section 9-104(a)(2) of the
UCC) over the Property Account and (iii) such that neither Borrower nor Manager
shall have any right of withdrawal from the Property Account and upon
establishment thereof, the Sweep Account, and no Account Collateral shall be
released to Borrower or Manager from the Property Account. Unless otherwise
approved by the Administrative Agent in its sole discretion, the Designated
Account, the Property Account and the Sweep Account shall be maintained with
Wells Fargo. Without limitation of the foregoing, Borrower shall only establish
and maintain the Property Account with a financial institution (other than Wells
Fargo or an Affiliate thereof) that has executed an agreement substantially in
the form of the Property Account Agreement or in such other form reasonably
acceptable to Administrative Agent.

 

(c)          The Borrower owns and has good and marketable title to the Property
Account free and clear of any Lien or claim of any Person;

 

(d)          Other than the security interest granted to Administrative Agent
for the benefit of the Lenders pursuant to this Agreement, the Borrower has not
pledged, assigned, or sold, granted a security interest in, or otherwise
conveyed the Property Account; and

 

(e)          The Property Account is not in the name of any Person other than
the Borrower or Administrative Agent for the benefit of Lenders.

 

8.13         Additional Provisions Relating to AccountS.

 

(a)          Upon the occurrence of a Triggering Event or upon a Default,
Borrower shall immediately transfer any funds on deposit in the Designated
Account to the Property Account and shall promptly provide a DSCR Certificate.

 

(b)          Borrower may not use any of its Gross Operating Income for purposes
other than the payment of Operating Expenses, payments of principal, interest,
fees and other amounts due under this Agreement and the other Loan Documents,
payments under Interest Rate Protection Agreements, leasing and capital
expenditure costs with respect to the Property, in each case, in accordance with
the Approved Annual Budget (it being understood that other than payments
pursuant to the Management Agreement and those incurred in accordance with the
Approved Annual Budget that comply with the provisions of Section 10.1(e), the
Borrower shall not make any payments to any Affiliate of any Loan Party). The
Borrower shall provide an accounting of its funds in each DSCR Certificate
delivered in accordance with Section 10.1(a).

 

 62 

 

 

(c)          It is acknowledged by the Parties that notwithstanding anything to
the contrary herein, any amounts invested pursuant to this Article 8 at all
times shall be invested solely in Permitted Investments.

 

ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER

 

9.1          EXPENSES. The Borrower shall immediately pay Administrative Agent
upon demand all costs and expenses incurred by Administrative Agent (including
reasonable attorneys’ fees and expenses) in connection with: (a) the preparation
of this Agreement, all other Loan Documents and Other Related Documents
contemplated hereby; (b)  the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement, the other Loan Documents, Other Related Documents and any other
documents or matters; (c) securing the Borrower’s compliance with any requests
made pursuant to the provisions of this Agreement; (d) the filing and recording
fees and expenses, title insurance and reasonable fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Administrative Agent
pursuant to this Agreement, the other Loan Documents and Other Related
Documents; (e) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting the Borrower, this
Agreement, the other Loan Documents, Other Related Documents, the Property or
any other security given for the Loan; and (f) the enforcement or satisfaction
by Administrative Agent or Lenders of any of Borrower’s obligations under this
Agreement, the other Loan Documents or the Other Related Documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings. For all purposes of this Agreement, Administrative
Agent’s and Lenders’ costs and expenses shall include, without limitation, all
appraisal fees incurred for (x) provided that no Default exists, no more than
two appraisals obtained during the term of the Loan (in addition to any
appraisal delivered in connection with the closing of the Loan) and (y) all
appraisals obtained after and during the continuation of a Default, cost
engineering and inspection fees, reasonable legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, UCC filing fees, UCC vendor
fees and the cost to Lenders of any title insurance premiums, title surveys,
reconveyance and notary fees (to the extent Administrative Agent is permitted to
procure such items hereunder) and/or (following the occurrence and during the
continuance of Default) all costs incurred by Administrative Agent in connection
with Section 11.2 hereof. The Borrower recognizes and agrees that formal written
Appraisals of the Property and Improvements by a licensed independent appraiser
may be required by Administrative Agent’s or any Lender’s internal procedures
and/or federal regulatory reporting requirements on an annual and/or specialized
basis. If any of the services described above are provided by an employee of
Administrative Agent if Wells Fargo is acting as Administrative Agent,
Administrative Agent’s costs and expenses for such services shall be calculated
in accordance with Administrative Agent’s standard charge for such services,
which charges shall be commercially reasonable and without duplication to any
third-party costs in connection with the same service.

 

9.2          ERISA COMPLIANCE. The Borrower shall at all times comply with the
provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such plan of the Borrower has occurred, it shall furnish to
Administrative Agent a written statement setting forth details as to such
Reportable Event and the action, if any, which Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
furnished to the Pension Benefit Guaranty Corporation.

 

 63 

 

 

9.3          LEASING.

 

(a)          The Borrower covenants and agrees at Borrower’s sole cost and
expense to: (a) perform the material obligations of lessor contained in the
Leases and use commercially reasonable efforts to enforce by all available
remedies, at the discretion of Borrower, performance by the lessees of the
material obligations of the lessees contained in the Leases; (b) (x) give
Administrative Agent prompt written notice of any default in the payment of base
rent or any other material default which occurs with respect to any of the Major
Leases and Significant Leases and (y) use commercially reasonable efforts to
give Administrative Agent prompt written notice of any default in the payment of
base rent or any other material default which occurs with respect to any other
Leases, whether the default be that of the lessee or of the lessor; and (c)
exercise Borrower’s diligent efforts to keep all portions of the Property that
are capable of being leased, leased at all times at rentals commensurate with
current market rates for similarly situated property. The Borrower shall not,
without the Administrative Agent’s prior written consent or as otherwise
permitted by any provision of this Loan Agreement: (i) execute any other
assignment relating to any of the Leases; (ii) collect rentals more than one (1)
month in advance of the time when it becomes due; (iii) consent to any
assignment by any lessee under any office lease other than in accordance with
the provisions of the Lease in question; or (iv) subordinate or agree to
subordinate any of the Leases to any other deed of trust or encumbrance. Any
attempted action in violation of this Section 9.3(a), Section 9.3(b), Section
9.3(c) or Section 9.4 of this Agreement shall be null and void. Notwithstanding
anything contained herein to the contrary, in no event shall Borrower enter into
any Modification that adversely affects the economic terms of a Lease based on
lessee’s or lessee’s Affiliates relationship or business dealing with Borrower
or any Borrower’s Affiliate unrelated to the Property.

 

(b)          With respect to executed Leases (including Leases entered into
after the Effective Date), the Borrower shall not, without (1) Requisite
Lenders’ prior written consent if such Lease is a Major Lease, or (2) the
Administrative Agent’s prior written consent with respect to any other Lease:
(i) permit or allow any change, amendment, modification, assignment, surrender,
renewal, extension or termination (each a “Modification”) of any Lease (provided
that notwithstanding the foregoing with respect to Modifications that are not
terminations or surrenders of a Lease, Requisite Lenders’ or Administrative
Agent’s consent, as applicable, shall not be unreasonably withheld and provided
further that only the Administrative Agent’s consent shall be needed for
Modifications to any Lease that do not affect the economic or other material
terms of such Lease, increase the landlord’s obligations thereunder or decrease
the tenant’s obligations thereunder); (ii) waive any of the Borrower’s rights or
remedies, other than such rights which are de minimis in nature; or (iii)
otherwise consent to any material change in the obligations, duties or
liabilities of a tenant; provided however that Requisite Lenders’ or
Administrative Agent’s prior written consent, as applicable, shall not be
required (1) for any Modification of any Lease entered into after the date
hereof that did not require Requisite Lenders’ or Administrative Agent’s consent
as of the execution thereof and that would not have required Requisite Lenders’
or Administrative Agent’s consent if the modified terms had been part of the
original lease terms (or if such Lease as modified would have been permitted
hereunder as a new Lease (after obtaining the approval of Administrative Agent
or the Requisite Lender that would be applicable to such new Lease), or (2) any
Modification of any Existing Lease, so long as such modification does not (y)
reduce the amount (except (I) with respect to any amounts (other than base rent)
that are past due, in accordance with Borrower’s customary operating procedures
or in good faith settlement of any claims and (II) with respect to any amounts
(other than base rent) that have not yet become due, discounts, in Borrower’s
good faith judgment, that are commercially reasonable and, with respect to
clause (II), in no event to exceed $10,000 in the aggregate with respect to all
Leases on a monthly basis) or change the timing for payment of rent of such
Existing Lease, or otherwise result in such Existing Lease having materially
less favorable terms or (z) change the term of such Existing Lease, provided,
however any Modification to an Existing Lease shall be permitted if such
Existing Lease as modified would have been permitted hereunder as a new Lease
(after obtaining the approval of Administrative Agent or the Requisite Lender
that would be applicable to such new Lease)), or (3) any Modification evidencing
lease renewal options allowing for renewal at the greater of (i) the rent
payable prior to the execution of such option and (ii) fair market rent.

 

 64 

 

 

(c)          Administrative Agent’s consent shall not be required for Borrower
to terminate or accept a surrender of any Lease that is not a Major Lease or a
Significant Lease where either (i) there is a bona fide default by the tenant
thereunder in the payment of base rent or otherwise in material default or (ii)
such termination or surrender in Borrower’s good faith judgment is commercially
reasonable. Additionally, the Requisite Lenders and Administrative Agent, as
applicable, shall not unreasonably withhold their consent to a termination or
acceptance of a surrender of a Lease that is a Major Lease or Significant Lease,
respectively (A) where such termination or surrender is by reason of the bona
fide default by the tenant in the payment of base rent or other material default
or (B) where another creditworthy tenant is willing to lease the related space
and the net effective rent that would be paid by the replacement tenant would
exceed the net effective rent being paid by the tenant whose Lease is being
terminated or surrendered for each of the remaining years of such Lease.

 

(d)          Any sums received by Borrower in consideration of any termination,
in full or in part, or any reduction in term, or the release or discharge of any
lessee of any Lease, but only if a Default exists or such funds exceed $500,000
from any such termination (hereafter, a “Termination Payment”), shall be
promptly delivered to Administrative Agent to hold in escrow (the “Termination
Payment Escrow”) and shall be disbursed in accordance with this Section 9.3(d).
Any funds not required to be delivered to the Administrative Agent pursuant to
the preceding sentence shall, except during the existence of a Triggering Event
or a Default, be deposited in the Borrower’s Designated Account. Borrower hereby
grants to Administrative Agent as agent for the Lenders a first perfected
security interest in the Termination Payment Escrow. The Termination Payments
will be held in a separate interest bearing account, which account shall provide
for interest at then prevailing market rates and all interest thereon shall be
for the benefit of Borrower and shall be added to and remain in the Termination
Payment Escrow; provided, however, that nothing herein shall require that
interest be earned at the highest prevailing rates. Provided no Default exists
and is continuing, Borrower may request a disbursement from the Termination
Payment Escrow for payment of tenant improvement costs, tenant improvement
allowances and/or leasing commissions with the approval of Administrative Agent,
such approval not to be unreasonably withheld or delayed and such approval shall
not be required and shall be deemed to have been given if the provision for
making such payment (and the terms of such payments) is contained in a Lease
which exists on the date hereof or that has been entered into in accordance with
the provisions of this Agreement. Notwithstanding the foregoing, provided no
Triggering Event or Default exists and is continuing, any Termination Payment
that is not applied in accordance with the preceding sentence shall be returned
to the Borrower once all of the space with respect to which the Termination
Payment was paid has been re-leased pursuant to Lease(s) entered into in
accordance with the terms of this Agreement, the tenant thereunder has taken
possession of all of its space and commenced payment of its full base minimum
rent, the Administrative Agent has received an estoppel letter with respect to
each new Lease in form reasonably acceptable to Administrative Agent and all
obligations of Borrower with respect to the construction of tenant improvements,
and the payment of tenant improvement allowances and leasing commissions have
been fully performed, provided, however, if at such time a Default shall have
occurred and be continuing, such amount shall not be returned to Borrower and
shall instead be applied or used by Administrative Agent pursuant to the
immediately succeeding sentence. Upon the occurrence and during the continuance
of a Default, Administrative Agent may, in addition to all other remedies
permitted under this Agreement and the other Loan Documents, at law or in
equity, charge, set-off and otherwise apply against the obligations and
liabilities of Borrower under the Loan Documents or any part thereof, all or any
part of the funds on deposit in the Termination Payment Escrow. For the
avoidance of doubt, this Section 9.3(d) is subject to Section 8.13(c).

 

 65 

 

 

9.4          APPROVAL OF LEASES.

 

(a)          Borrower may enter into any Leases provided that all the following
requirements are satisfied:

 

(i)          (A) If the Lease is a Major Lease, Requisite Lenders’ prior written
approval and (B) if the Lease is a Significant Lease, Administrative Agent’s
prior written approval shall have first been obtained pursuant to
Section 9.4(b), at Borrower’s sole cost and expense;

 

(ii)         The Lease shall be prepared on the Borrower’s standard form of
lease agreement, which has been approved by Administrative Agent (with changes
as are commercially reasonable taking into consideration the size, credit and
bargaining power of the related tenant) or other form required by the tenant
(which, as modified in negotiations with the tenant, is commercially reasonable
taking into consideration the size, credit and bargaining power of the tenant);

 

(iii)        The Lease shall be to a tenant who will occupy its premises for the
conduct of its and its affiliates’ business and not as a master lease primarily
for the subletting of space to others (it being understood that Leases to
tenants who lease “office suites” (i.e., tenants who conduct a similar business
to Regus Corporation) that are not Affiliates of Borrower or Guarantor are not
prohibited by this clause (iii));

 

(iv)        The Borrower shall deliver to Administrative Agent a true and
complete copy of such Lease together with the delivery of the financial
statements required by Section 10.1(a) and shall certify to Administrative Agent
Borrower’s compliance with this Section 9.4;

 

(v)         [Reserved.]

 

(vi)        The Lease shall be subordinate to the Loan and the Deed of Trust
(which subordination may be subject to the delivery by Administrative Agent of a
subordination, non-disturbance and attornment agreement in accordance with the
provisions of 9.4(c) below);

 

(vii)       No purchase option, master lease options, or rights of first refusal
for the sale of the Property shall be permitted without Administrative Agent’s
prior written approval, which may be withheld in its sole and absolute
discretion; and

 

(viii)      The Lease shall provide for rental rates and other material economic
terms comparable to existing local market rates and terms (taking into account
the type and quality of the tenant) as of the date such Lease is executed by
Borrower, shall be an arms-length transaction with a bona fide, independent
third party tenant (other than leases to the Manager on comparable terms and
covering comparable space with those in place on the date hereof), and shall not
have a Material Adverse Effect on the value or quality of the Property.

 

If any of the conditions to entering into a Lease as set forth in this
Section 9.4(a) are not satisfied, the consent of the (A) the Requisite Lenders
if such Lease is a Major Lease and (B) the Administrative Agent with respect to
any other Lease shall be required.

 

(b)          Borrower may not enter into any new Major Lease or Significant
Lease for space in the Improvements unless the following conditions are
satisfied: (i) Borrower shall have obtained the consent of (A) Requisite Lenders
in the case of a Major Lease and (B) the Administrative Agent in the case of a
Significant Lease, which consent shall not be unreasonably withheld if the
proposed tenant is creditworthy (as determined by Requisite Lenders or
Administrative Agent, as applicable, in their reasonable discretion) and the
provisions of Sections 9.4(a)(ii) and (viii) have been complied with and (ii)
such Major Lease or Significant Lease complies with the provisions of Sections
9.4(a)(i), (iii), (vi) (subject to Sections 9.4(c) below) and (vii).

 

 66 

 

 

(c)          At Borrower’s request and at Borrower’s sole cost and expense,
Administrative Agent shall promptly execute a subordination, non-disturbance and
attornment agreement substantially in the form attached hereto as Exhibit H with
such changes as may be requested by tenants and are reasonably acceptable to
Administrative Agent for each Lease, provided that the terms and conditions of
such Lease (including, any non-Major Lease, consent for which is not required
hereunder) have been approved by Administrative Agent, which approval shall not
be unreasonably withheld.

 

(d)          Borrower shall promptly reimburse Administrative Agent for all
costs and expenses incurred by Administrative Agent (including, without
limitation, reasonable attorney’s fees and costs) in connection with
Administrative Agent’s review and approval of any new Lease or any Modification
of an existing Lease or any other related Lease documentation required to be
reviewed and/or approved by Administrative Agent or Requisite Lenders under this
Section 9.4 (including, without limitation, any costs and expenses of
Administrative Agent and its counsel (but not any other Lender’s counsel)
incurred in connection with the preparation and negotiation of any
subordination, non-disturbance and attornment agreement).

 

(e)          Borrower shall have the right to request approval to the material
economic and non-economic terms of a proposed Lease or Modification which would
be subject to Administrative Agent’s or Requisite Lenders’ approval hereunder,
and upon approval of such terms, Administrative Agent or Requisite Lenders, as
applicable, shall not unreasonably withhold consent to the final Lease
documentation provided such Lease or Modification is consistent with such agreed
upon terms and in any event Administrative Agent or Requisite Lenders, as
applicable, shall not have the right to withhold consent to such Lease or
Modification based upon objection to any of the previously approved terms.

 

(f)          Any failure of Administrative Agent or any Lender, as applicable,
to respond to Borrower’s written request for consent or approval made to
Administrative Agent pursuant to Section 9.3 or this Section 9.4 within ten (10)
Business Days (or fifteen (15) Business Days if Requisite Lenders’ consent is
required) of the date of any such request shall be deemed to constitute
Administrative Agent’s or such Lender’s consent or approval, as applicable,
provided that Borrower’s request (i) is made in accordance with the notice
provisions of this Agreement; (ii) is accompanied by a copy of the Lease,
memorandum, modification, amendment or other document or instrument for which
consent or approval is being requested and (iii) states prominently in bold
capital letters that Administrative Agent’s or Lender’s failure to respond
within such time period may result in deemed consent or approval.

 

9.5          OFAC. At all times throughout the term of the Loan, the Borrower,
Guarantor and their respective Affiliates shall be in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 

9.6          FURTHER ASSURANCES. Upon Administrative Agent’s request and at
Borrower’s sole cost and expense, the Borrower shall execute, acknowledge and
deliver any other instruments and perform any other acts necessary, desirable or
proper, as reasonably determined by Administrative Agent, to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any Liens created by the Loan Documents. The Borrower shall cooperate
with the Administrative Agent and any Lender with respect to any proceedings
arising out of or relating to the Property, the Borrower, the Guarantor, the
Loan or the Loan Documents before any court, board or other Governmental
Authority which may in any way adversely affect the rights of the Administrative
Agent or any Lender hereunder or any rights obtained by Administrative Agent or
such Lender under any of the Loan Documents and, in connection therewith, permit
the Administrative Agent and any Lender, at its election, to participate in any
such proceedings. The Borrower shall cooperate with the Administrative Agent and
any Lender in obtaining for the Administrative Agent or any Lender the benefits
of any insurance proceeds lawfully or equitably payable to the Administrative
Agent or any Lender in connection with the Property.

 

 67 

 

 

9.7          ASSIGNMENT. Without the prior written unanimous consent of each
Lender (which consent may be withheld in their sole and absolute discretion),
and except for Permitted Transfers or Permitted Liens, the Borrower shall not,
whether the same occurs directly, indirectly, by operation of Law (other than as
a result of a condemnation) or otherwise (any of the following being a
“Transfer”): (a) sell, assign, convey, transfer, pledge, mortgage or hypothecate
(or permit or suffer the occurrence of any sale, assignment, conveyance,
transfer, pledge, mortgaging or hypothecation of): (i) all or any portion of the
Property or the Borrower’s interest in all or any portion of the Collateral
(including, without limitation, the Transfer or lease of any zoning, development
or air rights with respect to the Property); (ii) any direct or indirect
interest in Borrower or (iii) Borrower’s interest under any of the Loan
Documents; or (b) cause, or permit to occur, a Change of Control. Any Transfer
not otherwise permitted by this Section 9.7 shall be void. In this regard, the
Borrower acknowledges that Lenders would not make this Loan except in reliance
on Borrower’s and Guarantor’s expertise, reputation, prior experience in
developing and constructing commercial real property and Lenders’ knowledge of
Borrower and Guarantor. Borrower shall pay any and all out-of-pocket costs
incurred by Administrative Agent in connection with any Permitted Transfer
(including, without limitation, reasonable attorneys’ fees and expenses). The
parties acknowledge that entering into Leases shall not constitute a Transfer.
Notwithstanding anything in this Agreement to the contrary, a lease of all or
substantially all of Borrower’s property to a tenant who will not occupy the
leased premises for the conduct of its and its affiliates’ business shall
constitute a Transfer requiring the prior written consent of each Lender.

 

9.8          MANAGEMENT AGREEMENT. At all times hereunder, Borrower shall
require the Manager of the Property to perform in all material respects in
accordance with the terms of the Management Agreement and shall not materially
amend, modify or alter the Management Agreement or the responsibilities of such
Manager or the liabilities of the Borrower under the Management Agreement
without Administrative Agent’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. The Borrower shall execute, upon
Administrative Agent’s request, an assignment of Borrower’s rights under the
Management Agreement to Administrative Agent as additional security for
Borrower’s obligations under this Agreement and the other Loan Documents and
shall cause the Manager to consent to any such assignment (which consent shall
include, among other things, a subordination of any of its fees or compensation
provided in the Management Agreement as set forth in the Assignment of
Agreements). In no event shall Manager be entitled to receive a management fee
in excess of 3% of Revenues (as currently defined in the Management Agreement)
of the Property (including the proceeds of any business interruption insurance).

 

9.9          COMPLIANCE WITH APPLICABLE LAW. Borrower shall comply in all
material respects with Applicable Law applicable to it or its properties,
including without limitation, the ADA.

 

9.10         SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower represents and
warrants that it at all times since its formation has been, and covenants and
agrees that until the Loan has been paid in full it shall, and its
Organizational Documents shall provide that it shall, continue to be, a Special
Purpose Entity. A Special Purpose Entity means a corporation, limited liability
company or a limited partnership, which at all times since its formation has
and, on and after the date hereof, shall:

 

(a)          not own (and has not owned) any asset or property other than (i)
the Property, and (ii) such property as may be necessary for or incidental to
its business purposes set forth in Section 9.10(b) below and (iii) cash,
accounts receivable associated with its business purposes set forth in
Section 9.10(b) below and other ordinary course investments of funds;

 

 68 

 

 

(b)          not engage (and has not engaged) in any business, directly or
indirectly, other than the ownership, development, operation, leasing, financing
and management of the Property and conduct and operate its business as presently
conducted and operated;

 

(c)          not amend, alter, change or repeal the “Special Purpose Provisions”
as set forth in, and as defined in, Borrower’s limited liability company
agreement without the consent of Administrative Agent, nor amend, modify or
otherwise change the Organizational Documents of Borrower without the prior
consent of Administrative Agent in any manner that (i) violates the single
purpose covenants set forth in this Section 9.10, or (ii) amends, modifies or
otherwise changes any provision thereof that by its terms cannot be modified at
any time when the Loan is outstanding or by its terms cannot be modified without
Requisite Lenders’ consent;

 

(d)          maintain relationships comparable to an arm’s-length transaction
with its Affiliates and enter into transactions with its Affiliates only on a
commercially reasonable basis and on terms similar to those of an arm’s-length
transaction;

 

(e)          not incur, create or assume any indebtedness, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (i) the indebtedness created by the Loan Documents, the
Previous Loan Documents, or any Interest Rate Protection Agreement, (ii)
unsecured trade payables and operational debt not evidenced by a note; (iii)
Borrower’s obligations under any permitted Leases, (iv) Borrower’s obligations
with respect to tenant improvements, tenant allowances or leasing commissions
with respect to permitted Leases and (v) customary equipment leases and
financing; provided that any indebtedness incurred pursuant to subclauses (ii)
and (v) shall (1) be incurred in the ordinary course of the business of
operating the Property, and (2) not exceed, in the aggregate, three percent (3%)
of the outstanding principal balance of the Loan;

 

(f)          not make any loans or advances to any Person (other than advances
to any tenant for purposes relating to its Lease or any contractors or
subcontractors) nor acquire debt obligations or securities of any Person;

 

(g)          remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets (to the
extent of available cash flow);

 

(h)          pay its own liabilities and expenses only out of its own funds and
not the funds of any other Person (to the extent of available cash flow);

 

(i)          comply with and observe in all material respects the laws of the
state of its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

 

(j)          maintain all of its books, records and bank accounts separate from
those of any other Person;

 

(k)          prepare separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, and not have its
assets listed on the financial statement of any other Person; provided, however,
Borrower’s assets may be included in a consolidated financial statement with its
Affiliates provided that appropriate notations shall be made on such
consolidated financial statement to indicate the separateness of Borrower and
its Affiliates and to indicate that none of any such Affiliate’s assets and
credit are available to satisfy the debts and other obligations of Borrower;

 

 69 

 

 

(l)          file its own tax returns, if any, as may be required under
Applicable Law, to the extent not treated as a “disregarded entity”, and pay any
Taxes so required to be paid under Applicable Law unless such taxes are
contested in accordance with Section 4.4 of this Agreement;

 

(m)         maintain its books, records, resolutions and agreements as official
records;

 

(n)          be, and at all times hold itself out to the public and all other
Persons as a legal entity separate and distinct from any other entity (including
any Affiliate or any constituent party of Borrower);

 

(o)          conduct its business in its own name and correct any known
misunderstanding regarding its separate identity;

 

(p)          not identify itself or any of its Affiliates as a division or part
of the other;

 

(q)          intentionally deleted;

 

(r)          maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that this subsection (r) shall not be
deemed to require any Person to make additional capital contributions to
Borrower;

 

(s)          not commingle its funds and other assets with assets of any
Affiliate or constituent party or any other Person and hold all of its assets in
its own name;

 

(t)          maintain its assets in such a manner that it will not be materially
costly or difficult to segregate, ascertain or identify its individual asset or
assets, as the case may be, from those of any other Person;

 

(u)          except in connection with the Previous Loan Documents or for the
pledge of assets to Administrative Agent for the benefit of Lenders in
connection with the Loan, (i) not pledge its assets for the benefit of any other
Person, (ii) not guarantee or become obligated for the debts of any other
Person, and (iii) not hold itself out to be responsible for or have its credit
available to satisfy the debts or obligations of any other Person;

 

(v)         not permit any constituent party independent access to its bank
accounts;

 

(w)          maintain a sufficient number of employees, if any, in light of its
contemplated business operations;

 

(x)          not form, acquire or hold an interest in any subsidiary;

 

(y)          allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including paying for office space and services that
are performed by any employee of any Affiliate on behalf of Borrower;

 

 70 

 

 

(z)          to the fullest extent permitted by law, not seek or effect or cause
any constituent party to seek or effect the liquidation, dissolution, winding
up, consolidation or merger, in whole or in part, or the sale of substantially
all of the assets of Borrower;

 

(aa)       not fund the operations of any of its Affiliates or pay their
expenses;

 

(bb)      keep careful records of all transactions by and between Borrower and
its Affiliates and all such transactions shall be completely and accurately
documented and payables shall be accurately and timely recorded;

 

(cc)       obtain, from and after the Effective Date, the prior unanimous
written consent of all other managing members/directors to (i) file or consent
to the filing of any bankruptcy, insolvency or reorganization case or proceeding
involving Borrower; institute any proceedings under any applicable insolvency
law or otherwise seek any relief for Borrower under any laws relating to the
relief from debts or protection of debtors generally; (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Borrower or a substantial portion of its
properties; (iii) make any assignment for the benefit of Borrower’s creditors,
as the case may be; or (iv) take any action in furtherance of the foregoing.

 

9.11         SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT.

 

(a)          Borrower shall deposit (x) into a blocked account with and
controlled by Administrative Agent, for the benefit of Lenders (the “Security
Deposit Account”) all security deposits under all Leases and (y) with
Administrative Agent, all Tenant Letters of Credit under all Leases, provided
that, unless a Default is then existing, Borrower shall only be obligated to
deliver security deposits and/or Tenant Letters of Credit with respect to any
Lease that, in the aggregate, are equal to or greater than $500,000. As
additional security for Borrower’s performance under the Loan Documents, the
Borrower hereby irrevocably pledges and assigns to Administrative Agent, for the
benefit of Lenders, the Security Deposit Account and all monies at any time
deposited therein. Borrower’s assignment of leases and rents pursuant to the
Deed of Trust shall expressly be understood to include, as additional security
for the Loan, any lease guaranty which Borrower receives in conjunction with a
Lease. To the extent Borrower possesses or receives Tenant Letters of Credit,
Borrower shall (i) deliver to Administrative Agent, for the benefit of Lenders,
an assignment of proceeds of letter of credit and issuer’s consent executed by
Borrower and the issuer of such Tenant Letter of Credit assigning to
Administrative Agent Borrower’s rights to proceeds from draws under such Tenant
Letter of Credit as additional security for the Loan and (ii) provide to
Administrative Agent each original Tenant Letter of Credit in connection with
such Lease along with an executed transfer of beneficiary document (provided,
however, that such transfer document shall not be presented to the issuer
thereof except following a foreclosure or deed-in-lieu of foreclosure under the
Deed of Trust or a failure by Borrower to comply with the requirements of
subsection (c) or (d) below) provided that unless a Default is then existing,
each Borrower shall only be obligated to comply with the provision of this
sentence with respect to any Tenant Letter of Credit which, together with any
cash security deposit delivered by the related tenant is equal to or greater
than $500,000. Pursuant to such assignment of proceeds, all draws under
applicable Tenant Letters of Credit shall be deposited (upon payment by the
applicable issuing bank with respect to such Tenant Letter of Credit) by
Administrative Agent into the Security Deposit Account. Any draws under Tenant
Letters of Credit and the tenant security deposits referenced above shall remain
in the Security Deposit Account pending disposition of such draws and/or
security deposits in a manner consistent with this Agreement. Borrower hereby
grants to Administrative Agent, for the benefit of Lenders, a security interest
in Tenant Letters of Credit in connection with Leases and all proceeds thereof.
Borrower’s obligation to deposit and hold with Administrative Agent any security
deposit (including the proceeds of any draw on a Tenant Letter of Credit), and
any interest thereof, shall be subject to Applicable Law with respect to Tenant
security deposits. For avoidance of doubt and notwithstanding the foregoing,
Borrower shall deposit (x) into the Security Deposit Account all security
deposits and (y) with Administrative Agent, all Tenant Letters of Credit under
all Leases while any Default exists.

 

 71 

 

 

(b)          Provided there is no Default or Triggering Event then existing by
Borrower under this Agreement, Borrower may request a withdrawal of funds from
the Security Deposit Account for application in respect of tenant defaults under
the applicable Lease and to cover any losses, costs or other claims which
Borrower certifies in writing to Administrative Agent are recoverable from the
applicable tenant’s Tenant Letter of Credit or security deposit, and
Administrative Agent shall disburse to Borrower from the Tenant Security Account
such requested amount. Notwithstanding the foregoing, from time to time
Administrative Agent may require an accounting from the Borrower of funds in the
Security Deposit Account, and in the event that Borrower’s accounting discloses
a balance in the Security Deposit Account less than the aggregate amount of
security deposits collected and draws under Tenant Letters of Credit to be held
in the Security Deposit Account in accordance with paragraph (a) above (less any
amounts legitimately applied in accordance with this Section 9.11), the Borrower
shall promptly, but in any event within five (5) days and prior to any further
disbursements from the Security Deposit Account by Administrative Agent, fund
additional monies into the Security Deposit Account such that no discrepancy
remains. For the avoidance of doubt, this Article 9, including Sections 9.11(a)
and (b), is subject to Section 8.13(c).

 

(c)          The Borrower shall (i) promptly notify Administrative Agent of any
event or condition which permits a draw under a Tenant Letter of Credit held by
Administrative Agent hereunder, (ii) provide to Administrative Agent a copy of
the notice of lease default, as applicable, and (iii) in a timely manner request
a draw from the applicable issuing bank of such Tenant Letter of Credit.
Additionally, if an issuing bank of a Tenant Letter of Credit held by
Administrative Agent hereunder notifies Borrower that such issuing bank will not
renew a Tenant Letter of Credit (or if the applicable tenant has failed to
provide a replacement letter of credit not later than sixty (60) days prior to
the expiration thereof or such lesser period of time as may be provided in the
Lease), then Borrower shall (x) provide Administrative Agent prompt written
notice of such nonrenewal or failure, and (y) timely draw the full amount under
such Tenant Letter of Credit (with the proceeds thereof to be deposited directly
into the Security Deposit Account). The Borrower shall not amend or terminate
any Tenant Letter of Credit held by Administrative Agent hereunder without
Administrative Agent’s prior approval, except such amendments or terminations as
are expressly required under the terms of the Lease (or other agreement entered
into with tenant regarding the Tenant Letter of Credit), and, if pursuant to the
terms of the Lease (or other agreement entered into with tenant regarding the
Tenant Letter of Credit) the amount or other terms thereof are to change,
Administrative Agent will, upon Borrower’s request, promptly deliver the Tenant
Letter of Credit to Borrower to allow Borrower to timely effectuate such change
in the Tenant Letter of Credit and Borrower shall deliver the amended or
replacement Tenant Letter of Credit to Administrative Agent within two (2)
Business Days of Administrative Agent’s delivery of the original Tenant Letter
of Credit (as such time period may be extended by the period the issuer bank
holds the same to effectuate such change).

 

(d)          The procedures for a draw under a Tenant Letter of Credit held by
Administrative Agent hereunder shall be as follows: No later than four (4)
Business Days following written notice of an event or condition which permits a
draw under a Tenant Letter of Credit held by Administrative Agent hereunder
(with all documentation and certifications as required by this Section 9.11 from
the Borrower pursuant to subsection (c) above), Administrative Agent shall
either (i) return the relevant Tenant Letter of Credit to the Borrower so that
the Borrower can draw the full amount which may be drawn thereunder when such
credit may be drawn (and, in any event not later than twenty (20) days prior to
the expiration thereof), or (ii) present such Tenant Letter of Credit to the
issuing bank directly, in which case the Borrower shall concurrently provide to
such issuing bank any required draw request or other documentation so that the
full amount which may be drawn thereunder is drawn, in either such case with the
proceeds of such draw to be deposited (upon payment by the applicable issuing
bank with respect to such Tenant Letter of Credit) by Administrative Agent into
the Security Deposit Account. Immediately following any partial draw by Borrower
under a Tenant Letter of Credit held by Administrative Agent hereunder, the
Borrower shall return (or cause to be returned) the original Tenant Letter of
Credit to Lender to be held by Administrative Agent in accordance with this
Section 9.11. The Borrower also shall take such other actions consistent with
the foregoing as may reasonably be requested by Administrative Agent with
respect to such Tenant Letters of Credit held by Administrative Agent hereunder.

 

 72 

 

 

(e)          Upon satisfaction of the Loan in full, any Tenant Letters of Credit
or tenant security deposits held by Administrative Agent shall be returned to
Borrower. In addition, following expiration or termination of any Lease, any
Tenant Letters of Credit or tenant security deposits (and any interest thereon)
held by Administrative Agent with respect to such terminated Lease shall be
returned to Borrower to the extent that Borrower is obligated to return same to
tenant. Additionally, if any other event has occurred pursuant to which a
tenant’s security deposit (including any interest thereon) or Tenant Letter of
Credit (or any portion thereof) is required to be returned to a tenant, whether
pursuant to its Lease (or other agreement with such tenant covering the same) or
by operation of law, Administrative Agent agrees to timely do so whether or not
a Default then exists.

 

(f)          Administrative Agent agrees that it will return to Borrower any
cash security deposit (including any interest thereon) and/or Tenant Letter of
Credit that was originally delivered to Administrative Agent by reason of the
occurrence of a Default, if such Default is no longer existing and
Administrative Agent would not otherwise be entitled to hold such security
deposit or Tenant Letter of Credit if such Default had not occurred.

 

(g)          Borrower hereby represents to and for the benefit of Administrative
Agent and Lenders that nothing contained in this Section 9.11 conflicts with the
terms of any Lease, and Borrower shall not enter into any New Lease that
conflicts with the terms of this Section 9.11. In addition, the indemnity
provisions contained in Section 13.1 of this Agreement shall apply to and
include any claims against Administrative Agent or Lenders by tenants or issuers
of Tenant Letters of Credit held by Administrative Agent hereunder, or by any
person or entity on their behalf.

 

9.12         PAYMENT OF PROPERTY TAXES, ETC. The Borrower shall pay all Taxes,
assessments, water rates, sewer rents and other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed against the Property (“Property
Taxes”) prior to the date upon which any fine, penalty, interest or cost may be
added thereto or imposed by law for the nonpayment thereof. The Borrower shall
deliver to Administrative Agent, upon request, receipted bills, cancelled checks
and other evidence reasonably satisfactory to Administrative Agent evidencing
the payment of the Property Taxes prior to the date upon which any fine,
penalty, interest or cost may be added thereto or imposed by law for the
nonpayment thereof.

 

9.13         DSCR.

 

(a)          Notwithstanding anything contained herein to the contrary, Borrower
shall have the option to avoid a Triggering Event caused by a DSCR Event, or if
such Triggering Event has occurred, Borrower at any time thereafter shall have
the option to satisfy the definition of Triggering Event Termination, in either
case, by (a) prepaying a portion of the Loan equal to an amount which, had the
Loan been prepaid by such amount on the date of the DSCR Event, would result in
the DSCR being equal to or greater than the applicable Minimum DSCR for the
immediately preceding calendar quarter (the “Optional Minimum DSCR Prepayment”),
(b) depositing with Administrative Agent cash or a Letter of Credit in an amount
equal to the Optional Minimum DSCR Prepayment which shall be held by
Administrative Agent on behalf of the Lenders as additional security for the
Loan or (c) delivering a fully executed and enforceable Sweep Guaranty to
Administrative Agent. After the occurrence of a Sweep Guaranty Termination
Event, any Sweep Guaranty delivered prior to such date shall terminate upon
Borrower’s compliance with Section 8.5(c) of this Agreement.

 

 73 

 

 

(b)          In connection with any prepayment made pursuant to Section 9.13(a)
above, Borrower shall (i) pay to Administrative Agent any amount owing under
Section 2.13 hereof incurred by the Lenders in connection with such prepayment,
provided that Administrative Agent shall use reasonable efforts to apply such
prepayment in a manner that minimizes any amounts owing under Section 2.13
hereof and (ii) pay any IRPA Termination Fees.

 

(c)          If, as of any date that the DSCR is calculated under Section
9.13(a), the DSCR Collateral Amount then held by Administrative Agent shall
exceed the DSCR Collateral Amount that Administrative Agent needs to hold to
ensure continued compliance by Borrower with Section 9.13(a) (such excess, “DSCR
Collateral Excess”), then, provided no Default shall occur and be continuing,
Administrative Agent shall return an amount equal to all DSCR Collateral Excess
that has existed for two consecutive calendar quarters to Borrower within five
(5) Business Days of Borrower’s request therefor.

 

9.14         COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS. Neither the
Borrower nor, to the Borrower’s knowledge (after due care and inquiry), (i) any
other Person within the Borrowing Group or (ii) any Person acting at the
specific direction of Borrower or its Affiliates with respect to the matters
prohibited by this Section 9.14 shall: (a) use any of the Loan proceeds for the
purpose of providing financing to or otherwise making funds directly or
indirectly available to any Sanctioned Person or in any other manner, in each
case, as would be prohibited by Sanctions or would otherwise cause
Administrative Agent, any Lender or Borrower, or any entity affiliated with
Administrative Agent, any Lender or Borrower, to be in breach of any Sanction;
or (b) fund any repayment of the Loan with proceeds derived from any transaction
that would be prohibited by Sanctions or would otherwise cause Lender or
Borrower, or any entity affiliated with Administrative Agent, any Lender or
Borrower, to be in breach of any Sanction. Borrower shall notify Administrative
Agent in writing not more than one (1) Business Day after becoming aware of any
breach of this Section.

 

9.15         ESCROW FUND.

 

(a)          If a Triggering Event shall have occurred and be continuing,
Borrower shall pay to Administrative Agent on each Payment Date (a) one twelfth
of an amount which would be sufficient to pay the Property Taxes payable, or
reasonably estimated by Administrative Agent to be payable, during the next
ensuing twelve (12) months and (b) if the liability or casualty policies of
insurance maintained by Borrower covering the Property shall not constitute an
approved blanket or umbrella Policy pursuant to Section 5.1 hereof, one twelfth
of an amount which would be sufficient to pay the insurance premiums due for the
renewal of the coverage afforded by the policies of the insurance required
pursuant to Section 5.1 hereof upon the expiration thereof (the amounts in (a)
and (b) above shall be called the “Escrow Fund”). During any time the foregoing
sentence shall be in effect, Borrower agrees to notify Administrative Agent
promptly of any changes to the amounts, schedules and instructions for payment
of any Property Taxes and insurance premiums of which it has obtained knowledge
(to the extent such premiums are required to be escrowed hereunder) and
authorizes Administrative Agent or its agent to obtain the bills for Property
Taxes directly from the appropriate taxing authority. The Escrow Fund and the
payments of interest or principal or both, payable pursuant to Section 2.6(a)
shall be added together and shall be paid as an aggregate sum by Borrower to
Administrative Agent. Administrative Agent will apply the Escrow Fund to
payments of Property Taxes and insurance premiums (to the extent such premiums
are required to be escrowed hereunder) required to be made by Borrower pursuant
to Sections 9.14 and 5.1 hereof. If the amount of the Escrow Fund shall exceed
the amounts due for Property Taxes and insurance premiums pursuant to Sections
9.14 and 5.1 hereof, Administrative Agent shall, at Borrower’s election, credit
such excess against future payments to be made to the Escrow Fund or deposit
such excess funds into the Sweep Account. In allocating such excess,
Administrative Agent may deal with the person shown on the records of
Administrative Agent to be the owner of the Property. If at any time prior to a
Triggering Event Termination Administrative Agent reasonably determines that the
Escrow Fund together with the amounts required to be paid by Borrower pursuant
to the first sentence of this Section 9.15 is not sufficient to pay the items
set forth in (a) and (b) above, to the extent funds in the Sweep Account are
insufficient Borrower shall promptly pay to Administrative Agent, upon demand,
an amount which Administrative Agent shall estimate as sufficient to make up the
deficiency (such amount, an “Escrow Fund Deficiency Amount”). The Escrow Fund
shall not constitute a trust fund. Upon an Extended Triggering Event
Termination, Administrative Agent shall disburse all sums in the Escrow Fund to
an account designated by Borrower in writing and any obligation to make any
payment under this Section 9.15 shall terminate, subject to such obligations
again arising if a subsequent Triggering Event shall have occurred and be
continuing. The Escrow Fund shall be a separate interest bearing account, which
account shall provide for interest at then prevailing market rates and all
interest thereon shall be for the benefit of Borrower and shall be added to and
remain in the Escrow Fund; provided, however, that nothing herein shall require
that interest be earned at the highest prevailing rates.

 

 74 

 

 

(b)          Borrower shall have the right to deliver a Letter of Credit in lieu
of making payments to the Escrow Fund subject to the following terms and
conditions: the aggregate amount of any such Letter of Credit deposited with
respect to the Escrow Fund shall at all times be at least equal to the aggregate
amount that Borrower would be required to deposit in the Escrow Fund over the
next twelve (12) month period; in the event that a Letter of Credit is delivered
in lieu of any portion of the Escrow Fund, Borrower shall be responsible for the
payment of Property Taxes, and Lenders shall not be responsible therefor; and
each Letter of Credit delivered under this Section shall be additional security
for the payment of the Loan and all sums payable with respect to the Loan under
this Agreement and the other Loan Documents. Any amounts invested pursuant to
this Section 9.15 shall be invested solely in Permitted Investments.

 

9.16         INTEREST RATE PROTECTION AGREEMENTS.

 

(a)          Borrower shall, by no later than April 6, 2018, obtain, and
thereafter maintain in effect, an Interest Rate Protection Agreement which (i)
has a term that expires no earlier than the date that is 45 days prior to the
Maturity Date; provided, that Borrower shall be permitted to provide Interest
Rate Protection Agreements with successive terms of 1 year, so long as Borrower
obtains a replacement Interest Rate Protection Agreement satisfying the
requirements of this Section 9.16 on or before the expiration date of the
then-existing Interest Rate Protection Agreement, (ii) has a notional amount at
all times equal to or greater than 100% of the outstanding principal amount of
the Loan, (iii) is on terms reasonably acceptable to the Administrative Agent
and (iv) fixes (by the Borrower paying to the counterparty a fixed rate payment)
one month LIBOR (without taking into account any Reserve Percentage) or any
applicable Replacement Rate at a rate not to exceed 3.50%. If the counterparty
under the Interest Rate Protection Agreement is not Wells Fargo or an Affiliate
of Wells Fargo, the counterparty must be reasonably acceptable to Administrative
Agent and must at all times maintain a long term unsecured debt rating or
counterparty rating from S&P of “A-” or higher (Wells Fargo or its Affiliate, as
counterparty under any such Interest Rate Protection Agreement, or any such
other counterparty, shall be referred to herein as an “Acceptable
Counterparty”). If the counterparty under the Interest Rate Protection Agreement
is Wells Fargo, an Affiliate of Wells Fargo or any other Lender, all breakage
amounts due under or pursuant to the applicable Interest Rate Protection
Agreement shall be guaranteed by Guarantor (or another creditworthy entity
acceptable to Administrative Agent), pursuant to a guaranty in form and
substance acceptable to Administrative Agent.

 

 75 

 

 

(b)          Borrower hereby collaterally assigns to Administrative Agent, for
the benefit of Lenders, all of their right, title and interest in any and all
payments under each Interest Rate Protection Agreement, and shall (i) deliver to
Administrative Agent an executed counterpart of each such Interest Rate
Protection Agreement, (ii) obtain the consent of the Acceptable Counterparty to
such collateral assignment (as evidenced by the Acceptable Counterparty’s
execution of such collateral assignment of interest rate protection agreement)
and (iii) provide to Administrative Agent and the Lenders any additional
documentation reasonably requested by Administrative Agent to confirm or perfect
such security instrument.

 

(c)          If, at any time during the term of the Loan, the counterparty to
the Interest Rate Protection Agreement then in effect ceases to be an Acceptable
Counterparty, or if the Interest Rate Protection Agreement is terminated for any
reason, then, within ten (10) Business Days after notice from the Administrative
Agent, Borrower shall (i) obtain a replacement Interest Rate Protection
Agreement satisfying the requirements of Section 9.16(a) above, with a
counterparty that is an Acceptable Counterparty and (ii) satisfy the
requirements of Section 9.16(b) above with regard to such replacement Interest
Rate Protection Agreement. Notwithstanding anything contained herein to the
contrary, Borrower shall obtain a replacement Interest Rate Protection Agreement
satisfying the requirements of Section 9.16(a) above and satisfy the
requirements of Section 9.16(b) above on or before the expiration date of any
then-existing Interest Rate Protection Agreement.

 

(d)          At any time that Borrower obtains a replacement Interest Rate
Protection Agreement as set forth in clause (c) above, Borrower shall deliver to
Administrative Agent a legal opinion or opinions from counsel to the applicable
Acceptable Counterparty (which counsel may be internal counsel) in form and
substance reasonably acceptable to Administrative Agent; provided, however, that
a legal opinion shall not be required if Wells Fargo is the Acceptable
Counterparty.

 

(e)          [Intentionally Omitted]

 

(f)          Any Interest Rate Protection Agreement provided by an Acceptable
Counterparty (other than Wells Fargo or its Affiliates or any other Lender)
shall in no event be secured by the Collateral or any interest therein.

 

(g)          If Borrower purchases from Wells Fargo any swap in connection with
the Loan, Borrower shall, upon receipt from Wells Fargo, execute promptly all
documents evidencing such transaction, including without limitation, the ISDA
Master Agreement, the Schedule to the ISDA Master Agreement and the ISDA
Confirmation.

 

(h)          Administrative Agent acknowledges that the Swap Contract with Wells
Fargo satisfies the requirements of this Section 9.16 with respect to a notional
amount equal to $175,794,144.20.

 

9.17         GUARANTOR COVENANTS.

 

(a)          Guarantor shall maintain, as of the last day of each fiscal quarter
of Guarantor, a Net Worth of at least $500,000,000, with the value of
Guarantor’s real estate assets in connection with the foregoing Net Worth
calculation being adjusted to reflect fair values consistent with GAAP or
International Financial Reporting Standards; and

 

 76 

 

 

(b)          at any time that a Sweep Guaranty is in effect, Guarantor shall
maintain, as of the last day of each fiscal quarter of Guarantor, a maximum
leverage ratio of 65% with respect to all of Guarantor’s assets in the
aggregate.

 

Property values in connection with the foregoing leverage ratio calculations
shall be calculated using the most recent appraisals ordered by Guarantor or
Administrative Agent (at Borrower’s sole cost and expense), which appraisals
shall be reasonably acceptable to Administrative Agent and shall not be more
than three years old at the time of such calculation. In addition, the
calculation of liabilities in connection with the foregoing Net Worth and
leverage ratio calculations shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

9.18         RESTRICTED PAYMENTS. Borrower shall not make a Restricted Payment
at any time a Triggering Event, Potential Default or Default has occurred and is
continuing.

 

9.19         Mezzanine loan documents. Borrower shall not permit any Mezzanine
Loan Document to be modified, changed, supplemented, altered or amended without
Administrative Agent’s prior written consent. Borrower shall provide
Administrative Agent with copies of all notices and other material
correspondence received or sent by Mezzanine Borrower in accordance with the
Mezzanine Loan Documents.

 

9.20         REA Covenants. Borrower shall (a) promptly perform and/or observe,
in all material respects, all of the covenants and agreements required to be
performed and observed by it under any REA and do all things reasonably
necessary to preserve and to keep unimpaired its material rights thereunder,
where the failure to do so would result in a Material Adverse Effect; (b)
promptly notify Administrative Agent of any material default under any REA of
which it has received written notice; (c) [Intentionally omitted]; (d) enforce
the performance and observance of all of the material covenants and material
agreements required to be performed and/or observed under any REA in a
commercially reasonable manner, where the failure to do so would result in a
Material Adverse Effect; (e) cause the Property to be operated, in all material
respects, in accordance with any REA; and (f) not, without the prior written
consent of Administrative Agent, not to be unreasonably withheld, conditioned or
delayed (i) enter into any new REA, execute modifications to any then-existing
REA or terminate any REA, if such new REA, such modification or such termination
will have a Material Adverse Effect; provided, that Administrative Agent shall
not withhold its consent to Borrower entering into an amendment on the form
attached hereto as Exhibit J, so long as no material amendments or modifications
are made to such form prior to execution, or (ii) following the occurrence and
during the continuance of an Event of Default, exercise any rights, make any
decisions, grant any approvals or otherwise take any action under any REA.

 

9.21         DISREGARDED ENTITY. Neither Borrower nor any member thereof shall
take any action (including but not limited to making any election) which would
cause Borrower to fail to be treated, for federal income tax purposes, as a
disregarded entity within the meaning of Treasury Regulations §301.7701-2.

 

9.22         Co-Ownership Agreement Covenants. Borrower hereby covenants and
agrees that:

 

 77 

 

 

(a)          Borrower shall not, without Requisite Lenders’ prior written
consent, amend, modify or materially supplement the Co-Ownership Agreement
except (i) to the extent the Loan Documents expressly permit any of the
foregoing and (ii) where the same would have no more than a de minimus effect.

 

(b)          Borrower shall pay all charges and other sums to be paid by
Borrower pursuant to the terms of the Co-Ownership Agreement as the same shall
become due and payable and prior to the expiration of any applicable grace
period therein provided. After prior written notice to Administrative Agent,
Borrower, at its own expense, may contest in a commercially reasonable manner
(which may include, but shall not require, a contest by appropriate legal
proceeding), in good faith and with reasonable diligence considering the nature
of the claim, the amount or validity or application in whole or in part of any
charges required to be paid or services performed by Borrower pursuant to the
Co-Ownership Agreement, provided that (i) no Default has occurred and is
continuing; (ii) the Property and no part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iii) the
Co-Ownership Agreement will not be in danger of being terminated; and (iv)
Borrower shall promptly upon final determination thereof pay the amount of any
such charges, together with all costs, interest and penalties which may be
payable in connection therewith. Borrower shall not be deemed to be in breach of
the first sentence of this Section 9.21(b) (and no Default shall arise by reason
thereof) if the payment in question is being contested pursuant to the
procedures set forth above.

 

(c)          Borrower shall (i) comply, in all material respects, with all of
the terms, covenants and conditions on Borrower’s part to be complied with
pursuant to terms of the Co-Ownership Agreement, and (ii) use commercially
reasonable efforts to cause each other Person that is a party to the
Co-Ownership Agreement to comply, in all material respects, with all of the
terms, covenants and conditions on such Person’s part to be complied with
pursuant to terms of the Co-Ownership Agreement where the failure to do so would
have a Material Adverse Effect.

 

(d)          Borrower shall take all actions or use commercially reasonable
efforts to cause each other Person that is a party to the Co-Ownership Agreement
to take all actions, as may be necessary from time to time to preserve and
maintain the Co-Ownership Agreement in accordance with applicable laws, rules
and regulations.

 

(e)          Borrower shall not, without the prior written consent of
Administrative Agent, as determined in its sole discretion, take (and hereby
assigns to Administrative Agent any right it may have to take) any action to
terminate, surrender, or accept any termination or surrender of, the
Co-Ownership Agreement or the Property. Borrower will promptly provide
Administrative Agent with a copy of all notices of default given or received by
it under the Co-Ownership Agreement at the address listed in this Agreement, or
any other address which Administrative Agent from time to time may provide in
writing to it.

 

(f)          Borrower shall not, without Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), consent to the appointment of a depository for insurance or
condemnation proceeds or exercise any right it may have to grant consent (or
withhold its consent) to any request by any party to the Co-Ownership Agreement
which request would have an adverse effect on the value or the utility of the
Property.

 

(g)          Except for Permitted Liens, Borrower shall not assign (other than
to Administrative Agent) or encumber Property or, except to the extent permitted
under the Co-Ownership Agreement and solely to the extent Borrower has a right
of consent or approval thereover, permit any other Person to assign or encumber
any interests under the Co-Ownership Agreement other than such Person’s separate
tenancy-in-common interest therein.

 

 78 

 

 

(h)          If Administrative Agent, its nominee, designee, successor, or
assignee acquires title and/or rights of Borrower under the Co-Ownership
Agreement by reason of foreclosure of the Deed of Trust, deed in lieu of
foreclosure or otherwise, such party shall (x) succeed to all of the rights of
and benefits accruing to Borrower under the Co-Ownership Agreement, and (y) be
entitled to exercise all of the rights and benefits accruing to Borrower under
the Co-Ownership Agreement. At such time as Administrative Agent shall request,
Borrower agrees to execute and deliver to Administrative Agent such documents as
Administrative Agent and its counsel may reasonably require in order to insure
that the provisions of this Section will be validly and legally enforceable and
effective against Borrower and all parties claiming by, through, under or
against Borrower.

 

(i)          Borrower shall not commence any proceeding or take any action to
terminate the Co-Ownership Agreement or partition the tenancy-in-common without
the prior written consent of Requisite Lenders. Borrower hereby waives its right
of partition while the Loan is outstanding. The unenforceability of the waiver
of the right to partition shall not affect, impair or limit the right of
Administrative Agent to declare a Default with respect to any partition or
action for partition.

 

ARTICLE 10. REPORTING COVENANTS

 

10.1        FINANCIAL INFORMATION.

 

(a)          Until such time as the Loan shall have been paid in full, the
Borrower shall deliver to Administrative Agent, as soon as available, but in no
event later than one hundred twenty (120) days after each fiscal year end which
shall at all times be a calendar year, a current annual financial statement
(including, without limitation, an income and expense statement, a cash flow
statement and a balance sheet, together with supporting property schedules) of
the Borrower, in form, content, substance and reasonable detail acceptable to
Administrative Agent. Each such annual financial statement shall be accompanied
by a certificate of Borrower stating that each such annual financial statement
is true, correct, accurate, and complete and presents fairly the financial
condition and results of the operations of Borrower and the Property being
reported upon and has been prepared in accordance with GAAP or International
Financial Reporting Standards. In addition to the foregoing, Borrower shall
deliver to Administrative Agent as soon as available but no later than ninety
(90) days after the closing date of each fiscal quarter, a quarterly financial
statement (including, without limitation, an income and expense statement, a
cash flow statement and a balance sheet), accompanied by a certificate of
Borrower stating that each such quarterly financial statement is true, correct,
accurate, and complete and presents fairly the financial condition and results
of the operations of Borrower and the Property being reported upon and has been
prepared in accordance with GAAP or International Financial Reporting Standards.
Within sixty (60) days after the closing date of each fiscal quarter, the
Borrower shall deliver an operating statement for the Property, a rent roll for
the previous fiscal quarter, copies of Leases executed during the previous
fiscal quarter, and a DSCR Certificate for the purposes of determining whether
any prepayment, delivery of collateral or other action may be required pursuant
to Sections 9.13(a) – (c) hereof. Except as otherwise agreed to by
Administrative Agent, all such financial information shall be prepared in
accordance with GAAP or International Financial Reporting Standards,
consistently applied. In addition, the Borrower shall provide to Administrative
Agent, not later than thirty (30) days prior to the fiscal year end, operating
and capital budgets for the Property and Improvements for the next calendar
year, which budgets shall show projected Gross Operating Income, Operating
Expenses and capital expenditures, each on a monthly basis.

 

 79 

 

 

(b)          Guarantor Reporting. Until such time as the Loan shall have been
paid in full, the Guarantor shall deliver to Administrative Agent, as soon as
available, but in no event later than one-hundred twenty (120) days after each
fiscal year end, which shall end as of the last day of a calendar quarter, a
current annual financial statement (including, without limitation, an income and
expense statement, a cash flow statement and a balance sheet, together with
supporting property schedules) of Guarantor, audited by a Big Four accounting
firm (or such other firm as may be reasonably acceptable to Administrative
Agent), in form, substance and detail as is reasonably acceptable to
Administrative Agent. Each annual financial statement shall be accompanied by a
certificate of Guarantor stating that each such annual financial statement is
true, correct, accurate, and complete and presents fairly the financial
condition and results of the operations of Guarantor and has been prepared in
accordance with GAAP or International Financial Reporting Standards as of the
date of the applicable financial report. In addition to the foregoing, the
Guarantor shall deliver to Administrative Agent as soon as available but no
later than ninety (90) days after the closing date of each fiscal quarter, a
quarterly financial statement (including, without limitation, an income and
expense statement, a cash flow statement and a balance sheet), in form,
substance and detail reasonably acceptable to Administrative Agent, accompanied
by a certificate of Guarantor stating that each such quarterly financial
statement is true, correct, accurate, and complete and presents fairly the
financial condition and results of the operations of Guarantor and has been
prepared in accordance with GAAP or International Financial Reporting Standards
as of the date of the applicable financial report. Concurrently with delivery of
the annual and quarterly financial statements referred to above, the Guarantor
shall deliver a compliance certificate setting forth in reasonable detail the
calculation of the Guarantor’s Net Worth for such fiscal quarter (or in the case
of the annual financial statements, the last fiscal quarter of such fiscal
year). Except as otherwise agreed to by Administrative Agent, all such financial
information shall be prepared in accordance with GAAP or International Financial
Reporting Standards as of the date of the applicable financial report,
consistently applied.

 

(c)          Certificate of Borrower and Guarantor. Together with each delivery
of any financial statement pursuant to Section 10.1(a) or Section 10.1(b),
Borrower or Guarantor, as applicable, shall provide the certificate of a
financial officer or other authorized signatory that such person has reviewed
the terms of this Agreement and the other Loan Documents, and has made a review
in reasonable detail of the transactions and condition of Borrower or the
Guarantor, as applicable, during the accounting period covered by financial
statements as he or she deems appropriate with respect to the giving of such
certificate, and that such review has not disclosed the existence during or at
the end of such accounting period, and that such person does not have knowledge
of the existence of any condition or event which constitutes a Default or a
material Potential Default as of the date of such certificate, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

 

(d)          Other Information. Promptly upon Administrative Agent’s request,
Borrower shall provide such other information (including but not limited to
leasing status reports) as Administrative Agent or Lenders may reasonably
require.

 

 80 

 

 

(e)          Budget. For the partial year period commencing on the Effective
Date, and for each fiscal year thereafter, the Borrower shall submit to the
Administrative Agent an Annual Budget for the Property not later than thirty
(30) days prior to the commencement of such fiscal year in form reasonably
satisfactory to the Administrative Agent. From and after the occurrence of a
Triggering Event and until a Triggering Event Termination, such Annual Budget
shall be subject to Administrative Agent’s written approval (each such Annual
Budget, after it has been approved in writing by the Administrative Agent shall
be hereinafter referred to as an “Approved Annual Budget”). So long as no
Triggering Event has occurred and is continuing, such Annual Budget shall not be
subject to Administrative Agent’s approval, and shall be deemed to be an
Approved Annual Budget for the purposes of this Agreement until the occurrence
of a Triggering Event. Upon the occurrence of a Triggering Event, Borrower shall
provide to Administrative Agent (within five (5) Business Days after the
occurrence of such Triggering Event) an Annual Budget for the remainder of the
then-current fiscal year, and such Annual Budget shall not be deemed to be an
Approved Budget until approved by Administrative Agent in its reasonable
discretion. These approval provisions will then apply until a Triggering Event
Termination. In the event that the Administrative Agent objects to a proposed
Annual Budget (or a modification to an Approved Annual Budget) submitted by the
Borrower for approval, the Administrative Agent shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and the Borrower
shall promptly revise such Annual Budget and resubmit the same to the
Administrative Agent. The Administrative Agent shall advise the Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until the Administrative Agent approves the
Annual Budget. Failure of Administrative Agent to object to an Annual Budget
within the time frames described above shall be deemed to be approval of such
Annual Budget as an Approved Annual Budget; provided the Borrower’s request
states prominently in bold capital letters that Administrative Agent’s failure
to respond with such time period may result in deemed consent or approval. Until
such time that the Administrative Agent approves a proposed Annual Budget, the
Administrative Agent will disburse funds from the Property Account that are
available to pay Operating Expenses and leasing and capital expenditure costs in
accordance with Sections 8.5(b)(vi), 8.5(d) and 8.6 to the extent Administrative
Agent has approved such expenditures, which approval shall not be unreasonably
withheld; provided that amounts necessary to pay Property Taxes, insurance
premiums, utilities expenses and other non-discretionary expenses shall be
deemed to have been approved by the Administrative Agent.

 

(f)          Borrower shall provide Administrative Agent with prompt notice upon
becoming aware of any DSCR Event or any failure of the Guarantor to be in
compliance with the financial covenants set forth in Section 9.17.

 

10.2        BOOKS AND RECORDS. The Borrower shall maintain complete books of
account and other records for the Property and Improvements and for disbursement
and use of the proceeds of the Loan, and the same shall be available for
inspection and copying by Administrative Agent or any Lender upon reasonable
prior notice. Borrower shall be obligated to reimburse the Administrative Agent
for its costs and expenses incurred in connection with the exercise of their
rights under this Section while a Default exists.

 

10.3        INTENTIONALLY OMITTED.

 

10.4        INTENTIONALLY OMITTED.

 

10.5        INTENTIONALLY OMITTED.

 

10.6        KNOWLEDGE OF DEFAULT; ETC. The Borrower shall promptly, upon
obtaining knowledge thereof, report in writing to Administrative Agent the
occurrence of any Default.

 

10.7        LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. The Borrower
shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat in writing of, any
material proceeding against or affecting Borrower or the Property, including any
eminent domain or other condemnation proceedings affecting the Property, or (ii)
any material development in any proceeding already disclosed, which, in either
case, has a Material Adverse Effect, which notice shall contain such information
as may be reasonably available to Borrower to enable Administrative Agent and
its counsel to evaluate such matters.

 

10.8        ENVIRONMENTAL NOTICES. Borrower shall notify Administrative Agent,
in writing, as soon as practicable, and in any event within ten (10) days after
Borrower’s learning thereof, of any notice required pursuant to Section 7.2(c).

 

 81 

 

 

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1        DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement, the other Loan
Documents, the Guaranty and the Hazardous Materials Indemnity Agreement:

 

(a)          Monetary. Borrower’s failure to pay when due any sums payable under
Section 2.6(a); or

 

(b)          Other Monetary. Borrower’s failure to pay when due any sums payable
under this Agreement, the Notes, the Hazardous Materials Indemnity Agreement and
any of the other Loan Documents other than those set forth in Section 11.1(a)
and such failure continues for five (5) Business Days after written notice by
Administrative Agent; or

 

(c)          Performance of Obligations. Borrower’s or Guarantor’s failure to
perform in any material respect any obligation (other than those specified in
clauses (a) and (b), and clauses (d) through (o) of this Section 11.1) that it
is required to perform under any of the Loan Documents or the Guaranty or the
Hazardous Materials Indemnity Agreement and the continuance of such failure for
thirty (30) days after written notice thereof from Administrative Agent;
provided, however, other than with respect to a failure to deliver any documents
or information to the Administrative Agent which Borrower or the Guarantor is
required to under the Loan Documents or the Guaranty or the Hazardous Materials
Indemnity Agreement (including, but not limited to, pursuant to Section 10.1 of
this Agreement), if such failure cannot be cured by Borrower or Guarantor, as
the case may be, within such thirty (30) day period with reasonable diligence,
then said thirty (30) day period shall be extended for such additional time
period as Borrower or Guarantor shall require to cure the same, provided that
such party commences to cure within such thirty (30) day period and thereafter
continues with reasonable diligence to cure the same, but in no event shall such
additional period exceed ninety (90) days; or

 

(d)          Liens, Material Damage. (i) Subject to Borrower’s right to contest
as provided in the second proviso of Section 4.4, if the Property becomes
subject to any mechanic’s, materialman’s or other Lien, except a Permitted Lien,
and such Lien is not discharged (by payment or bonding) within forty five (45)
days after Borrower obtains knowledge of such Lien, or (ii) any material damage
to, or loss, theft or destruction of, any Collateral, whether or not insured, or
any strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than thirty (30) consecutive
days beyond the coverage period of any applicable business interruption
insurance, or, if such event is not covered by business interruption insurance,
for ninety (90) consecutive days, the cessation or substantial curtailment of
revenue producing activities of Borrower, but only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect; or

 

(e)          Representations and Warranties. The material breach of any
representation or warranty of Borrower or the Guarantor in any of the Loan
Documents or the Guaranty or the Hazardous Materials Indemnity Agreement or in
any report, certificate, financial statement or other document prepared or
certified by Borrower or Guarantor and furnished pursuant to or in connection
with this Agreement or any other Loan Documents or the Guaranty or the Hazardous
Materials Indemnity Agreement, provided that in the event of an unintentional
breach of a representation or warranty which exists due to circumstances or
conditions which are capable of being cured within thirty (30) days, Borrower or
Guarantor, as the case may be, shall have thirty (30) days from the date of
Administrative Agent’s delivery of notice of the breach in which to cure the
breach; however, if such breach has not or would not reasonably be likely to
cause a Material Adverse Effect and such breach cannot be cured by Borrower or
Guarantor, as the case may be, within such thirty (30) day period with
reasonable diligence, then said thirty (30) day period shall be extended for
such additional time period as Borrower or Guarantor, as the case may be, shall
require to cure the same, provided that such party commences such cure within
such thirty (30) day period and thereafter continues with reasonable diligence
to cure the same, but in no event shall such additional period exceed sixty (60)
days; or

 

 82 

 

 

(f)          Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower or Mezzanine Borrower for relief under the Bankruptcy Code,
or under any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing of any pleading or an
answer by Borrower or Mezzanine Borrower in any involuntary proceeding under the
Bankruptcy Code or other debtor relief law which admits the jurisdiction of the
court or the petition’s material allegations regarding Borrower’s insolvency;
(iii) a general assignment by Borrower or Mezzanine Borrower for the benefit of
creditors; or (iv) Borrower or Mezzanine Borrower applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or
Mezzanine Borrower or any of its property; or

 

(g)          Involuntary Bankruptcy. The failure of Borrower or Mezzanine
Borrower to effect a full dismissal of any involuntary petition under the
Bankruptcy Code or under any other debtor relief law that is filed against
Borrower or Mezzanine Borrower or in any way restrains or limits Borrower,
Administrative Agent or Lenders regarding the Loan, the Property or the
Improvements, prior to the earlier of the entry of any court order granting
relief sought in such involuntary petition, or ninety (90) days after the date
of filing of such involuntary petition; or

 

(h)          Guarantors. The occurrence of any of the events specified in
Section 11.1(f) or Section 11.1(g) as to Guarantor; or

 

(i)          Transfer. The occurrence of any Transfer other than a Permitted
Transfer, Permitted Lien or Permitted Easement without the prior written consent
of each Lender; or

 

(j)          Loss of Priority. The failure at any time of the Deed of Trust to
be a valid first lien upon the Property or other Collateral described therein
(subject to Permitted Liens), other than as a result of any release or
reconveyance of such Deed of Trust with respect to all or any portion of the
Property and Improvements pursuant to the terms and conditions of this
Agreement; or

 

(k)          Revocation of Loan Documents. Borrower or Guarantor shall disavow,
revoke or terminate the Guaranty, the Hazardous Materials Indemnity Agreement or
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document, the Guaranty or
the Hazardous Materials Indemnity Agreement; or

 

(l)          Interest Rate Protection Agreement. If any of the following events
shall occur: (1) the occurrence of a default by Borrower, which default shall
continue beyond the applicable notice and grace period, under any Interest Rate
Protection Agreement now or hereafter entered into between Borrower,
Administrative Agent, any Lender or another financial institution in connection
with the Loan, including, without limitation, the Swap Contract; or (2) without
limitation to the provisions of the preceding clause (1), the failure of the
Borrower to comply with its obligations under Section 9.16(c) within the time
periods proscribed therein; or

 

(m)         Judgment. One or more final, non-appealable judgment or judgments
are entered against the Borrower in an aggregate amount greater than $3,500,000
which is not paid, bonded or otherwise satisfied in full within ninety (90) days
following the date such judgment was entered; provided, however that any such
judgment shall not be a Default under this Section 11.1(m) if and for long as
(i) the amount of such judgment is covered by a valid and binding policy of
insurance between the defendant and an insurer (such insurer meeting the rating
requirement set forth in Section 5.2(b) hereof), covering payment thereof and
(ii) the insurer has been notified of and has not disputed the claim made for
payment of, the amount of such judgment, provided, further, however, that if any
such judgment shall constitute a Lien on the Property, the provisions of Section
11.1(d) shall apply; or

 

 83 

 

 

(n)          Guaranties. The occurrence of a default under the Guaranty or the
Hazardous Materials Indemnity Agreement, beyond any applicable notice and cure
period set forth therein, if any; or

 

(o)          Sweep Guaranty Cross-Default. If any Sweep Guaranty remains
outstanding, (a) the occurrence of any default beyond any applicable notice and
cure period of any obligation of Guarantor greater than $25,000,000 under any
loan or line of credit pursuant to which Guarantor is a debtor and (b) in
connection with the resultant Sweep Guaranty Termination Event, Borrower fails
to comply with its obligations set forth in Section 8.5(c) of this Agreement; or

 

(p)          Guarantor Financial Covenants. Either (i) the Guarantor shall at
any time fail to comply with the financial covenants set forth in Section
9.17(a) or (ii) the Guarantor shall at any time fail to comply with the
financial covenants set forth in Section 9.17(b) and, in connection with the
resultant Sweep Guaranty Termination Event, Borrower fails to comply with its
obligations set forth in Section 8.5(c) of this Agreement; or

 

(q)          Co-Ownership Agreement. If Borrower defaults under the Co-Ownership
Agreement beyond the expiration of applicable notice and grace periods, if any,
thereunder which such default results in a Material Adverse Effect or if the
Co-Ownership Agreement is canceled, terminated or surrendered or expires
pursuant to its terms, unless in such case Borrower shall within thirty (30)
days thereafter cause the Co-Ownership Agreement to be reinstated or continued,
as the case may be; or

 

(r)          Partition. If Borrower or any other Person commences any proceeding
or takes any action to terminate the Co-Ownership Agreement or partition the
tenancy-in-common described therein without the prior written consent of
Requisite Lenders and, if a Person other than Borrower, the same is not
dismissed within ninety (90) days of its commencement; or

 

(s)          Breach of Sanctions Provisions. The failure of any representation
or warranty of Borrower, or Borrower’s failure to perform or observe any
covenant, contained in either of those Sections of this Agreement entitled
“Anti-Corruption Laws and Sanctions” or “Compliance With Anti-Corruption Laws
and Sanctions”; or

 

(t)          Money Laundering. The indictment, arraignment, custodial detention
or conviction of Borrower, Sponsor, Guarantor, BPO or any Sponsor BFP
Subsidiary, or any officer or director thereof, on any charge of violating any
Anti-Money Laundering Laws, to the extent such indictment, arraignment,
custodial detention or conviction is reasonably expected to, in the opinion of
Administrative Agent, result in a Material Adverse Event or subject
Administrative Agent or any Lender to liability by any Governmental Authority.

 

Notwithstanding the foregoing, in no event shall any Default result from
Borrower’s failure to pay any amount if both (i) Administrative Agent is
expressly obligated pursuant to the terms of the Loan Documents to release funds
to Borrower to pay such amount and (ii) Administrative Agent breaches, and
continues to be in breach of, such obligation.

 

 84 

 

 

11.2        ACCELERATION UPON DEFAULT; REMEDIES.

 

(a)          Automatic Acceleration. Upon the occurrence of a Default specified
in Sections 11.1(f) or 11.1(g), the principal of, and all accrued interest on,
the Loan and the Notes at the time outstanding, and all of the other Obligations
of Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable by Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by Borrower.

 

(b)          Acceleration. If any other Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall, declare the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and all of the other Obligations, including, but not limited to, the
other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by Borrower.

 

(c)          Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents. Upon any such
acceleration, Administrative Agent may, and at the direction of Requisite
Lenders, shall, in addition to all other remedies permitted under this Agreement
and the other Loan Documents and at law or equity, apply any sums in the
Property Account, the Sweep Account, Escrow Fund and the Security Deposit
Account to the sums owing under the Loan Documents and any and all obligations
of Lenders to fund further disbursements under the Loan shall terminate.

 

(d)          Appointment of Receiver. To the extent permitted by Applicable Law
while a Default is continuing, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the Collateral,
and/or the business operations of the Borrower and to exercise such power as the
court shall confer upon such receiver.

 

(e)          Marshaling. None of the Administrative Agent or any Lender shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other party or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent and/or any Lender and the Administrative Agent or any Lender enforces
their security interests or exercises their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

 85 

 

 

(f)          Remedy Procedures.

 

(i)          Nothing contained herein or in any other Loan Document shall be
construed as requiring the Administrative Agent or the Lenders to resort to the
Property or any other Collateral for satisfaction of the Obligations in
preference or priority to any other Collateral, and Administrative Agent and the
Lenders may seek satisfaction out of the Property or all of the other Collateral
or any part thereof, in its absolute discretion in respect of the Obligations.
The Administrative Agent and the Lenders shall have the right to partially
foreclose the Deed of Trust in any manner and for any amounts secured by the
Deed of Trust then due and payable as determined by the Administrative Agent or
Lenders in their sole discretion. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Deed of Trust to secure
payment of sums secured by the Deed of Trust and not previously recovered. In
addition, the Administrative Agent and the Lenders shall have the right, from
time to time during the continuance of a Default, to sever the Notes and the
other Loan Documents into one or more separate notes, Deed of Trust and other
security documents (the “Severed Loan Documents”) in such denominations as the
Administrative Agent or Lenders shall determine in their sole discretion for
purposes of evidencing and enforcing its rights and remedies hereunder. The
Borrower shall execute and deliver to the Administrative Agent and/or the
Lenders from time to time, promptly after request, a severance agreement and
such other documents as the Administrative Agent or the Lenders shall request in
order to effect the severance described in the preceding sentence, all in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders. The Borrower hereby absolutely and irrevocably appoints the
Administrative Agent as its true and lawful attorney, coupled with an interest,
in its name and stead to make and execute all documents necessary or desirable
to effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof.

 

(ii)         Without limitation to the foregoing, upon the occurrence and during
the continuance of a Default, Administrative Agent shall have the right to
institute a proceeding or proceedings for the total or partial foreclosure of
the Deed of Trust whether by court action, power of sale or otherwise, under any
applicable provision of law, for all or any part of the Obligations, and the
lien and the security interest created by the Deed of Trust shall continue in
full force and effect without loss of priority as a lien and security interest
securing the payment of that portion of the Obligations then due and payable but
still outstanding.  Administrative Agent shall be permitted to enforce payment
and performance of the Obligations and exercise any and all rights and remedies
under the Loan Documents, or as provided by law or at equity, by one or more
proceedings, whether contemporaneous, consecutive or both, to be determined by
Administrative Agent, in its sole discretion, in the State or county in which
the Property is located.  The enforcement of the Deed of Trust in any one State
or county, whether by court action, foreclosure, power of sale or otherwise,
shall not prejudice or in any way limit or preclude enforcement by court action,
foreclosure, power of sale or otherwise, any other Loan Document through one or
more additional proceedings in that State or county or in any other State or
county.  Any and all sums received by Administrative Agent in connection with
the enforcement of the Deed of Trust shall be applied to the Obligations in such
order and priority as Administrative Agent shall determine, in its sole
discretion.

 

(g)          Order of Payments. If a Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower hereunder or thereunder, shall be applied in the following order
and priority:

 

(i)          amounts due to the Administrative Agent in respect of expenses due
under Section 9.1 until paid in full;

 

(ii)         amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances;

 

(iii)        payments of interest on the Loan, to be applied for the ratable
benefit of the Lenders;

 

 86 

 

 

(iv)        payments of principal on the Loan and payments of the Derivatives
Termination Value in respect of all Interest Rate Protection Agreements entered
into pursuant to Section 9.16 with Wells Fargo, any Lender or any of their
respective Affiliates, as the case may be, to be applied for the ratable benefit
of the Lenders and the applicable counterparties;

 

(v)         amounts due to the Administrative Agent and Lenders pursuant to
Section 13.1;

 

(vi)        any amount remaining after application as provided above, shall be
paid (i) if the Mezzanine Loan has not been repaid in full, to Mezzanine Lender,
and (ii) if the Mezzanine Loan has been repaid in full, to Borrower or whomever
else may be legally entitled thereto.

 

11.3        DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Administrative Agent may but shall not be obligated to make such
payments. The Borrower shall immediately repay such funds upon written demand of
Administrative Agent. In either case, the Default with respect to which any such
payment has been made by Administrative Agent or Lenders shall not be deemed
cured until such deposit or repayment (as the case may be) has been made by
Borrower to Administrative Agent.

 

11.4        COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED. All costs of
enforcement and collection (including reasonable attorneys’ fees and expenses)
and any other funds expended by Administrative Agent or any Lender in the
exercise of its rights or remedies under this Agreement and the other Loan
Documents shall be payable by the Borrower to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

 

11.5        RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and
Lenders’ rights and remedies provided in this Agreement and the other Loan
Documents, together with those granted by law or at equity, are cumulative and
may be exercised by Administrative Agent or Lenders at any time. Administrative
Agent’s or any Lender’s exercise of any right or remedy shall not constitute a
cure of any Default unless all sums then due and payable to Lenders under the
Loan Documents are repaid and Borrower has cured all other Defaults. No waiver
shall be implied from any failure of Administrative Agent or any Lender to take,
or any delay by Administrative Agent or any Lender in taking, action concerning
any Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Default or failure of condition. Any
waiver or approval under any of the Loan Documents must be in writing and shall
be limited to its specific terms.

 

11.6        PROVISIONS REGARDING LETTERS OF CREDIT.

 

(a)          Default. A Default shall occur if Borrower shall have any
reimbursement or similar obligation with respect to a Letter of Credit, or if
Borrower shall fail to (i) replace or extend any Letter of Credit prior to the
expiration thereof or (ii) replace any outstanding Letter of Credit within ten
(10) Business Days of Administrative Agent’s notice that such Letter of Credit
fails to meet the requirements set forth in the definition of Letter of Credit.
Administrative Agent shall not be required to exercise its rights under Section
11.6(c) below in order to prevent any such a Default from occurring and neither
Administrative Agent nor any Lender shall be liable for any losses due to the
insolvency of the issuer of the Letter of Credit as a result of any failure or
delay by Administrative Agent in the exercise of such rights; provided, however,
if (notwithstanding the absence of any obligation of Administrative Agent to do
so) Administrative Agent shall successfully draw upon any Letter of Credit and
at the time of such draw no Default shall exist, then Administrative Agent shall
hold the proceeds of such draw as additional security for the Loan on behalf of
the Lenders and shall apply such proceeds on the same terms and conditions as
originally applied to Administrative Agent’s right to draw and apply the
proceeds of the related Letter of Credit.

 

 87 

 

 

(b)          Security for Debt. Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Loan and all sums
payable with respect to the Loan under this Agreement and the other Loan
Documents. While a Default exists, Administrative Agent for the benefit of the
Lenders shall have the right, at its option, to draw on any Letter of Credit and
to apply all or any part thereof to the payment of interest, principal and all
other sums payable with respect to the Obligations under this Agreement or the
other Loan Documents in such order, proportion or priority as Administrative
Agent may determine or to hold such proceeds as security for the Loan.

 

(c)          Additional Rights of Administrative Agent. In addition to any other
right Administrative Agent may have to draw upon a Letter of Credit pursuant to
the terms and conditions of this Agreement, Administrative Agent shall have the
additional right to draw in full any Letter of Credit: (a) with respect to any
evergreen Letter of Credit, if Administrative Agent or any Lender shall have
received a notice from the issuer that the Letter of Credit will not be renewed
and a substitute Letter of Credit is not provided at least ten (10) Business
Days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (b) with respect to any Letter of Credit with a stated expiration date,
if Administrative Agent has not received a notice from the issuer that it has
renewed the Letter of Credit at least thirty (30) days prior to the date on
which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least ten (10) Business Days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; or (c) if
Administrative Agent or any Lender shall have received notice that the bank
issuing the Letter of Credit shall cease to be an Acceptable Issuer and Borrower
has not, within ten (10) Business Days after notice thereof, obtained a new
Letter of Credit with an Acceptable Issuer.

 

ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

12.1        APPOINTMENT AND AUTHORIZATION. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Administrative Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 10. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

 88 

 

 

12.2        WELLS FARGO AS A LENDER. Wells Fargo, as a Lender, shall have the
same rights and powers under this Agreement and any other Loan Document, as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other affiliate thereof as if it
were any other bank and without any duty to account therefore to the other
Lenders. Further, the Administrative Agent and any affiliate may accept fees and
other consideration from the Borrower for services in connection with this
Agreement or otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

12.3        COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

(a)          Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.

 

(b)          The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon all or any portion of the Collateral (i) upon
termination of the Commitments and payment and satisfaction in full of all of
the Obligations; (ii) as expressly permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by each Lender. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
section.

 

 89 

 

 

(c)          Upon any sale or transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
business days’ prior written request by the Borrower, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for its benefit and the benefit of the Lenders, herein
or pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or Obligations of the Borrower or any
other Loan Party in respect of) all interests retained by the Borrower or any
other Loan Party, including (without limitation) the proceeds of such sale or
transfer, all of which shall continue to constitute part of the Collateral. In
the event of any sale or transfer of Collateral, or any foreclosure with respect
to any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.

 

(d)          The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by the Borrower, any other Loan Party or any other subsidiary or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

 

(e)          The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to the Property that is Collateral up to the sum of (i) amounts expended
to pay real estate Taxes, assessments and governmental charges or levies imposed
upon such property; (ii) amounts expended to pay insurance premiums for policies
of insurance related to such property and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year that is Collateral shall require the
consent of the Requisite Lenders. The Borrower agrees to pay on demand all
Protective Advances.

 

 90 

 

 

12.4        POST-FORECLOSURE PLANS.

 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a nominee or subsidiary of the
Administrative Agent, as Administrative Agent, for the ratable benefit of all
Lenders. The Administrative Agent shall prepare a recommended course of action
for such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, the Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Share) of all reasonable costs
and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.2 as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as Administrative Agent for the Lenders, as the beneficiary or mortgagee.
In such case, the Administrative Agent and the Lenders shall enter into an
agreement with respect to such purchase money mortgage or deed of trust defining
the rights of the Lenders in the same Pro Rata Shares as provided hereunder,
which agreement shall be in all material respects similar to this Article
insofar as the same is appropriate or applicable.

 

12.5        APPROVALS OF LENDERS. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

12.6        NOTICE OF EVENTS OF DEFAULT. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing with reasonable specificity such Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

 91 

 

 

12.7        ADMINISTRATIVE AGENT’S RELIANCE. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender, or any other
Person and shall be responsible to any Lender, or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders; (d)
shall have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

12.8        INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the
transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Pro Rata
Share, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Hazardous Materials Laws. Such out of pocket expenses (including
counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

 92 

 

 

12.9        LENDER CREDIT DECISION, ETC. Each of the Lenders expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of Borrower, the other Loan Parties, and other Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, the other Loan Parties, and other Persons, its review of
the Loan Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.

 

12.10       SUCCESSOR ADMINISTRATIVE AGENT. The Administrative Agent may resign
at any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and Borrower. The Requisite Lenders and the
Borrower may, upon 30 days’ prior written notice, remove the Administrative
Agent as administrative agent if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder or (ii) has become or is insolvent or has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment. Upon any such removal or resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Potential Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that Borrower shall, in all events, be deemed to have approved
each Lender and any of its affiliates as a successor Administrative Agent). If
no successor Administrative Agent shall have been so appointed in accordance
with the immediately preceding sentence in connection with the resignation of
the current Administrative Agent, and shall have accepted such appointment,
within thirty (30) days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any Administrative Agent’s removal or resignation
hereunder as Administrative Agent, the provisions of this Article 12 shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
affiliates by giving Borrower and each Lender prior written notice.

 

 93 

 

 

12.11       WITHHOLDING TAX. Notwithstanding anything to the contrary herein, to
the extent required by law (as determined by the Administrative Agent in its
good faith discretion), the Administrative Agent may withhold from any payment
to any Lender an amount equivalent to any applicable withholding tax. Without
limiting or expanding the obligations of the Loan Parties under Section 2.11,
each Lender shall indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not property executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered an exemption from, or reduction of, withholding tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 12.11. The agreements in this Section 12.11 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loan and all other amounts payable under the
Loan Documents.

 

12.12       TITLED AGENTS. Each of the Lead Arranger, Documentation Agent and
Bookrunner (each a “Titled Agent”) in each such respective capacity, assumed no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of the Loan nor any duties as an agent
hereunder for the Lenders. The titles given to the Titled Agents are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Administrative Agent, any Lender, the Borrower or any other Loan Party
and the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

 94 

 

 

12.13       LENDER ACTION. Each Lender agrees that it will not take any action,
nor institute any actions or proceedings, against Borrower or any other obligor
under the Loan Documents, in each case, with respect to exercising claims
against or rights in the Collateral, and agrees that all remedies against the
Collateral shall be exercised by the Administrative Agent, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

12.14       SETOFF. Subject to Section 2.16 and in addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, the Administrative Agent, each Lender and each Participant is hereby
authorized by the Borrower, at any time or from time to time while a Default
exists, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, but in the case of a Lender or a Participant
subject to receipt of the prior written consent of the Administrative Agent and
the Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, such Participant or any affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loan and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2, and although such Obligations shall be contingent or unmatured.

 

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1        INDEMNITY. The Borrower hereby agrees to defend, indemnify and hold
harmless the Administrative Agent and each Lender, their respective directors,
officers, employees, agents, successors and assigns (in their capacities as
such) from and against any and all losses, damages, liabilities, claims,
actions, judgments, court costs and reasonable legal fees or other expenses
(including, without limitation, attorneys’ fees and expenses) which
Administrative Agent or any Lender may incur as a direct consequence of: (a) the
purpose to which Borrower applies the Loan proceeds; (b) the failure of Borrower
or guarantor to perform any obligations as and when required by this Agreement,
any of the other Loan Documents or any Other Related Document; (c) any failure
at any time of Borrower’s representations or warranties to be true and correct;
or (d) any act or omission by Borrower, constituent partner or member of
Borrower, any contractor, subcontractor or material supplier, engineer,
architect or other person or entity with respect to the Property. Borrower shall
pay to such Administrative Agent or such Lender within ten (10) days after
demand thereof any amounts owing under this indemnity, together with interest
from the date the indebtedness arises until paid at the rate of interest
applicable to the principal balance of the loan. Borrower’s duty and obligations
to defend, indemnify and hold harmless the Administrative Agent and each Lender
shall survive cancellation of the notes and the release, reconveyance or partial
reconveyance of any or all of the Deed of Trust.

 

13.2        FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Administrative Agent under
the terms of this Agreement, any of the other Loan Documents or Other Related
Documents shall be subject to Administrative Agent’s approval and shall not be
modified, superseded or terminated in any respect without Administrative Agent’s
prior written approval.

 

13.3        NO THIRD PARTIES BENEFITED. No person other than Administrative
Agent, Lenders and Borrower and their permitted successors and assigns shall
have any right of action under any of the Loan Documents or Other Related
Documents.

 

 95 

 

 

13.4        NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing, shall be delivered by hand or overnight courier service (with a
reputable overnight courier service), or mailed by certified or registered mail,
return receipt requested, and shall be delivered to the appropriate party at the
address set forth on the signature page of this Agreement (subject to change
from time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery, or (a) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Administrative Agent and Lenders at the address specified
or (b) if sent by hand or overnight courier service, upon the first to occur of
receipt or one (1) Business Day after being deposited with the courier service;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

13.5        ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and
authorizes Administrative Agent, as Borrower’s attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate in its reasonable judgment to protect Lenders’ interest under
any of the Loan Documents or Other Related Documents; provided, that prior to a
Default, Administrative Agent shall give Borrower at least five (5) Business
Days’ notice before exercising such power of attorney and no such action taken
shall increase Borrower’s obligations or liabilities hereunder.

 

13.6        ACTIONS. The Borrower agrees that Administrative Agent or any
Lender, in exercising the rights, duties or liabilities of Administrative Agent,
Lenders or Borrower under the Loan Documents or Other Related Documents, may
commence, appear in or defend, as is appropriate to protect its interest in the
Collateral or to prevent a Material Adverse Effect, any action or proceeding
purporting to affect the Property, the Improvements, the Loan Documents or the
Other Related Documents and Borrower shall, within ten (10) days after demand,
reimburse Administrative Agent or such Lender for all such expenses so incurred
or paid by Administrative Agent or such Lender, including, without limitation,
attorneys’ fees and expenses and court costs.

 

13.7        RELATIONSHIP OF PARTIES. The relationship of Borrower,
Administrative Agent and Lenders under the Loan Documents and Other Related
Documents is, and shall at all times remain, solely that of borrower and lender,
and Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrower or to any third party with respect to the
Property or Improvements, except as expressly provided in this Agreement, the
other Loan Documents and the Other Related Documents.

 

13.8        DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent
shall be liable in any way to Borrower or any third party for Administrative
Agent’s or such Lender’s failure to perform or delay in performing under the
Loan Documents (and Administrative Agent or any Lender may suspend or terminate
all or any portion of Administrative Agent’s or such Lender’s obligations under
the Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lock-out, boycott or blockade (whether
presently in effect, announced or in the sole judgment of Administrative Agent
or such Lender deemed probable), or from any Act of God or other cause or event
beyond Administrative Agent’s or such Lender’s control.

 

 96 

 

 

13.9        ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is
engaged by Administrative Agent or any Lender to enforce or defend any provision
of this Agreement, any of the other Loan Documents or Other Related Documents,
or as a consequence of any Default under the Loan Documents or Other Related
Documents, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding of Borrower, then Borrower shall immediately pay to Administrative
Agent or such Lender, upon demand, the amount of all reasonable attorneys’ fees
and expenses and all costs incurred by Administrative Agent or such Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Loan. Notwithstanding anything to the contrary contained in this Agreement,
in no event shall Borrower be responsible for paying or reimbursing any Lender
other than Administrative Agent for any attorney’s fees or costs or other out of
pocket third party expenses except pursuant to this Section 13.9 and in
connection with Borrower’s indemnity obligations under Section 13.1.

 

13.10       IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for
in this Agreement, all amounts payable by Borrower to Administrative Agent or
any Lender shall be payable only in United States Dollars, in immediately
available funds.

 

13.11       AMENDMENTS AND WAIVERS.

 

(a)          Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Notwithstanding the previous sentence, the Administrative Agent, shall
be authorized on behalf of all the Lenders, without the necessity of any notice
to, or further consent from, any Lender, to waive the imposition of the late
fees provided in Section 2.6(c), up to a maximum of 3 times per calendar year.
Borrower may rely on any consent, approval or waiver executed and delivered by
Administrative Agent without any duty of inquiry as to whether any additional
required consents of Lenders have been obtained. Notwithstanding anything
contained herein, Wells Fargo shall at all times while it remains Administrative
Agent, until the occurrence of a Default, retain a portion of the Loan in a
principal amount equal to no less than the lesser of (i) $50,000,000 and (ii)
the highest principal amount that is then held by any Lender other than Wells
Fargo.

 

(b)          Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:

 

(i)          subject the Lenders to any additional obligations or increase the
commitment of any Lender;

 

(ii)         reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, the Loan;

 

(iii)        reduce the amount of any fees payable to the Lenders hereunder;

 

(iv)        postpone any date fixed for any payment of principal of, or interest
on, the Loan (including, without limitation, the Maturity Date) or for the
payment of fees or any other monetary Obligations of Borrower or Guarantor;

 

 97 

 

 

(v)         modify or amend the organizational documents of Borrower in any
manner that could be reasonably expected to have a Material Adverse Effect;

 

(vi)        change the Pro Rata Shares;

 

(vii)       amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(viii)      modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(ix)         release any Guarantor from its obligations under the Guaranty
except as permitted, and in accordance with, the Loan Documents;

 

(x)          waive a Default under Section 11.1(a) or (b);

 

(xi)         release or dispose of any Collateral unless released or disposed of
as permitted by, and in accordance with, the Loan Documents; or

 

(xii)        subordinate the lien of the Deed of Trust other than to a Permitted
Easement. For the avoidance of doubt, the Administrative Agent shall have the
sole right to approve, in its reasonable discretion, the subordination of the
lien of any Deed of Trust to any Permitted Easement.

 

(c)          Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement, any of
the other Loan Documents or Other Related Documents. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.

 

13.12       SUCCESSORS AND ASSIGNS.

 

(a)          Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

 98 

 

 

(b)          Participations. Any Lender may at any time grant to an affiliate of
such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitments or the Obligations
owing to such Lender. Except as expressly stated herein, no Participant shall
have any rights or benefits under this Agreement or any other Loan Document. In
the event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, (iii) reduce the rate at which
interest is payable thereon, (iv) release any Collateral (except as expressly
provided in the Loan Documents) or (v) release Guarantor from any liability
under the Guaranty (except as expressly provided in the Loan Documents). An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b). A
Participant, through the applicable participating Lender, shall be entitled to
the benefits of Section 2.11 in the same manner as if it were an Assignee so
long as such Participant shall have complied with the requirements of
Section 2.11, and, provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to Section 2.11 than the participating
Lender would have been entitled to receive with respect to the direct or
indirect participation sold to the Participant (and without duplication of
amounts payable to such participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans, Commitments or other obligations under any Loan Document from time
to time (the "Participant Register"). The obligations of Borrower under the Loan
Documents are registered obligations within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related regulations
and any other relevant or successor provisions of the Internal Revenue Code or
such regulations (and shall be construed as such) and the right, title and
interest of each Participant in and to such obligations shall be transferable
only upon notation of such transfer in the Participant Register. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

 99 

 

 

(c)          Assignments. Any Lender may with the prior written consent of the
Administrative Agent (such approval not to be unreasonably withheld) at any time
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement and the Notes; provided,
however, (i) any partial assignment shall be in an amount at least equal to
$15,000,000, and after giving effect to such assignment the assigning Lender
retains a Commitment, or if the Commitments have been terminated, holds Notes
having an aggregate outstanding principal balance, of at least $15,000,000, (ii)
if the assigning Lender holds and/or owns an interest in any Interest Rate
Protection Agreement or has any obligation with respect thereto, and after
giving effect to such assignment such Lender will hold no further Commitment
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender of its interest in the
Interest Rate Protection Agreement to the Assignee or another Lender (or
Affiliate thereof) provided that unless a Default shall have occurred and is
continuing, in no event shall the foregoing result in a change of the
counterparty under the Interest Rate Protection Agreement without the Borrower’s
prior written approval) and (iii) each such assignment shall be effected by
means of an Assignment and Assumption Agreement. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment and/or Loans, as the case may be, as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so the new Notes are issued
to the Assignee and such transferor Lender, as appropriate, and shall update
Schedule I attached hereto. In connection with any such assignment, the
transferor Lender shall pay to the Administrative Agent an administrative fee
for processing such assignment in the amount of $4,500.00 (or $7,500.00 in the
case of an assignment by a Defaulting Lender). Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to Borrower, or any of its respective affiliates
or Subsidiaries. Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each assignment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender at any time and from time to time upon reasonable prior notice. The
obligations of Borrower under the Loan Documents are registered obligations and
the right, title and interest of Lender and its Assignees in and to such
obligations shall be transferable only upon notation of such transfer in the
Register. This Section 13.12(c) shall be construed so that such obligations are
at all times maintained in “registered from” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
regulations (and any other relevant or successor provisions of the Internal
Revenue Code or such regulations).

 

(d)          Federal Reserve Bank Assignments. In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Lender from its obligation thereunder.

 

(e)          Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.

 

(f)          Interest Rate Protection Agreement. Notwithstanding anything to the
contrary herein contained, Administrative Agent and the Lenders shall not,
without Borrower’s prior written consent (unless a Default exists), take any
action which may (i) cause the Interest Rate Protection Agreement to no longer
be secured by the collateral which secures the Loan (on the same terms in all
relevant respects and on a pari passu and pro rata basis with the principal of
such Loan) or (ii) give rise to an Additional Termination Event under the
Interest Rate Protection Agreement.

 

 100 

 

 

(g)          Pledge. Notwithstanding anything to the contrary contained herein
and subject to Section 2.10, each Lender may make a pledge if its interest in
this Agreement, the Note or any other Loan Document (a “Pfandbrief Pledge”) to a
trustee, administrator or receiver or their respective nominees, collateral
agents or collateral trustees (herein sometimes referred to as a “Pfandbrief
Trustee”) without obtaining the consent of Borrower, Administrative Agent or any
other Lender to the extent such transfer is required by the German Pfandbrief
Act or respective regulations in order to create a Pfandbrief using the
collateral granted to such Lender under the Loan Documents. A Lender that makes
a Pfandbrief Pledge is referred to herein as a “Pledging Lender.” Such
Pfandbrief Trustee shall be permitted to fully exercise its rights and remedies
against the Pledging Lender (including, but not limited to, foreclosing on the
Pledging Lender’s Notes) and realize on any and all collateral granted by such
Pledging Lender to the Pfandbrief Trustee in accordance with this Section. Any
Pfandbrief Pledge or acquisition of the interest of the Pledging Lender pursuant
thereto is referred to herein as a “Pfandbrief Transfer,” and the interest of
the Pledging Lender that is subject to such Pfandbrief Transfer is referred to
herein as a “Pfandbrief-Transferred Interest.” As a pre-condition to Pfandbrief
Trustee taking title to the Pfandbrief-Transferred Interest following such
exercise of rights and remedies under its Pfandbrief Pledge, the Pfandbrief
Trustee shall enter into an assignment and assumption agreement whereby the
Pfandbrief Trustee assumes all of the obligations of the Pledging Lender under
this Agreement and the Loan Documents with respect to the Pfandbrief-Transferred
Interest from and after the date of such assignment. Any further pledge or
assignment following the acquisition of a Pfandbrief-Transferred Interest by the
Pfandbrief Trustee, or any acquisition of such interest by any Person other than
the Pfandbrief Trustee (each, an “Additional Transfer”), shall be subject to all
of the requirements set forth in this Section 13.12(g) and shall require the
prior written consent of Administrative Agent and Borrower in accordance with
this Agreement. Neither a Pfandbrief Transfer nor any Additional Transfer
(except, in the case of any such Additional Transfer that complies with the
terms and provisions of this Agreement pursuant to which the Pledging Lender (or
its successor in interest as the case may be) would be released from its
obligations accruing from and after the Additional Transfer) shall result in the
release of the Pledging Lender (or its successor in interest as the case may be)
from any of its obligations under the Loan Documents. Notwithstanding the
Pfandbrief Transfer or any Additional Transfer, Administrative Agent, any Lender
and Borrower shall each be entitled to deal exclusively with the Pledging Lender
as the “Lender” with respect to the Pfandbrief-Transferred Interest (and,
accordingly, Administrative Agent, each Lender and Borrower shall be entitled to
exclusively rely upon any certification, notice, document, authorization,
instruction or other communication (including any thereof by telephone,
telecopy, telegram or cable) made or given by the Pledging Lender
notwithstanding any contrary or conflicting certification, notice, document,
authorization, instruction or other communication made or given by the
Pfandbrief Trustee or any other transferee or assignee pursuant to any
Additional Transfer, unless such Additional Transfer or assignment is in
accordance with the Loan Documents), and the Pledging Lender (and not the
Pfandbrief Trustee or any other transferee or assignee) shall have the sole and
exclusive right and power to exercise any and all rights of a Lender (whether
contractual or otherwise) under, pursuant to or contemplated by this Agreement
with respect to the Pfandbrief-Transferred Interest (including, without
limitation, the right to grant any and all discretionary approvals, consents and
voting rights under this Agreement that relate to the Pfandbrief-Transferred
Interest), except (i) in the case of an Additional Transfer that complies with
the terms and provisions of this Agreement pursuant to which the Pledging Lender
would be released from its obligations accruing from and after the Additional
Transfer, the transferee or assignee shall succeed to the rights and powers
originally held by the Pledging Lender to exercise any and all approval, consent
and voting rights under this Agreement with respect to the
Pfandbrief-Transferred Interest; (ii) in case a Sachwalter is appointed for the
Pledging Lender by a German court at the request of the Federal Financial
Supervisory Authority, then Administrative Agent, any Lender and Borrower (x)
following a foreclosure or other exercise of rights under the Pfandbrief Pledge,
shall be entitled to deal exclusively with the Pfandbrief Trustee (acting at the
direction of such Sachwalter) with respect to any and all approval, consent and
voting rights under this Agreement with respect to the Pfandbrief-Transferred
Interest (provided that the Pfandbrief-Transferred Interest has not been
transferred or assigned pursuant to an Additional transfer which complies with
the terms and provisions of this Agreement pursuant to which the Pledging Lender
would be released from its obligations accruing from and after the Additional
Transfer) and (y) in all other cases (other than as provided in clause (iii)
below), shall be entitled to deal exclusively with the Pledging Lender with
respect to any and all approval, consent and voting rights under this Agreement
with respect to the Pfandbrief-Transferred Interest (provided that the
Pfandbrief-Transferred Interest has not been transferred or assigned pursuant to
an Additional Transfer which complies with the terms and provisions of this
Agreement pursuant to which the Pledging Lender would be released from its
obligations accruing from and after the Additional Transfer); and (iii) in any
case where, following a foreclosure, for so long as the Pfandbrief Trustee holds
the Pfandbrief-Transferred Interest but no Sachwalter has yet been appointed,
Administrative Agent, any Lender and Borrower shall be entitled to deal
exclusively with the Pfandbrief Trustee with respect to the
Pfandbrief-Transferred Interest so foreclosed upon, in connection with any and
all approval, consent and voting rights under this Agreement with respect to the
Pfandbrief-Transferred Interest, but only to the extent that the Pledging Lender
had any such approval, consent or voting rights under the terms of this
Agreement. The pledgee or transferee of any interest pursuant to the Pfandbrief
Transfer, any foreclosure on the Pfandbrief-Transferred Interest or any
Additional Transfer shall be bound by the provisions of this Agreement and the
Loan Documents as if it were a “Lender” hereunder or thereunder. No Pfandbrief
Transfer, nor any foreclosure on the Pfandbrief-Transferred Interest, nor any
Additional Transfer, shall affect or change in any way any of the rights or
obligations with respect to the Pfandbrief-Transferred Interest, and the
interest acquired by the Pfandbrief Trustee pursuant to the Pfandbrief Transfer,
and the interest acquired by any other transferee or assignee pursuant to any
Additional Transfer, shall remain subject to all rights, defenses, offsets,
claims and counterclaims which Administrative Agent, any Lender or Borrower may
have against the Pledging Lender. Without limiting the foregoing, any rights or
claims of the Pfandbrief Trustee or any transferee or assignee of the
Pfandbrief-Transferred Interest pursuant to any Additional Transfer as against
Administrative Agent shall be subject to the same limitations and exculpations
as are set forth with respect to the rights and claims of a “Lender” as against
Administrative Agent contained in this Agreement. The Pledging Lender shall
promptly reimburse Administrative Agent for any and all out-of-pocket costs and
expenses incurred by Administrative Agent in connection with any Pfandbrief
Transfer or Additional Transfer.

 

 101 

 

 

13.13       STAMP, INTANGIBLE AND RECORDING TAXES.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar Taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such Taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

13.14       LENDER’S DISCRETION. Whenever pursuant to this Agreement,
Administrative Agent or any Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Administrative
Agent or any Lender, the decision of Administrative Agent or any Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Administrative Agent or any
Lender, and with respect to any determination that is in the sole discretion of
Administrative Agent or any Lender, shall be final and conclusive absent
manifest error, in the case of numerical calculations.

 

13.15       ADMINISTRATIVE AGENT. Upon the occurrence and during the continuance
of a Default, Administrative Agent may designate an agent or independent
contractor to exercise any of Administrative Agent’s rights under this
Agreement, any of the other Loan Documents and Other Related Documents
(acknowledging that Administrative Agent shall not engage such parties to
perform ministerial services which Administrative Agent performs on a routine
basis). Any reference to Administrative Agent in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and Administrative
Agent’s agents, employees or independent contractors. Borrower shall pay the
costs of such agent or independent contractor either directly to such person or
to Administrative Agent in reimbursement of such costs, as applicable.

 

 102 

 

 

13.16       TAX SERVICE. Administrative Agent, on behalf of Lenders, is
authorized to secure, at Borrower’s expense, a tax service contract with a third
party vendor which shall provide tax information on the Property and
Improvements satisfactory to Administrative Agent.

 

13.17       WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.

 

13.18       SEVERABILITY. If any provision or obligation under this Agreement,
the other Loan Documents or Other Related Documents shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Notes or this Agreement or any other Loan
Document, or the right of collectability therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrower.

 

13.19       TIME. Time is of the essence of each and every term of this
Agreement.

 

13.20       HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

 

 103 

 

 

13.21       GOVERNING LAW.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
BORROWER AND ACCEPTED BY ADMINISTRATIVE AGENT AND LENDERS IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. BORROWER ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS AGREEMENT AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)          BORROWER HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. EACH BORROWER FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH
ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 13.4 HEREOF IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH HEREOF. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF
ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR LENDER TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION.

 

(c)          PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO ABOVE.

 

13.22       USA PATRIOT ACT NOTICE; COMPLIANCE.

 

(a)          In order for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act, prior to any Lender that is organized under the
laws of a jurisdiction outside of the United States of America becoming a party
hereto, the Administrative Agent may request, and such Lender shall provide to
the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law.

 

 104 

 

 

(b)          The Patriot Act and federal regulations issued with respect thereto
require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, a Lender (for itself
and/or as Administrative Agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall, and shall cause the other Loan Parties, to
provide to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

13.23       ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
(A) the foregoing shall not apply to notices to any Lender pursuant to Article 3
and (B) the Lender has not notified the Administrative Agent or Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by Section 10.1
hereof to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 10.1 hereof, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents. Notwithstanding anything to the
contrary contained above, no notice (including, without limitation, any default
notice) given to, or made by (including any required deliveries by), Borrower or
Guarantor under this Agreement or the other Loan Documents shall be covered by
this Section 13.23.

 

13.24       INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.

 

 105 

 

 

13.25       JOINT AND SEVERAL LIABILITY. The liability of the Borrower and all
other persons and entities obligated in any manner under this Agreement, any of
the Loan Documents or Other Related Documents, other than Administrative Agent
and/or Lenders, shall be joint and several.

 

13.26       COUNTERPARTS. To facilitate execution, this document may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

13.27       LIMITED RECOURSE. The members and other direct or indirect owners of
Borrower and their officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates (collectively, “Borrower
Related Parties”) shall have no personal liability for and none of their assets
shall be subject to a claim arising out of the obligations of Borrower hereunder
or under any of the other Loan Documents or otherwise with respect to the Loan
and the Loan Documents (other than the Guaranty and the Hazardous Materials
Indemnity Agreement, in each case, to the extent that any such Borrower Related
Party is a party thereto, and as more particularly set forth in such documents).

 

13.28       REMEDIES OF BORROWER. In the event that a claim or adjudication is
made that Administrative Agent, any Lender or their respective agents have acted
unreasonably or unreasonably delayed acting in any case where by law or under
this Agreement or the other Loan Documents, Administrative Agent, any Lender or
their respective agents, as the case may be, has an obligation to act reasonably
or promptly, Borrower agrees that neither Administrative Agent, any Lender or
their or their respective agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Administrative Agent or any Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

 

13.29       CONFLICTS. In the event of any conflict between the terms of this
Agreement and the terms of the other Loan Documents and the Other Related
Documents, the terms of this Agreement shall prevail.

 

13.30       CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents and that
this Agreement and the other Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

 

13.31       AMENDMENT AND RESTATEMENT. The Original Loan Agreement is hereby
amended and restated in its entirety by the terms of this Agreement.

 

13.32       ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each Lender acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

 106 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 107 

 

 



IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.

 

“ADMINISTRATIVE AGENT”   Administrative Agent’s Address:       WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent   Wells Fargo Bank, National
Association
Commercial Real Estate – New York       150 East 42nd Street, 37th Floor By: /s/
Jesse Lee   New York, New York, 10017 Name: Jesse Lee   Attention:  Jesse Lee
Its: Vice President   (Loan No. 1010723)             with a copy to:            
  Wells Fargo Bank, National Association       Minneapolis Loan Center       608
2nd Ave. South, 11th Floor       Minneapolis, MN 55402       Attn: Mark Halfmann
      (Loan No. 1010723)             with a copy to:               Riemer &
Braunstein LLP       Seven Times Square, Suite 2506       New York, New York
10036       Attention:  Jonathan Baumstark, Esq.

 

[Signature Page to Amended and Restated Loan Agreement]

 

 

 



 



“BORROWER”   Borrower’s Address:       EYP REALTY, LLC, a Delaware limited
liability company   EYP Realty, LLC       c/o Brookfield Properties, Inc. By:
/s/ Jason Kirschner   Brookfield Place Name: Jason Kirschner   250 Vesey Street,
15th Floor Its: Senior Vice President, Finance   New York, New York 10281      
Attention:  Jason Kirschner               with a copy to:               EYP
Realty, LLC       c/o Brookfield Properties, Inc.       Brookfield Place      
250 Vesey Street, 15th Floor       New York, New York 10281      
Attention:  General Counsel               with a copy to:               Cleary
Gottlieb Steen & Hamilton LLP       One Liberty Plaza       New York, New York
10006       Attention: Steven Wilner

 

[Signature Page to Amended and Restated Loan Agreement]

 

 


 

 

 

“LENDER”   Lender’s Address:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Lender   Wells Fargo Bank, National Association     Commercial Real Estate – New
York By: /s/ Jesse Lee   150 East 42nd Street, 37th Floor Name: Jesse Lee   New
York, New York, 10017 Its: Vice President   Attention:  Jesse Lee       (Loan
No. 1010723)               with a copy to:               Wells Fargo Bank,
National Association       Minneapolis Loan Center       608 2nd Ave. South,
11th Floor       Minneapolis, MN 55402       Attn:  Mark Halfmann       (Loan
No. 1010723)               with a copy to:               Riemer & Braunstein LLP
      Seven Times Square, Suite 2506       New York, New York 10036      
Attention:  Jonathan Baumstark, Esq.

 

[Signature Page to Amended and Restated Loan Agreement]

 



 

 

 

“LENDER”   Lender’s Address:       AOZORA BANK, LTD., as Lender   Aozora Bank,
Ltd.       6-1-1, Kojimachi By: /s/ James J. Haines   Chiyoda-ku, Tokyo 102-8660
Name: James J. Haines   Japan Its: General Manager   Attention: Kazuyuki Homma  
    Tel: +81-3-6752-1149       Fax: +81-3-6752-1435       Email:
ML_RESDI@aozorabank.co.jp

 

[Signature Page to Amended and Restated Loan Agreement]

 



 

 

 

“LENDER”   Lender’s Address:       LANDESBANK BADEN –WÜRTTEMBERG, NEW YORK
BRANCH, as Lender   Landesbank Baden –Württemberg, New York Branch       280
Park Avenue By: /s/ ALEXANDER JOERG   31st Floor, West Building Name: ALEXANDER
JOERG   New York,  New York 10017 Its: MANAGING DIRECTOR   Attention: Alex Joerg
              with a copy to:         By: /s/ Rayna Karaivanov   Landesbank
Baden –Württemberg, New York Branch Name: Rayna Karaivanov   280 Park A venue
Its: AVP   31st Floor, West Building Relationship Manager   New York, New York
10017     Attention: William Gonzalez

 

[Signature Page to Amended and Restated Loan Agreement]

 



 

 

 

“LENDER”   Lender’s Address:       PNC BANK, NATIONAL ASSOCAITION, as Lender    
        By: /s/ Brian P Kelly     Name: Brian P Kelly     Its: Senior Vice
President    

 

[Signature Page to Amended and Restated Loan Agreement]

 

 

 

 

Schedule I – Pro Rata Shares

 

Lender  Commitment   Pro Rata Share            Wells Fargo Bank, National
Association  $104,229,717.56    45.3172685043%             Landesbank
Baden-Wurttemberg, New York Branch  $45,000,000.00    19.5652173913%            
PNC Bank, National Association  $40,385,141.22    17.5587570522%            
Aozora Bank, Ltd.  $40,385,141.22    17.5587570522%             TOTALS 
$230,000,000.00    100%

 

Schedule I-1

 

 

Schedule II – Existing Leases/Rent Rolls

 

(See attached)

 

Schedule II-1

 



 

Schedule III – Litigation Disclosure

 

None

 

Schedule III-1

 

 



Schedule IV – Environmental Reports

 

Phase I Environmental Site Assessment, Ernst & Young Plaza, EBI Project No.
1118000209, January 26, 2018, EBI Consulting

 

Schedule IV-1

 

 

Schedule V – REAs

 

Amended and Restated Owners’ Operating and Reciprocal Easement Agreement, by and
among South Figueroa Plaza Associates (as successor-in-interest to Seventh
Street Plaza Associates), the Community Redevelopment Agency of the City of Los
Angeles, California and PPLA Plaza Limited Partnership, dated June 20, 1986, and
recorded in the Recorder’s Office of Los Angeles County, California as document
87-885291

 

Reciprocal Easement and Cost Sharing Agreement, dated September 10, 2014
executed by EYP Realty, LLC, a Delaware limited liability company, BOP FIGat7th
LLC, a Delaware limited liability company and BOP FIGat7th Parking LLC, a
Delaware limited liability company, and recorded September 11, 2014 as
Instrument No. 2014-0962893, of Official Records.

 

Schedule V-1

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOTS 1, 2 AND 4 OF TRACT 71804, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED
IN BOOK 1379 PAGES 42 TO 48 INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER THAT PORTION OF SAID LAND, INCLUDED WITHIN THAT PORTION
OF THE JACKINS TRACT IN BOOK 2 PAGE 71 OF MAPS, DESCRIBED AS FOLLOWS:

 

LOT 16 AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH THAT PORTION OF SAID
LAND WHICH WOULD PASS BY OPERATIONS OF LAW WITH THE CONVEYANCE OF SAID LOT 16
AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH ALL NECESSARY AND CONVENIENT
RIGHTS TO EXPLORE FOR, DEVELOP, PRODUCE, EXTRACT AND TAKE THE SAME INCLUDING THE
EXCLUSIVE RIGHT TO DIRECTIONALLY DRILL INTO AND THROUGH SAID LAND FROM OTHER
LANDS AND INTO THE SUBSURFACE OR OTHER LANDS, SUBJECT TO THE EXPRESS LIMITATIONS
THAT ANY AND ALL OPERATIONS FOR THE EXPLORATION, DEVELOPMENT, PRODUCTION,
EXTRACTION AND TAKING OF ANY OF SAID SUBSTANCES SHALL BE CARRIED ON AT LEVELS
BELOW THE DEPTH OF 500 FEET FROM THE SURFACE OF THE ABOVE DESCRIBED PROPERTY BY
MEANS OF MINES, WELLS, DERRICKS, AND/OR OTHER EQUIPMENT FROM THE SURFACE
LOCATIONS ON ADJOINING OR NEIGHBORING LAND LYING OUTSIDE OF THE ABOVE DESCRIBED
PROPERTY AND SUBJECT FURTHER TO THE EXPRESS LIMITATIONS THAT THE FOREGOING
RESERVATIONS SHALL IN NO WAY BE INTERPRETED TO INCLUDE ANY RIGHTS OF ENTRY IN
AND UPON THE SURFACE OF THE ABOVE DESCRIBED STRIP OF LAND, AS RESERVED BY MARY
E. MC KENNEY, A MARRIED WOMAN ALSO KNOWN AS MARY ELIZABETH MC KENNEY, IN DEED
RECORDED SEPTEMBER 24, 1968 AS INSTRUMENT NO. 560.

 

EXCEPT FROM SAID LOT, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF LOS
ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.

 

Exhibit A-1

 

 

PARCEL 2:

 

EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS' OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 5, 1990, BY AND BETWEEN PPLA PLAZA
LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA PLAZA
ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH
STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS
OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281,AND RE-RECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2 TO AMENDED AND RESTATED OWNERS'
OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED JANUARY 1, 1993, BY AND AMONG
PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP, SOUTH FIGUEROA
PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO
SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY
KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, AND THE COMMUNITY REDEVELOPMENT AGENCY
OF THE CITY OF LOS ANGELES, CALIFORNIA, RECORDED JANUARY 30, 1995 AS INSTRUMENT
NO. 95-150496, OFFICIAL RECORDS.

 

PARCEL 3:

 

EASEMENTS FOR PEDESTRIAN INGRESS AND EGRESS, ENCROACHMENTS, CONSTRUCTION,
UTILITIES AND SUPPORT, LOADING DOCK, PARKING TURNAROUND, ACCESS, MAINTENANCE,
REPAIR, RESTORATION AND REPLACEMENT, AND CONDENSED WATER AND OTHER MATTERS UPON
THE TERMS AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN RECIPROCAL
EASEMENT AND COST SHARING AGREEMENT BY AND AMONG EYP REALTY, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED LIABILITY
COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY COMPANY,,
DATED SEPTEMBER 10, 2014, AND RECORDED ON SEPTEMBER 11, 2014 AS INSTRUMENT NO.
2014-0962893 OF OFFICIAL RECORDS.

 

PARCEL 4:

 

AN UNDIVIDED 28.25 PERCENT INTEREST IN AND TO LOT 4 OF AMENDED TRACT 32622, IN
THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 1098 PAGE 83 TO 86
INCLUSIVE OF MAPS THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT FROM SAID LOT 4, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFTS OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF,
AS RESERVED IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.

 

Exhibit A-2

 

 

PARCEL 5:

 

LOT 7 OF AMENDED TRACT 32622, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN
BOOK 1098 PAGES 83 TO 86 INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.

 

EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER THAT PORTION OF SAID LAND, INCLUDED WITHIN THAT PORTION
OF THE JACKINS TRACT IN BOOK 2 PAGE 71 OF MAPS, DESCRIBED AS FOLLOWS:

 

EXCEPT FROM SAID LOT, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF LOS
ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.

 

Exhibit A-3

 

 

EXHIBIT B – DOCUMENTS

 

1.            Loan Documents. The documents listed below in this Section 1 and
amendments, modifications and supplements thereto which have received the prior
written consent of Lender, together with any documents executed in the future
that are approved by Lender and that recite that they are “Loan Documents” for
purposes of this Agreement are collectively referred to herein as the Loan
Documents.

 

1.1           This Agreement.

 

1.2          The Promissory Notes dated as of the Original Closing Date, even
date herewith or such other date, as applicable, in the aggregate principal
amount of $230,000,000 made by Borrower payable to each of the Lenders in the
amounts set forth on Schedule I.

 

1.3           Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of the Original Closing Date, as amended by that
certain Modification of Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing, dated as of September 10, 2014, as further amended by that
certain Second Modification of Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing of even date herewith, each executed by Borrower,
as Grantor, to Chicago Trust Company, as Trustee, and Administrative Agent, for
the benefit of Lenders, as Beneficiary, as hereafter amended, supplemented,
replaced or modified.

 

1.4           Assignment of Leases and Rents dated as of the Original Closing
Date dated as of the Original Closing Date, as amended by that certain
Modification of Assignment of Leases and Rents, dated as of September 10, 2014,
as further amended by that certain Second Modification of Assignment of Leases
and Rents, of even date herewith, each executed by Borrower, as assignor, and
Administrative Agent, for the benefit of Lenders, as assignee, as hereafter
amended, supplemented, replaced or modified.

 

1.5           Assignment of Management Agreement with Manager’s Consent dated as
of the Original Closing Date executed by Borrower and Manager.

 

1.6           Property Account Agreement dated as of the Original Closing Date
executed by Borrower, Administrative Agent for the benefit of Lenders and Wells
Fargo Bank, National Association.

 

1.7           Uniform Commercial Code - National Financing Statements - Form
UCC-1 and Fixture Filing for Borrower.

 

1.8           Omnibus Amendment to Loan Documents dated as of even date
herewith, executed by Borrower, Guarantor, Administrative Agent and Lenders.

 

2.             Other Related Documents (Which Are Not Loan Documents):

 

2.1           Disbursement Instruction Agreement executed by Borrower.

 

2.2           Limited Guaranty (Secured Loan) dated as of the Original Closing
Date executed by Guarantor, as Guarantor, in favor of Administrative Agent and
Lenders.

 

2.3           Hazardous Materials Indemnity Agreement (Unsecured) dated as of
the Original Closing Date herewith made by and among Guarantor and Borrower,
collectively, as Indemnitor, and Administrative Agent, for the benefit of
Lenders.

 

Exhibit B-1

 

 

2.4           The Opinion Letter of Goodwin Proctor LLP, Counsel to Borrower and
Guarantor, dated as of the Original Closing Date and delivered in connection
with the original closing.

  

2.5           The Opinion Letter of Cleary Gottlieb Steen & Hamilton LLP Counsel
to Borrower and Guarantor, dated as of the date hereof.

 

2.6           Officer’s Certificates and Certificates of Incumbency delivered by
Borrower and Guarantor in connection with the original closing and the closing
of this Agreement.

 

2.7           Corporate Resolutions authorizing execution of the Loan Documents,
the Guaranties and the Indemnities dated as of the Original Closing Date and/or
even date herewith, as applicable.

 

2.8           The organizational documents of Borrower and Guarantor, including,
without limitation, limited liability company agreements, partnership
agreements, certificates of incorporation, limited partnership certificates,
by-laws and other similar documents and instruments.

 

Exhibit B-2

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
________ __, ____, between __________________ (“Assignor”) and _________________
(“Assignee”).

 

RECITALS:

 

A.           Assignor is a Lender under the Loan Agreement dated as of ________
(as from time to time amended, supplemented or restated, the “Loan Agreement”),
by and among EYP REALTY, LLC as Borrower, the persons named therein as Lenders
and such other Persons as may become Lenders in accordance with the terms of the
Loan Agreement, and Wells Fargo Bank, National Association, as Administrative
Agent (“Administrative Agent”). (Capitalized terms used in this Agreement
without definition have the same meanings as in the Loan Agreement.)

 

B.           Currently, Assignor’s Pro Rata Share of the Loan is equal to
__________% and Assignee’s Pro Rata Share of the Loan is equal to _________%.

 

C.           Assignor desires to assign to Assignee, and Assignee desires to
accept and assume, [all/a portion of] the rights and obligations of Assignor
under the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.            Assignment.

 

(a)          Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of [all/a portion of] of Assignor’s rights, title, interest and
obligations under the Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Loan. The Assigned
Share of all such rights, title, interest and obligations is referred to
collectively as the “Assigned Rights and Obligations”.

 

(b)          The “Assigned Share” means the portion of Assignor’s Pro Rata Share
in the Loan being assigned hereby, such portion being equal to _______% of the
Loan (or $__________ of Commitment). The new Pro Rata Share of Loan being held
by Assignee (after giving effect to the assignment hereunder), and the Pro Rata
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement.

 

2.            Assumption. Effective on the Assignment Effective Date and subject
to Section 13.12(c) of the Loan Agreement, Assignee hereby accepts the foregoing
assignment of, and hereby assumes from Assignor, the Assigned Rights and
Obligations.

 

3.            Effectiveness. This Agreement shall become effective on a date
(the “Assignment Effective Date”) selected by Assignor, which shall be on or as
soon as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrower in writing of
the Assignment Effective Date.

 

Exhibit C-1

 

 

4.            Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to Assignee, and the assumption by Assignee, of the
Assigned Rights and Obligations, on the Assignment Effective Date Assignee shall
pay to Assignor such amounts as are specified in any written agreement or
exchange of letters between them and additionally shall pay to Administrative
Agent an assignment processing fee of $________

 

5.           Allocation and Payment of Interest and Fees.

 

(a)           Administrative Agent shall pay to Assignee all interest and other
amounts (including Fees, except as otherwise provided in the written agreement
referred to in Section 4 above) not constituting principal that are paid by or
on behalf of Borrower pursuant to the Loan Documents and are attributable to the
Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and after
the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

 

(b)           Administrative Agent shall pay to Assignor all Borrower Amounts
that accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

 

(c)            Unless specifically assumed by Assignee, Assignor shall be
responsible and liable for all reimbursable liabilities and costs and
indemnification obligations which accrue under Section 12.12 of the Loan
Agreement prior to the Assignment Effective Date, and such liability shall
survive the Assignment Effective Date.

 

6.            Administrative Agent Liability. Administrative Agent shall not be
liable for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.

 

7.            Representations and Warranties.

 

(a)           Each of Assignor and Assignee represents and warrants to the other
and to Administrative Agent as follows:

 

(i)          It has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;

 

(ii)         The making and performance of this Agreement and all documents
required to be executed and delivered by it hereunder do not and will not
violate any law or regulation applicable to it;

 

(iii)         This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and

 

(iv)         All approvals, authorizations or other actions by, or filings with,
any Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

 

Exhibit C-2

 

 

(b)          Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.

 

(c)          Assignee represents and warrants to Assignor as follows:

 

(i)          Assignee is and shall continue to be an “Eligible Assignee” as
defined in the Loan Agreement;

 

(ii)         Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and

 

(iii)        Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

 

8.            No Assignor Responsibility. Assignor makes no representation or
warranty regarding, and assumes no responsibility to Assignee for:

 

(a)           the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

 

(b)           the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or

 

(c)            the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of any Loan Party.

 

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

 

9.            Assignee Bound by Loan Agreement. Effective on the Assignment
Effective Date, Assignee (a) shall be deemed to be a party to the Loan Agreement
and as such, shall be directly liable to Borrower for any failure by Assignee to
comply with Assignee’s assumed obligations thereunder, including, without
limitation, Assignee’s obligation to fund its Pro Rata Share of the Loan in
accordance with provisions of the Loan Agreement and be subject to Section
13.12(c) of the Loan Agreement, (b) agrees to be bound by the Loan Agreement to
the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

Exhibit C-3

 

 

10.          Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

 

11.          New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by the Borrower, dated the Assignment
Effective Date and in the amount of the respective Pro Rata Shares of Assignor
and Assignee in the original Loan amount, after giving effect to this Agreement,
are issued to Assignor and Assignee, in exchange for the surrender by Assignor
and Assignee to Borrower of any applicable outstanding Notes, marked
“Exchanged”.

 

12.          General.

 

(a)           No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

 

(b)           This Agreement may be executed in one or more counterparts. Each
set of executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

 

(c)           If Assignor has not assigned its entire remaining Pro Rata Share
of the Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.

 

(d)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Neither Assignor
nor Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.

 

(e)           All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in United States
dollars, in immediately available funds, and to the address or account specified
on the signature pages of this Agreement. The address of Assignee for notice
purposes under the Loan Agreement shall be as specified on the signature pages
of this Agreement.

 

(f)            If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

 

(g)           Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

 

Exhibit C-4

 

 

(h)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(i)            [Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 2.11 of the Loan
Agreement.]

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

Exhibit C-5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  ASSIGNOR:             By:       Name:       Its:               Pro Rata Share:
  %     Share of Original Loan: $                     Payment Instruction:      
                ABA No.:       Account No.:       Reference:       Loan No. :  
    Attn :       Telephone:       Facsimile:             ASSIGNEE:            
By:       Name:       Its:               Pro Rata Share:   %     Share of
Original Loan: $                     Payment Instruction:                      
ABA No.:       Account No.:       Reference:       Loan No. :       Attn :      
Telephone:       Facsimile:  

 



Exhibit C-6

 

 

  ACKNOWLEDGED AND AGREED:       BORROWER: EYP REALTY, LLC,     a Delaware
limited liability company           By:       Name:       Its:                  
  ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION           By:    
  Name:       Its:  

 

Exhibit C-7

 

 

EXHIBIT D – LIBOR NOTICE

 

TODAY’S DATE:     LOAN MATURITY DATE: ORIGINAL MATURITY DATE TO:

WELLS FARGO BANK, N.A.

DISBURSEMENT AND OPERATIONS CENTER

FAX # (310) 615-1014 or (310) 615-1016

ATTENTION: RATE OPTION DESK

  LOAN ADMINISTRATOR: LOAN ADMINISTRATOR   RELATIONSHIP MANAGER: RELATIONSHIP
MANAGER                  

 

BORROWER INTEREST RATE OPTION REQUEST

Rate Quote Line (888) 293-2362 x:472 Use One Form Per Transaction

 

LOAN #:   BORROWER NAME:  

 

RATE SET DATE:   LIBOR COMMENCEMENT DATE:   (1350) INTEREST PERIOD (TERM):  
(i.e.  1, 2, 3 months , etc. as allowed per Loan Agreement)              

 

INDEX: LIBOR RATE: % + SPREAD ABOVE LIBOR = #’s% (1350)       Quote   Spread  
Applicable Rate                      

 

LIBOR PORTION EXPIRING ON:     $

 



1. AMOUNT ROLLING OVER $ FROM OBLGN#:                     2. ADD: AMT
TRANSFERRED FROM BASE RATE, RESET DAILY PORTION $ FROM OBLGN#:

 

 

TO OBLGN# :

 

 

        (5522)   (5020) 3. ADD: AMT TRANSFERRED FROM OTHER LIBOR PORTION $ FROM
OBLGN#:

 

 

TO OBLGN# :

 

 

        (5522)   (5020)   ADD: AMT TRANSFERRED FROM OTHER LIBOR PORTION $ FROM
OBLGN#:

 

 

TO OBLGN# :

 

 

        (5522)   (5020)

 



Exhibit D-1

 

 

4. LESS: AMT TRANSFERRED TO BASE RATE PORTION $ FROM OBLGN#:

 

 

TO OBLGN# :

 

 

        (5522)   (5020)                 TOTAL LIBOR PORTION: $

 



ADMINISTRATION  FEE DUE: $0.00     CHARGE FEES TO DDA#:   YES, charge DDA DDA#:
      NO, to be remitted PLEASE REMIT FEE TO:  2120 E. Park Place, Suite 100, El
Segundo, CA  90245                        







Borrower confirms, represents and warrants to Administrative Agent and each
Lender, (a) that this selection of a LIBOR Loan is subject to the terms and
conditions of the Amended and Restated Loan Agreement between Borrower, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”, and various
Lenders, dated as of _________ (the “Loan Agreement”) and the other Loan
Documents defined therein, and (b) that terms, words and phrases used but not
defined in this Notice have the meanings attributed thereto in the Loan
Agreement, and (c) that no Default exists under the Loan Agreement or any other
Loan Document.

 

REQUESTED BY (as allowed per documents):   TELEPHONE #: (  ) PRINT NAME:   FAX
#: (  )          

 



Exhibit D-2

 

 

EXHIBIT E – DISBURSEMENT INSTRUCTION AGREEMENT

 

(See attached)

 

Exhibit E-1

 



 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: EYP Realty, LLC

  

 

Lender: Wells Fargo Bank, N.A., as Administrative Agent for itself and on behalf
of the Lenders

 

 

Loan: Loan number 1010723 made pursuant to that certain Loan Agreement dated
November 27, 2013 between Borrower and Lender, as amended from time to time

 

 

Effective Date: November 27, 2013

 

 

Check applicable box:

 

þ    New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

 

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)to provide Lender with specific instructions for wiring or transferring funds
on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Lender at the time
of the applicable Disbursement in the form of a signed closing statement, an
email instruction or other written communication (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

 Page 1 of 4 

 

 

Closing Disbursement Authorizes: Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):

 

  Individual’s Name Title 1. Edward F. Beisner Senior VP and Controller 2. Mark
C. Phillips VP, Regional Counsel 3. Jason Kirschner VP, Finance

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizes (dollar amount limits, wire/deposit destinations, etc.):

N/A

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

 

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Lender is authorized to use the wire instructions that have been
provided directly to Lender by the Receiving Party or Borrower and attached as
the Closing Exhibit. All wire instructions must contain the information
specified on the Closing Exhibit.

 

  Names of Receiving Parties for the Closing Disbursement(s) (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Closing Exhibit) 1. Chicago Title Company 2.   3.  

 

[Remainder of page intentionally left blank]

 

 Page 2 of 4 

 

 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

EYP REALTY, LLC,   a Delaware limited liability company         BY: /s/ Jason
Kirschner         Name: Jason Kirschner         Title: Vice President, Finance  

 

 Page 3 of 4 

 

 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions. The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Lender must receive Disbursement Requests in writing.
Verbal requests are not accepted. Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Lender’s customer verification procedures. Lender is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Lender considers to be reasonable.
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each Disbursement will be made. Lender may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Lender or
prohibited by government authority; (iii) cause Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Lender to violate any applicable law or regulation.

 

Limitation of Liability. Lender shall not be liable to Borrower or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of Lender; (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Lender’s
control; or (iii) any special, consequential, indirect or punitive damages,
whether or not (A) any claim for these damages is based on tort or contract or
(B) Lender or Borrower knew or should have known the likelihood of these damages
in any situation. Lender makes no representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY LENDER
IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Lender is authorized to rely on the
information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Lender has received a new Agreement signed by Borrower. Borrower agrees to be
bound by any Disbursement Request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Lender in good faith and in
compliance with this Agreement, even if not properly authorized by Borrower.
Lender may rely solely (i) on the account number of the Receiving Party, rather
than the Receiving Party’s name, and (ii) on the bank routing number of the
Receiving Bank, rather than the Receiving Bank’s name, in executing a
Disbursement Request. Lender is not obligated or required in anyway to take any
actions to detect errors in information provided by Borrower or an Authorized
Representative. If Lender takes any actions in an attempt to detect errors in
the transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Lender takes these actions, Lender will not in any
situation be liable for failing to take or correctly perform these actions in
the future, and such actions shall not become any part of the Disbursement
procedures authorized herein, in the Loan Documents, or in any agreement between
Lender and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Lender will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Lender of any errors in the Disbursement of
any funds or of any unauthorized or improperly authorized Disbursement Requests
within fourteen (14) days after Lender’s confirmation to Borrower of such
Disbursement. If Lender is notified that it did not disburse the full amount
requested in a Disbursement Request, Lender’s sole liability will be to promptly
disburse the amount of the stated deficiency. If Lender disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Lender may, at
Borrower’s request, make an effort to effect a stop payment or recall but will
incur no liability whatsoever for its failure or inability to do so.





 

 Page 4 of 4 

 



 

EXHIBIT F – TENANT DIRECTION LETTER

 

[BORROWER LETTERHEAD]

[Date]

 

To: [Tenant Name (“Tenant”)]   Re: [Describe Lease (the “Lease”)]  

 

Dear [Tenant]:

 

__________________, a ________________ (“Landlord”), the owner of the property
commonly known as 725 South Figueroa Street located in Los Angeles, California
(the “Project”) has granted a security interest in the Project to Wells Fargo
Bank, National Association (together with its successors and assigns, “Lender”).

 

Effective immediately, Landlord hereby unconditionally and irrevocably
authorizes, directs and instructs you to send all payments of rent due under the
Lease (including without limitation base rent, additional rent, any amounts due
for operating expenses and real estate taxes, and, if applicable, rent due as a
percentage of sales receipts) and all other sums payable by you under the Lease
directly to the following address:

 

[_________________

_________________]

 

OR BANK WIRE TRANSFER AS FOLLOWS:

Account # __________________

Wire Routing # 121000248

Wells Fargo Bank, National Association

Loan #_________________


You are to continue making all payments due under the Lease as directed in this
letter until you receive written instructions to do otherwise from Lender. These
payment instructions are provided to you pursuant to a deposit account
arrangement between your Landlord and Lender. Please note that the Landlord has
granted a lien on the Property to Lender pursuant to the Deed of Trust and that
all leases and rents from the Property, including security deposits, have been
collaterally assigned to the Lender. Please note that Lender is neither a
mortgagee-in-possession nor a receiver of rents, and Lender has not assumed any
obligations of your Landlord under the Lease. Therefore, you should continue to
send all communications regarding the Lease or landlord issues in the manner
specified in your lease and not to Lender. Lender has no obligation with respect
to any such notice, and notice to Lender will not be deemed effective notice to
your Landlord under the Lease.

 

Very truly yours,

 

[Signature]

Acknowledged and Agreed to:

 

[Tenant signature block]

 

Exhibit F-1

 

 

EXHIBIT G – ORGANIZATIONAL CHART OF BORROWER AND GUARANTOR

 

(See attached)

 

Exhibit G-1

 

 

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION
150 East 42nd Street, 37th Floor

New York, New York, 10017

Attention: Jesse Lee

 

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Mortgage)

 

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT (“Agreement”) is made _______________________, 20__,
by and between EYP REALTY, LLC a Delaware limited liability company, having an
address at c/o Brookfield Properties Management LLC, Three World Financial
Center, 200 Vesey Street, New York, NY 10281 (“Owner”),
_______________________________________________ having an address at
__________________________________________________________ (“Lessee”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION having an address at 150 East 42nd Street, 37th
Floor, New York, New York 10017 (“Administrative Agent”).

 

RECITALS

 

1.Pursuant to the terms and provisions of a lease dated
_________________________ (as amended to date, and as the same may hereafter be
amended, the “Lease”), Owner, as “Lessor,” granted to Lessee a leasehold estate
in and to a portion of the building located on the land described on Exhibit A
attached hereto and incorporated herein by this reference (which land, together
with all improvements now or hereafter located on the land, is defined as the
“Property”).

 

2.In connection with the development of the Property, Owner has entered into a
Loan Agreement (the “Loan Agreement”) with Administrative Agent and the Lenders
party thereto (“Lenders”).

 

3.The Property is to be encumbered by one or more mortgages, deeds of trust or
similar security agreements (collectively, the “Mortgage”) securing, among other
things, one or more promissory notes (collectively, the “Note”) in favor of the
Lenders party to the Loan Agreement, which Note is payable with interest and
upon the terms and conditions described therein and evidences a loan or loans to
be made by the Lenders (the “Loan”).

 

4.As a condition to making the Loan secured by the Mortgage, Administrative
Agent and the Lenders require that the Mortgage be unconditionally and at all
times remain a lien on the Property, prior and superior to all the rights of
Lessee under the Lease and that the Lessee specifically and unconditionally
subordinate the Lease to the lien of the Mortgage.

 

Exhibit H-1

 

 

5.Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Administrative Agent.

 

NOW THEREFORE, for valuable consideration, Owner and Lessee hereby agree for the
benefit of Administrative Agent and the Lenders as follows:

 

SUBORDINATION. Owner and Lessee hereby agree that:

 

1.1Prior Lien. The Mortgage securing the Note in favor of each of the Lenders
party to the Loan Agreement, and any modifications, renewals, increases,
consolidations, supplements or extensions thereof, shall unconditionally be and
at all times remain a lien on the Property prior and superior to the Lease;

 

1.2Intentionally Deleted; and

 

1.3Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Mortgage and shall supersede and cancel, but only insofar as would affect the
priority between the Mortgage and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

 

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Administrative Agent, that:

 

1.4Use of Proceeds. Administrative Agent, in making disbursements pursuant to
the Note, the Mortgage or the Loan Agreement with respect to the Property, is
under no obligation or duty to, nor has Administrative Agent represented that it
will, see to the application of such proceeds by the person or persons to whom
Administrative Agent disburses such proceeds, and any application or use of such
proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;

 

1.5Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Mortgage and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Administrative Agent and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.

 

ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease by
Lessor in favor of Administrative Agent and the Lenders.

 

ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such times
as Administrative Agent is the beneficiary under the Mortgage:

 

1.6Modification, Termination and Cancellation. Except where Lender’s consent to
such modification, amendment, termination or cancellation is not required
pursuant to the terms of the Loan Agreement, Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Administrative Agent’s prior written consent.

 

Exhibit H-2

 

 

1.7Notice of Default. Lessee will notify Administrative Agent in writing
concurrently with any notice given to Lessor of any default by Lessor under the
Lease, and Lessee agrees that Administrative Agent has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Administrative Agent, if Administrative Agent cures such default within
thirty (30) days from and after the expiration of the time period provided in
the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Administrative Agent within such
thirty (30) day period, the commencement of action by Administrative Agent
within such thirty (30) day period to remedy the same shall be deemed sufficient
so long as Administrative Agent pursues such cure with diligence (but in any
event not more than one hundred and twenty (120) days);

 

1.8No Advance Rents. Lessee will make no payments or prepayments of rent more
than one (1) month in advance of the time when the same become due under the
Lease; and

 

1.9Assignment of Rents. Upon receipt by Lessee of written notice from
Administrative Agent that Administrative Agent has elected to terminate the
license granted to Lessor to collect rents, as provided in the Mortgage, and
directing the payment of rents by Lessee to Administrative Agent, Lessee shall
comply with such direction to pay and shall not be required to determine whether
Lessor is in default under the Loan and/or the Mortgage.

 

ATTORNMENT. In the event of a foreclosure under the Mortgage, Lessee agrees for
the benefit of Administrative Agent (including for this purpose any transferee
of Administrative Agent or any transferee of Lessor’s title in and to the
Property by Administrative Agent’s exercise of the remedy of sale by foreclosure
under the Mortgage) as follows:

 

1.10Payment of Rent. Lessee shall pay to Administrative Agent all rental
payments required to be made by Lessee pursuant to the terms of the Lease for
the duration of the term of the Lease;

 

1.11Continuation of Performance. Lessee shall be bound to Administrative Agent
in accordance with all of the provisions of the Lease for the balance of the
term thereof, and Lessee hereby attorns to Administrative Agent as its landlord,
such attornment to be effective and self-operative without the execution of any
further instrument immediately upon Administrative Agent succeeding to Lessor’s
interest in the Lease and giving written notice thereof to Lessee;

 

1.12No Offset. Administrative Agent shall not be liable for, nor subject to (a)
any accrued obligation of Lessor or any act or omission of Lessor; (b) any
offsets or defenses which Lessee may have by reason of any act or omission of
Lessor under the Lease except as expressly provided in the Lease; nor (c) for
the return of any sums which Lessee may have paid to Lessor under the Lease as
and for security deposits, advance rentals or otherwise, except to the extent
that such sums are actually delivered by Lessor to Administrative Agent; and

 

1.13Subsequent Transfer. If Administrative Agent, by succeeding to the interest
of Lessor under the Lease, should become obligated to perform the covenants of
Lessor thereunder, then, upon any further transfer of Lessor’s interest by
Administrative Agent, all of such obligations shall terminate as to
Administrative Agent.

 



Exhibit H-3

 

 

NON-DISTURBANCE. In the event of a foreclosure under the Mortgage, so long as
there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease beyond the expiration of any notice and grace periods
under the Lease that would permit the Lessor thereunder to terminate the same,
Administrative Agent agrees for itself and its successors and assigns (including
any Purchaser at a foreclosure sale) that the leasehold interest of Lessee under
the Lease shall not be extinguished or terminated by reason of such foreclosure,
but rather the Lease shall continue in full force and effect and Administrative
Agent shall recognize and accept Lessee as tenant under the Lease subject to the
terms and provisions of the Lease except as modified by this Agreement;
provided, however, that Lessee and Administrative Agent agree that the following
provisions of the Lease (if any) shall not be binding on Administrative Agent:
(i) any obligation to complete any construction work required to be done by
Lessor (or any liability arising therefrom or to reimburse Lessee for any
construction work done by Lessee); (ii) any option to purchase with respect to
the Property; (iii) any right of first refusal with respect to the Property; and
(iv) any provision requiring Administrative Agent to expend any monies to
restore casualty or condemnation damage in excess of available insurance
proceeds or condemnation proceeds with respect to a casualty or condemnation
occurring prior to the date of foreclosure.

 

MISCELLANEOUS.

 

1.14Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and

 

1.15Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three (3)
days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of Lessee or Administrative Agent appearing
below:

 

“OWNER” “ADMINISTRATIVE AGENT”     c/o Brookfield Properties Management, LLC
Three World Financial Center
200 Vesey Street
New York, NY 10281
Attention:  General Counsel

WELLS FARGO BANK, NATIONAL ASSOCIATION
150 East 42nd Street, 37th Floor

New York, New York, 10017

Attention: Jesse Lee

  “LESSEE”       Address:  

 

Exhibit H-4

 

 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

 

1.16Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument; and

 

1.17Remedies Cumulative. All rights of Administrative Agent herein to collect
rents on behalf of Lessor under the Lease are cumulative and shall be in
addition to any and all other rights and remedies provided by law and by other
agreements between Administrative Agent and Lessor or others; and

 

1.18Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

 

1.19Satisfaction of Lease Non-Disturbance Agreement Conditions. Lessee
acknowledges that this Agreement satisfies any condition or requirement in the
Lease relating to proffer or execution of an agreement of non-disturbance in
connection with the Mortgage.

 

INCORPORATION. Exhibit A and Lease Guarantor’s Consent are attached hereto and
incorporated herein by this reference.

 

Exhibit H-5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.   IT IS
RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

  “OWNER”       EYP REALTY, LLC         By:     Title:     Its:  

 

  “ADMINISTRATIVE AGENT”       WELLS FARGO BANK, NATIONAL ASSOCIATION    
                          By:     Title:     Its:          

“LESSEE”

 

[__________________________]

        By:     Title:     Its:  

 

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

Exhibit H-6

 

 

LEASE GUARANTOR’S CONSENT

 

The undersigned (“Lease Guarantor”) consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Attornment and Non-Disturbance
Agreement and the transactions contemplated thereby and reaffirms its
obligations under the lease guaranty (“Lease Guaranty”) dated
_________________________. Lease Guarantor further reaffirms that its
obligations under the Lease Guaranty are separate and distinct from Lessee’s
obligations.

 

Dated as of:       “LEASE GUARANTOR”       [_________________________]        
                            By:         Title:       Its:

 

Exhibit H-7

 

 

EXHIBIT A TO SNDA
DESCRIPTION OF PROPERTY

 

EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Attornment and Non-Disturbance Agreement dated as of
___________________________, 200___ executed by _____________________, a
________________________, as “Owner,”
__________________________________________________, as “Lessee,” and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as “Administrative Agent.”

 

[ADD LEGAL DESCRIPTION OF THE PROPERTY]

 

Exhibit A-1

 

 

ADMINISTRATIVE AGENT’S ACKNOWLEDGMENT

 

STATE OF   )                   ) ss.               COUNTY OF   )    

 

On the ___ day of ______________ in the year 201[_] before me, the undersigned,
a Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature _________________________________(Seal)

 

Signature of Notary Public

 

Exhibit A-2

 

 

LESSEE’S ACKNOWLEDGMENT

 



STATE OF   )                   ) ss.               COUNTY OF   )    





 

On the ___ day of ______________ in the year 201[_] before me, the undersigned,
a Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature _________________________________(Seal)

 

Signature of Notary Public

 

Exhibit A-3

 

 

OWNER’S ACKNOWLEDGMENT

 



STATE OF   )                   ) ss.               COUNTY OF   )    



 

On the ___ day of ______________ in the year 201[_] before me, the undersigned,
a Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature _________________________________(Seal)

 

Signature of Notary Public

 

Exhibit A-4

 

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Loan Agreement dated as of
[ ] (as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]         By:       Name:         Title:      

 

Date: ________ __, 20[    ]

 

Exhibit I-1

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Loan Agreement dated as of
[ ] (as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:         Title:      

 

Date: ________ __, 20[   ]

 





Exhibit I-2

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Loan Agreement dated as of
[ ] (as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:         Title:      

 

Date: ________ __, 20[    ]

 





Exhibit I-3

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Loan Agreement dated as of
[ ] (as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]         By:       Name:         Title:      

 

Date: ________ __, 20[   ]

 

Exhibit I-4

 



 

EXHIBIT J

 

FORM OF APPROVED SUB-REA AMENDMENT

 

FIRST AMENDMENT TO

RECIPROCAL EASEMENT AND COST SHARING AGREEMENT

 

THIS FIRST AMENDMENT TO RECIPROCAL EASEMENT AND COST SHARING AGREEMENT (this
"Amendment") is made and entered into as of March ___, 2018 by and among EYP
REALTY, LLC, a Delaware limited liability company (together with its successors
and assigns as described in Article 1 herein, "Office Owner") BOP FIGAT7TH LLC,
a Delaware limited liability company (together with its successors and assigns
as described in Article 1 herein and also sometimes including Retail Owner
Subsidiary as provided in the fourth Recital below, "Retail Owner"), and BOP
FIGAT7TH PARKING LLC, a Delaware limited liability company (together with its
successors and assigns as described in Article 1 herein, "Retail Owner
Subsidiary").

 

RECITALS

 

WHEREAS, Office Owner, Retail Owner and Retail Owner Subsidiary are parties to
that certain Reciprocal Easement and Cost Sharing Agreement dated as of
September 10, 2014, recorded in the Official Records of Los Angeles County,
California as Instrument No. 20140962893 (the "Original Sub-REA"), which
memorializes certain of their rights and obligations under the REA (as defined
below) and provides for easements, covenants and restrictions with respect to
the Office Parcels (as defined below) and the Retail Parcels (as defined below)
(collectively, the "Parcels"), which easements, covenants and restrictions run
with the Parcels and be binding upon and inure to the benefit of the successors
and assigns of Office Owner and Retail Owner and every part thereof and interest
therein.

 

WHEREAS, immediately prior to execution of the Original Sub-REA, Office Owner
owned (a) that certain real property known as Lot 1 ("Lot 1") of Amended Tract
No. 32622, as per Map recorded in Book 1098, Pages 83 through 86, inclusive of
Maps (the "Original Tract Map") in the Official Records of Los Angeles County,
California (the "Official Records"), which Lot 1 generally consists of an office
building ("Tower 1") located at 725 South Figueroa Street, in the City of Los
Angeles, State of California, a retail shopping center (the "Retail Center")
located at 735 South Figueroa Street, in the City of Los Angeles, State of
California, and certain common areas and underground parking and loading dock
facilities; (b) an undivided 43% interest in Lot 4 ("Lot 4") of the Original
Tract Map, upon which Lot 4 is constructed a free-standing parking structure,
located at 945 West 8th Street, Los Angeles, California (the "Parking
Structure"), and (c) Lots 5 ("Lot 5") 6 ("Lot 6"), and 7 ("Lot 7") of the
Original Tract Map, which Lots are air parcels located above said Lot 4 and
within which floors of the Parking Structure are located (the "Parking
Parcels").

 

WHEREAS, pursuant to Tract No. 71804 as per Map recorded on August 7, 2014 in
Book 1379, Pages 42 through 48 in the Official Records (the "Tract Map"), which
Tract Map is attached to the Original Sub-REA as Exhibit A, Office Owner has
subdivided Lot 1 into the following four lots: (a) Lot 1 of the Tract Map, which
is the land underlying the Tower 1 Parcel, Center Parcel and Tower 1 Parking
Parcel (as hereafter defined), and upon which, among other facilities, a
driveway providing ingress/egress to the Parking Structure, the subterranean
loading dock ramp and loading dock facilities are located (the "Commercial Land
Parcel"); (b) Lot 2 of the Tract Map, which Lot 2 is an air parcel upon which
the Tower 1 is located (the "Tower 1 Parcel"); (c) Lot 3 of the Tract Map, which
Lot 3 is an air parcel upon which the Retail Center, certain common areas and
vehicular parking are located (the "Center Parcel"); and (d) Lot 4 of the Tract
Map upon which the executive parking for Tower 1 is located (the "Tower 1
Parking Parcel").

 

Exhibit J-1

 

 

WHEREAS, Office Owner now owns the Tower 1 Parcel, the Commercial Land Parcel,
the Tower 1 Parking Parcel, Lot 7, and an undivided 28.25% interest in Lot 4
(collectively, the "Office Parcels"), and has conveyed (a) the Center Parcel and
an undivided 14.75% interest in Lot 4 (collectively, the "Retail Owner Parcels")
to Retail Owner, and (b) Lot 5 and Lot 6, (collectively, the "Retail Parking")
to Retail Owner Subsidiary (a wholly owned subsidiary of Retail Owner). For
purposes of this Amendment references to "Retail Owner" shall include the Retail
Owner Subsidiary to the extent applicable to the Retail Parking; and the Retail
Owner Parcels and Retail Parking shall be collectively referred to in this
Amendment as the "Retail Parcels."

 

WHEREAS, CRA/LA, a Designated Local Authority, as successor-in-interest to the
Community Redevelopment Agency of the City of Los Angeles (the "CRA") holds a
leasehold interest in Lot 5 and Lot 6 and a fee interest for a term of years in
the improvements contained within Lot 5 and Lot 6.

 

WHEREAS, Office Owner's predecessor in interest to Lot 1 and the Parking
Parcels, PPLA Plaza Limited Partnership, a California limited partnership
("PPLA"), Seventh Street Plaza Associates, a California joint venture and
predecessor ("SSPA"), and the CRA, entered into that certain Amended and
Restated Owners' Operating and Reciprocal Easement Agreement (the "Original
REA") dated as of June 20, 1986 and recorded on the June 4, 1987 as Instrument
No. 87-885291 in the Official Records, which Original REA has been amended
pursuant to (i) that certain Amendment No. 1 to Amended and Restated Owners'
Operating and Reciprocal Easement Agreement dated December 5, 1990, by and
between PPLA and South Figueroa Plaza Associates, a California general
partnership and successor in interest to SSPA ("SFPA"), and recorded on December
21, 1990 as Instrument No, 90-2108281 in the Official Records and rerecorded on
April 30, 1991 as Instrument No, 91-619078 in the Official Records (the "REA
First Amendment") and (ii) that certain Amendment No. 2 to Amended and Restated
Owners' Operating and Reciprocal Easement Agreement dated January 1, 1993, by
and among PPLA, SFPA and the CRA, and recorded on January 30, 1995 as Instrument
No. 95-150496 in the Official Records (the "REA Second Amendment"; the Original
REA, as amended by the REA First Amendment and REA Second Amendment is referred
to herein as the "REA").

 

WHEREAS, the REA encumbers (a) the Office Parcels, (b) the Retail Parcels, (c)
Lot 2 of the Original Tract Map (upon which is currently constructed an office
building located at 777 South Figueroa Street, City of Los Angeles, State of
California, "Tower 2"), (d) the remaining 57% interest in Lot 4, (e) Lot 3 of
the Original Tract Map (currently undeveloped) ("Lot 3"), (f) Lot 8 of the
Original Tract Map, which Lot 8 is an air parcel located above said Lot 4 within
which floors of the Parking Structure are located, (g) Lot 9 of the Original
Tract Map (currently undeveloped), which is an air parcel above Lot 4 and within
which it was contemplated, in connection with the development of an office
building on Lot 3, that floors of the Parking Structure would be located, and
(h) Lot 10 of the Original Tract Map (currently undeveloped), which is an air
parcel above a portion of the Center Parcel.

 

WHEREAS, Office Owner, Retail Owner and Retail Parking Owner desire to amend the
Original Sub-REA as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the receipt and sufficiency of which is hereby acknowledged, Office Owner,
Retail Owner and Retail Parking Owner agree as follows:

 

Exhibit J-2

 

 

ARTICLE 1.

DEFINITIONS

 

All capitalized terms used herein without definition shall have the meanings
ascribed to them in the REA or the Sub-REA as applicable. In addition to any
other terms herein defined, the following capitalized terms set forth in this
Amendment, shall have the following meanings:

 

"Affiliate" means as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common ownership or
Control with such Person.

 

"Lot 4 Co-Ownership Agreement" means that certain Amended and Restated Lot 4
Co-Ownership Agreement dated as of September 10, 2014 by and among Office Owner,
Retail Owner, Maguire Properties – 777 Tower, LLC, and Maguire Properties – 755
S Figueroa, LLC, recorded in the Official Records of Los Angeles County as
Instrument No. 20140962892.

 

"Office Owner" means EYP REALTY, LLC, a Delaware limited liability company, and
its successors and assigns as owners of the Office Parcels, subject to Section
2.4 below.

 

"Person" means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department, or agency thereof and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

"Retail Owner" means BOP FIGAT7TH LLC, a Delaware limited liability company, and
its successors and assigns as owners of the Retail Owner Parcels, and sometimes
includes Retail Owner Subsidiary and its successors and assigns as owners of the
Retail Parking.

 

"Retail Owner Subsidiary" means BOP FIGAT7TH PARKING LLC, a Delaware limited
liability company, and its successors and assigns as owners of the Retail
Parking.

 

ARTICLE 2.

AMENDMENT PROVISIONS

 

2.1          To the extent, if any, that the Retail Owner presently has any
voting or consent rights under the REA, the Sub-REA or Lot-4 Co-Ownership
Agreement, this Amendment does not diminish those rights; provided, however,
that this Section 2.1 will be subject to Section 2.2 below.

 

2.2          As among the owners of the Lots, as to any matter under the REA,
the Sub-REA or the Lot 4 Co-Ownership Agreement as to which the owner of Lot 1
(or its Parking Parcels) has the right to act, vote, or consent (each such
matter, a "Voting Matter"), the Office Owner (and not Retail Owner) will
exercise such rights, subject to the remaining provisions of this Section 2.2.

 

A.            Office Owner will not exercise its rights with respect to a Voting
Matter of the following types without obtaining the prior written consent of the
Retail Owner, which the Retail Owner will not unreasonably withhold, condition
or delay (the consent or denial of consent by Retail Owner to be referred to
herein as a "Retail Voting Directive"):

 

1.       If the Voting Matter will (i) have an adverse impact on the
maintenance, use during construction, structural integrity or safety of any of
the Retail Parcels (other than, in each case, any temporary interference with
the same or any relocation of any access areas resulting from or in connection
the development, construction of any improvements, repair or alteration of any
of the Lots or any portion thereof) or (ii) result in the imposition of a
special maintenance obligation on the Retail Owner (unless another owner is or
agrees to be responsible for the payment thereof);

 

Exhibit J-3

 

 

2.       If the Voting Matter pertains to the development of Lot 10 of the
Original Tract Map;

 

3.       If the Voting Matter pertains to the development of Phase III (as
defined in the REA), and the development of Phase III would impose a special
maintenance obligation on any of the Retail Parcels for which the Retail Owner
(as distinguished from one of the other owners) would be solely responsible;

 

4.       If the Voting Matter pertains to parking and would result in either (i)
the number of parking spaces in the Parking Structure allocated to the Retail
Owner being less than 510 unless alternative parking spaces are provided that
are approved in writing by Retail Owner, which approval the Retail Owner will
not unreasonably withhold, condition or delay, or (ii) a material and adverse
effect on the Retail Owner's use, operation or maintenance of the Retail Parcels
(other than temporary interference with the same during the development,
construction, repair, alteration or maintenance of any portion of the Project or
during an emergency); or

 

5.       If the Voting Matter (i) pertains to termination, amendments, or
modifications of the REA and (ii) would have a material adverse effect on the
Retail Parcels or on the use, operation, or maintenance thereof.

 

B.           In each case in subsection A of this Section 2.2 in which the
Retail Owner fails to respond within 10 business days of receipt to the written
request of the Office Owner for a Retail Voting Directive, and further fails to
respond within 5 business days of receipt to a second written request of the
Office Owner for a Retail Voting Directive, then the Office Owner may, but shall
not be required to, deem the Retail Owner's consent to have been given and such
deemed consent shall be considered a Retail Voting Directive. In each case in
subsection A of this Section 2.2 in which the Retail Voting Directive is to
withhold Retail Owner's consent to a Voting Matter and Office Owner objects to
such withholding of consent based on the fact that Retail Owner's withholding of
consent would have a material adverse effect on the use, operation or
maintenance of the Office Parcels, and Office Owner and Retail Owner shall be
unable to resolve the matter, then either of them shall have the right to have
the same resolved using the same arbitration procedure as is set forth in the
REA, and the arbitrators shall be instructed to resolve the matter based on the
equities. To the extent that the arbitrators confirm that Retail Owner's consent
to a Voting Matter was duly withheld, then the Retail Owner's withholding of
consent to the extent of the confirmation of the arbitrators shall be considered
a Retail Voting Directive. The arbitrators shall have the right to require that
the non-prevailing party pay the reasonable costs and expenses, including
attorneys' fees and expenses, of the prevailing party, all as determined by the
arbitrators.

 

C.            Retail Owner shall indemnify, defend, and hold Office Owner
harmless from and against any and all claims, suits, liabilities, losses, costs,
and expenses made by or incurred by Office Owner to parties that are neither a
party to the Original Sub-REA or a party to the REA to the extent resulting from
any Retail Voting Directive. In the event that Office Owner is not an Affiliate
of Retail Owner and Office Owner fails to seek Retail Owner's consent when
required under subsection A of this Section 2.2, or Office Owner fails to comply
with a Retail Voting Directive, then Office Owner shall indemnify, defend and
hold Retail Owner harmless from and against any and all claims, suits,
liabilities, losses, costs and expenses made by or incurred to parties that are
neither a party to the Original Sub-REA or a party to the REA to the extent
caused by such failure or refusal.

 

Exhibit J-4

 

 

2.3           Office Owner shall, if requested by Retail Owner and at Retail
Owner's sole cost and expense (which shall include, without limitation,
compensation for the reasonable market value of all services provided in
connection with the same to the extent that such costs exceed that which Office
Owner may incur in collection of corresponding amounts owed Office Owner), make
commercially reasonable efforts to assist Retail Owner in billing and collecting
from the owners of other Lots (e.g., outside of Lot 1) off the Original Tract
Map such owners' shares of operating, maintenance and other costs that are
incurred by Retail Owner and, under the REA, are to be paid by such other
owners; provided, however, that Office Owner shall not be required to either
bring suit or assert a lien on the non-paying owner's Lot to enforce such rights
under the REA. If despite Office Owner's commercially reasonable efforts an
owner of any of the other Lots fails to pay such amounts, then upon receipt of
Retail Owner's written demand, Office Owner shall promptly assign such claim to
Retail Owner. To the extent any party to the REA or Sub-REA fails to pay any
amounts due by such party under the REA or Sub-REA, as applicable (a "Non-Paying
Owner") and the failure to so pay results in a lien on any parcel other than a
parcel owned by the Non-Paying Owner, and if fewer than 30 days remain prior to
the scheduled foreclosure sale under such lien, then the owner of such parcel
shall have the right to pay such lien (irrespective of the merits of the
underlying claim) and to lien the Non-Paying Owner's parcel to secure the
repayment of such amounts.

 

2.4           In the event that all of the Office Parcels at any time shall not
be held only by one Person, unless and until a Office Designation Agreement (as
defined herein) is recorded, the owner of the Tower 1 Parcel shall have the
exclusive right to act as "Office Owner" hereunder and to bind all owners of all
of the Office Parcels with respect to all Voting Matters, and the Retail Owner
(and all other Persons having interests under the REA, the Sub-REA or the Lot 4
Co-Ownership Agreement) shall be entitled to deal with said owner of the Tower 1
Parcel on behalf of all of the owners of the Office Parcels with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement. An "Office Designation
Agreement" shall be a recorded document (which may be an amendment to the
Sub-REA if it contains such terms) under which all of such the owners of the
Office Parcels shall act exclusively through one of them with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement, and the Retail Owner
shall be entitled to deal with only one of such owners, as designated in the
Office Designation Agreement, on behalf of all of them with respect to the REA,
the Sub-REA and the Lot 4 Co-Ownership Agreement.

 

2.5          In the event that all of the Retail Parcels at any time shall not
be held only by one Person, unless and until a Retail Designation Agreement (as
defined herein) is recorded, the owner of the Center Parcel shall have the
exclusive right to act as "Retail Owner" hereunder and to bind all owners of all
of the Retail Parcels with respect to all Voting Matters, and the Office Owner
(and all other Persons having interests under the REA, the Sub-REA or the Lot 4
Co-Ownership Agreement) shall be entitled to deal with said owner of the Center
Parcel on behalf of all of the owners of the Retail Parcels with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement. A "Retail Designation
Agreement" shall be a recorded document (which may be an amendment to the
Sub-REA if it contains such terms) under which all of such the owners of the
Retail Parcels shall act exclusively through one of them with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement, and the Office Owner
shall be entitled to deal with only one of such owners, as designated in the
Retail Designation Agreement, on behalf of all of them with respect to the REA,
the Sub-REA and the Lot 4 Co-Ownership Agreement.

 

ARTICLE 3.
AMENDMENT

 

This Amendment modifies and amends the Original Sub-REA. To the extent that any
provision in this Amendment is inconsistent with any provision of the Original
Sub-REA, this Amendment controls. Subject to the foregoing, all provisions of
the Original Sub-REA as amended hereby are applicable to this Amendment,
including without limitation the provisions for protection of mortgagees. This
Amendment and the Original Sub-REA as amended hereby together comprise one
integrated Agreement. Any reference in the Original Sub-REA to itself, to the
extent pertaining to any time from and after execution and delivery hereof,
shall be deemed to refer to said integrated Agreement comprised of this
Amendment and the Original Sub-REA as amended hereby. This Amendment shall not
be binding upon any institutional mortgagee that holds a lien on any of the
Parcels as of the date hereof unless and until such mortgagee shall execute and
deliver its consent hereto.

 

Exhibit J-5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
first written above.

 

OFFICE OWNER       EYP REALTY, LLC,   A Delaware limited liability company      
  By:     Name:     Title:           RETAIL OWNER       BOP FIGAT7TH LLC,   a
Delaware limited liability company         By:     Name:     Title:          
RETAIL OWNER SUBSIDIARY       BOP FIGAT7TH PARKING LLC,   a Delaware limited
liability company         By:     Name:     Title:    

 

Exhibit J-6

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF _____________   )         )     COUNTY OF _____________   )    

 

On ________________, 2018 before me, ______________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ______________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

 

Exhibit J-7

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 



STATE OF _____________   )         )     COUNTY OF _____________   )    



 

On __________________, 2018 before me, ___________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of _____________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

 

Exhibit J-8

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 



STATE OF _____________   )         )     COUNTY OF _____________   )    



 

On __________________, 2018 before me, ____________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of _____________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

 

Exhibit J-9

 

 

MORTGAGEE CONSENT

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as beneficiary
under that certain Deed of Trust, Security Agreement and Fixture Filing, dated
February 6, 2018, and recorded February 7, 2018 in the Official Records of Los
Angeles County, California, and as beneficiary under that certain Deed of Trust,
Security Agreement and Fixture Filing (Parking Parcels), dated February 6, 2018,
and recorded February 7, 2018 in the Official Records of Los Angeles County,
California, hereby consents to the terms and provisions of the First Amendment
to Reciprocal Easement and Cost Sharing Agreement, attached hereto, and to the
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein including, without limitation, the terms of Article 9 thereof, and
declares that, subject to Article 9, the lien and charge of those Deeds of Trust
are and shall be subordinate to the First Amendment to Reciprocal Easement and
Cost Sharing Agreement attached hereto and to the Reciprocal Easement and Cost
Sharing Agreement as amended thereby and referred to therein. Nothing herein
shall be deemed to constitute Metropolitan Life Insurance Company's consent to
or waiver of any restrictions on transfer of all or any portion of the property
encumbered by said Deeds of Trust as may be set forth in said Deeds of Trust or
in the related loan documents.

 

METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation

 

By:     Name:     Title:  

 

Exhibit J-10

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 



STATE OF CALIFORNIA   )         ) ss:     COUNTY OF _____________   )    



 

On ___________________, 2018 before me, __________________________ (here insert
name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public   [Seal]  

 

Exhibit J-11

 

 

MORTGAGEE CONSENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Lenders, and as beneficiary under that certain Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated November 27,
2013, and recorded on December 2, 2013 at Instrument No. 20131693516 in the
Official Records of Los Angeles County, California, as amended by that certain
Partial Reconveyance and Modification of Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the date hereof and
recorded on ____________ at Instrument No. ___________ in the Official Records
of Los Angeles County, California (as so amended, the "Wells Fargo Deed of
Trust"), hereby consents to the terms and provisions of the First Amendment to
Reciprocal Easement and Cost Sharing Agreement attached hereto, and to the to
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein, including, without limitation, the terms of Article 9 thereof, and
subordinates the lien of the Wells Fargo Deed of Trust to the First Amendment to
Reciprocal Easement and Cost Sharing Agreement attached hereto, and to the to
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein. Nothing herein shall be deemed to constitute Wells Fargo Bank's
consent to or waiver of any restrictions on transfer of all or any portion of
the property encumbered by the Wells Fargo Deed of Trust as may be set forth in
the Wells Fargo Deed of Trust or in the related loan documents.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

By:     Name:     Title:    

 

Exhibit J-12

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA   )         ) ss:     COUNTY OF _____________ )    

 

On ___________________, 2018 before me, __________________________ (here insert
name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.                 Notary Public     [Seal]    

 

Exhibit J-13

